EXHIBIT 10.1

 

EXECUTION VERSION

 

$1,500,000,000

 

CREDIT AGREEMENT

 

dated as of

 

October 26, 2018

 

among

 

The Estée Lauder Companies Inc.,

 

 

The Eligible Subsidiaries From Time to Time Party Hereto,

 

The Lenders From Time to Time Party Hereto,

 

 

JPMorgan Chase Bank, N.A.,
as Administrative Agent and

 

 

BNP Paribas,
Citibank, N.A.,

Bank of America, N.A.
and
MUFG Bank, Ltd.,
as Syndication Agents

 

 

JPMorgan Chase Bank, N.A.,
BNP Paribas Securities Corp.,
Citibank, N.A.,

Merrill Lynch, Pierce, Fenner & Smith Incorporated
and
MUFG Bank, Ltd.,

as Joint Bookrunners and Joint Lead Arrangers

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

PAGE

 

 

ARTICLE 1

DEFINITIONS

 

 

Section 1.01. Definitions

1

Section 1.02. Accounting Terms and Determinations

29

Section 1.03. Types of Borrowing

30

Section 1.04. Terms Generally

30

Section 1.05. Interest Rates

31

 

 

ARTICLE 2

THE CREDITS

 

 

Section 2.01. Commitments To Lend

31

Section 2.02. Notice of Committed Borrowing

32

Section 2.03. Competitive Bid Borrowings

33

Section 2.04. Notice To Lenders; Funding of Loans

37

Section 2.05. Evidence Of Debt

39

Section 2.06. Maturity of Loans

39

Section 2.07. Interest Rates

40

Section 2.08. Fees

42

Section 2.09. Optional Termination or Reduction of Commitments

43

Section 2.10. Method of Electing Interest Rates

43

Section 2.11. Mandatory Termination of Commitments

46

Section 2.12. Optional Prepayments

46

Section 2.13. Determining Dollar Amounts of Committed Alternative Currency
Loans; Related Mandatory Prepayments

46

Section 2.14. General Provisions as to Payments

48

Section 2.15. Funding Losses

49

Section 2.16. Computation of Interest and Fees

50

Section 2.17. [Reserved]

50

Section 2.18. Regulation D Compensation

50

Section 2.19. Letters of Credit

51

Section 2.20. Defaulting Lenders

56

Section 2.21.  Incremental Increase in Commitments

60

Section 2.22. Termination Date Extension

60

 

 

ARTICLE 3

CONDITIONS

 

 

Section 3.01. Closing

61

Section 3.02. Borrowings and Issuances of Letters of Credit

62

 

i

--------------------------------------------------------------------------------



 

Section 3.03. First Borrowing by Each Eligible Subsidiary

64

Section 3.04. Existing Credit Agreement

64

 

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

 

 

Section 4.01. Corporate Existence and Power

65

Section 4.02. Corporate and Governmental Authorization; No Contravention

65

Section 4.03. Binding Effect

65

Section 4.04. Financial Information

65

Section 4.05. Litigation

66

Section 4.06. Compliance with ERISA

66

Section 4.07. Environmental Matters

66

Section 4.08. Taxes

66

Section 4.09. Subsidiaries

67

Section 4.10. Regulatory Restrictions on Borrowing

67

Section 4.11. Full Disclosure

67

Section 4.12. Anti-Corruption Laws and Sanctions

67

 

 

ARTICLE 5

COVENANTS

 

 

Section 5.01. Information

68

Section 5.02. Payment of Obligations

70

Section 5.03. Insurance

70

Section 5.04. Conduct of Business and Maintenance of Existence

70

Section 5.05. Compliance with Laws

71

Section 5.06. Inspection of Property, Books and Records

71

Section 5.07. Mergers and Sales of Assets

71

Section 5.08. Use of Proceeds

72

Section 5.09. Negative Pledge

72

Section 5.10. Debt of Subsidiaries

73

Section 5.11. Transactions with Affiliates

74

 

 

ARTICLE 6

DEFAULTS

 

 

Section 6.01. Events of Default

74

Section 6.02. Notice of Default

76

Section 6.03. Application of Proceeds

76

 

 

ARTICLE 7

THE ADMINISTRATIVE AGENT

 

 

Section 7.01. Appointment and Authorizations

78

 

ii

--------------------------------------------------------------------------------



 

Section 7.02. Agents and Affiliates

78

Section 7.03. Action by Agents

78

Section 7.04. Consultation with Experts

79

Section 7.05. Delegation of Duties

80

Section 7.06. Indemnification

80

Section 7.07. Resignation of Administrative Agent

80

Section 7.08. Administrative Agent’s Fees

81

Section 7.09. Other Agents Not Liable

81

Section 7.10. Credit Decision

81

Section 7.11. Posting of Communications

82

Section 7.12. Certain ERISA Matters

83

 

 

ARTICLE 8

CHANGE IN CIRCUMSTANCES

 

 

Section 8.01. Basis for Determining Interest Rate Inadequate or Unfair

85

Section 8.02. Illegality

87

Section 8.03. Increased Cost and Reduced Return

88

Section 8.04. Taxes

89

Section 8.05. Base Rate Loans Substituted for Affected Fixed Rate Loans

93

Section 8.06. Substitution of Lenders

94

 

 

ARTICLE 9

REPRESENTATIONS AND WARRANTIES OF ELIGIBLE SUBSIDIARIES

 

 

Section 9.01. Corporate Existence and Power

95

Section 9.02. Corporate Governmental Authorization; No Contravention

95

Section 9.03. Binding Effect

95

 

 

ARTICLE 10

MISCELLANEOUS

 

 

Section 10.01. Notices

96

Section 10.02. No Waivers

96

Section 10.03. Expenses; Indemnification

96

Section 10.04. Sharing of Set-Offs

98

Section 10.05. Amendments and Waivers

98

Section 10.06. Successors and Assigns

99

Section 10.07. Collateral

103

Section 10.08. Governing Law, Submission to Jurisdiction

103

Section 10.09. Service of Process

104

Section 10.10. Counterparts; Integration; Effectiveness

104

Section 10.11. WAIVER OF JURY TRIAL

104

Section 10.12. Confidentiality

104

Section 10.13. Conversion of Currencies

106

Section 10.14. European Economic and Monetary Union

106

 

iii

--------------------------------------------------------------------------------



 

Section 10.15. USA Patriot Act

107

Section 10.16. Acknowledgement and Consent to Bail-in of EEA Financial
Institutions

107

Section 10.17. Right of Setoff

108

Section 10.18. No Fiduciary Duty

108

 

 

ARTICLE 11

GUARANTY

 

 

Section 11.01. The Guaranty

108

Section 11.02. Guaranty Unconditional

109

Section 11.03. Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances

110

Section 11.04. Waiver by the Company

110

Section 11.05. Subrogation

110

Section 11.06. Stay of Acceleration

110

Section 11.07. Limitation of Liability

110

 

Commitment Schedule

Pricing Schedule

Schedule 2.19 – Issuing Lenders

Schedule 4.05 – Litigation

 

EXHIBIT A

Note

EXHIBIT B

Competitive Bid Quote Request

EXHIBIT C

Invitation for Competitive Bid Quotes

EXHIBIT D

Competitive Bid Quote

EXHIBIT E-1

Opinion of Counsel for the Obligors (New York)

EXHIBIT E-2

Opinion of Counsel for Estée Lauder NV

EXHIBIT F

Assignment and Assumption Agreement

EXHIBIT G

[Reserved]

EXHIBIT H

Election to Participate

EXHIBIT I

Election to Terminate

 

iv

--------------------------------------------------------------------------------



 

CREDIT AGREEMENT dated as of October 26, 2018 among THE ESTÉE LAUDER COMPANIES
INC., the ELIGIBLE SUBSIDIARIES referred to herein, the LENDERS listed on the
signature pages hereof, and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

 

The parties hereto agree as follows:

 

ARTICLE 1
DEFINITIONS

 

Section 1.01.  Definitions.  The following terms, as used herein, have the
following meanings:

 

“Absolute Rate Auction” means a solicitation of Competitive Bid Quotes setting
forth Competitive Bid Absolute Rates pursuant to Section 2.03.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A. in its capacity as
administrative agent for the Lenders hereunder, and its successors in such
capacity.

 

“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Company) duly
completed by such Lender.

 

“Affiliate” means (i) any Person that directly, or indirectly through one or
more intermediaries, controls the Company (a “Controlling Person”) or (ii) any
Person (other than the Company or a Subsidiary) which is controlled by or is
under common control with a Controlling Person.  As used herein, the term
“control” means possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ownership of voting securities, by contract or otherwise.

 

“Affiliate Transaction” has the meaning set forth in Section 5.11.

 

“Agreement” means this Credit Agreement.

 

“Alternative Currencies” means Sterling, Euros, Yen and Swiss Francs.

 

“Alternative Currency Sublimit” means a Dollar Amount equal to $500,000,000.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

 

--------------------------------------------------------------------------------



 

“Applicable Agent” means, (a) with respect to a Loan or Borrowing denominated in
Dollars, the Administrative Agent, or (b) with respect to a Loan or Borrowing
denominated in Australian Dollars, Canadian Dollars, HK Dollars or any
particular Alternative Currency, the Administrative Agent (including its
affiliates or branches) or such other Person as may be agreed upon by the
Company and the Administrative Agent and designated in a notice delivered to the
Lenders.

 

“Applicable Lending Office” means, with respect to any Lender, (i) in the case
of its Base Rate Loans, its Domestic Lending Office, (ii) in the case of its
Canadian Prime Rate Loans or CDOR Rate Loans, its Canadian Lending Office,
(iii) in the case of its Australian Bill Rate Loans, HIBOR Rate Loans and
Euro-Currency Loans, its Euro-Currency Lending Office, (iv) in the case of its
Competitive Bid Loans, its Competitive Bid Lending Office or (v) in any case,
such other office as a Lender may from time to time notify the Company and the
Administrative Agent for Loans of the particular type, which office may include
any Affiliate of such Lender or any domestic or foreign branch of such Lender or
such Affiliate.

 

“Approved Electronic Platform” has the meaning set forth in Section 7.11.

 

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an affiliate of a Lender or (iii) an entity or an affiliate of an entity
that administers or manages a Lender.

 

“Assignee” has the meaning set forth in Section 10.06(c).

 

“Australian Bill Rate” shall mean, with respect to each Interest Period for an
Australian Bill Rate Loan, the rate per annum equal to the average bid rate (the
“BBR Screen Rate”) displayed at or about 10:30 a.m. (Sydney Time) on the first
day of such Interest Period on the Reuters screen BBSY page for a term
equivalent to such Interest Period (expressed as a percentage yield per annum to
maturity being the arithmetic average, rounded up to the nearest four decimal
places); or to the extent the BBR Screen Rate is not available at such time for
any reason, then the applicable rate will be determined by the Administrative
Agent to be the average of the buying rates quoted by three Reference Banks at
or about 10:30 a.m. (Sydney Time) on the date of determination for bills of
exchange with a tenor approximating the length of such Interest Period; provided
that if any of the above rates shall be less than 0%, such rate shall be deemed
to be 0% for purposes of this Agreement.

 

“Australian Bill Rate Margin” has the meaning set forth in the Pricing Schedule.

 

2

--------------------------------------------------------------------------------



 

“Australian Bill Rate Loan” means a Committed Loan which bears interest at the
Australian Bill Rate pursuant to the applicable Notice of Committed Borrowing or
Notice of Interest Rate Election.

 

“Australian Dollars” and “AUD” each means the lawful currency of Australia.

 

“Available Commitment” means, with respect to any Lender at any time, an amount
equal to such Lender’s Commitment at such time minus such Lender’s Outstanding
Committed Amount at such time.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a voluntary or involuntary bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
unless such ownership interest results in or provides such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permits such Person (or
such Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(i) the Prime Rate in effect on such day, (ii) the NYFRB Rate in effect on such
day plus ½ of 1% and (iii) the London Interbank Offered Rate for a one month
Interest Period on such day (or if such day is not a Euro-Dollar Business Day,
the immediately preceding Euro-Dollar Business Day) plus 1%; provided that, for
the purpose of this definition, the London Interbank Offered Rate shall be based
on the LIBO Screen Rate (or if the LIBO Screen Rate is not available for such
one month Interest Period, the Interpolated Rate) at approximately 11:00
a.m. London time on such day.  Any change in the Base Rate due to a change in
the Prime

 

3

--------------------------------------------------------------------------------



 

Rate, the NYFRB Rate or the London Interbank Offered Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
NYFRB Rate or the London Interbank Offered Rate, respectively.  If the Base Rate
is being used as an alternate rate of interest pursuant to Section 8.01 hereof,
then the Base Rate shall be the greater of clauses (i) and (ii) above and shall
be determined without reference to clause (iii) above.  For the avoidance of
doubt, if the Base Rate as so determined would be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

 

“Base Rate Margin” has the meaning set forth in the Pricing Schedule.

 

“Base Rate Loan” means (i) a Committed Dollar Loan which bears interest at the
Base Rate pursuant to the applicable Notice of Committed Borrowing or Notice of
Interest Rate Election, (ii) a Committed Loan which bears interest at the Base
Rate pursuant to the provisions of Section 8.01 or (iii) an overdue amount which
was a Base Rate Loan immediately before it became overdue.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Internal Revenue Code or (c) any Person whose assets include
(for purposes of ERISA Section 3(42) or otherwise for purposes of Title I of
ERISA or Section 4975 of the Internal Revenue Code) the assets of any such
“employee benefit plan” or “plan”.

 

“Borrower” means the Company or any Eligible Subsidiary, as the context may
require, and their respective successors, and “Borrowers” means all of the
foregoing.  When used in relation to any Loan or Letter of Credit, references to
“the Borrower” are to the particular Borrower to which such Loan is or is to be
made or at whose request such Letter of Credit is or is to be issued.

 

“Borrowing” has the meaning set forth in Section 1.03.

 

“Canadian Dollars” or “CAD$” refers to the lawful money of Canada.

 

“Canadian Lending Office” means as to each Lender, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Canadian Lending
Office) or

 

4

--------------------------------------------------------------------------------



 

such other office, branch or affiliate of such Lender as it may hereafter
designate as its Canadian Lending Office by notice to the Company and the
Administrative Agent; provided that any Lender may from time to time by notice
to the Company and the Administrative Agent designate separate Canadian Lending
Offices for its Loans in Canadian Dollars, in which case all references herein
to the Canadian Lending Office of such Lender shall be deemed to refer to any or
all of such offices, as the context may require.

 

“Canadian Prime Rate” means, on any day, the rate determined by the
Administrative Agent to be the higher of (i) the rate equal to the PRIMCAN Index
rate that appears on the Bloomberg screen at 10:15 a.m. Toronto time on such day
(or, in the event that the PRIMCAN Index is not published by Bloomberg, any
other information services that publishes such index from time to time, as
selected by the Administrative Agent in its reasonable discretion) and (ii) the
average rate for 30 day Canadian Dollar bankers’ acceptances that appears on the
Reuters Screen CDOR Page (or, in the event such rate does not appear on such
page or screen, on any successor or substitute page or screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time, as selected by the Administrative Agent
in its reasonable discretion) at 10:15 a.m. Toronto time on such day, plus 1.00%
per annum; provided that if any of the above rates shall be less than 0%, such
rate shall be deemed to be 0% for purposes of this Agreement.  Any change in the
Canadian Prime Rate due to a change in the PRIMCAN Index or the CDOR Rate shall
be effective from and including the effective date of such change in the PRIMCAN
Index or CDOR Rate, respectively.

 

“Canadian Prime Rate Loans” means a Committed Loan which bears interest at the
Canadian Prime Rate pursuant to the applicable Notice of Committed Borrowing or
Notice of Interest Rate Election.

 

“Canadian Prime Rate Margin” has the meaning set forth in the Pricing Schedule.

 

“Capitalized Lease Obligations” of any Person means obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required under GAAP to be classified and accounted for as
capital leases or financing leases on a balance sheet of such Person.  The
amount of such obligations will be the capitalized amount thereof determined in
accordance with GAAP.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, in the case of Letter of Credit Liabilities, for the
benefit of each Issuing Lender and each Lender, as collateral for the Letter of
Credit Liabilities, cash or deposit account balances, and “Cash Collateral”
shall refer to such cash or deposit account balances.

 

5

--------------------------------------------------------------------------------



 

“CDOR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the CDOR Rate.

 

“CDOR Rate” means for the relevant interest period, the Canadian deposit offered
rate which, in turn means on any day the annual rate of interest determined with
reference to the arithmetic average of the discount rate quotations of all
institutions listed in respect of the relevant interest period for CAD
Dollar-denominated bankers’ acceptances displayed and identified as such on the
“Reuters Screen CDOR Page” as defined in the International Swap Dealer
Association, Inc. definitions, as modified and amended from time to time, as of
10:00 a.m. Toronto local time on such day and, if such day is not a business
day, then on the immediately preceding business day (as adjusted by
Administration Agent after 10:00 a.m. Toronto local time to reflect any error in
the posted rate of interest or in the posted average annual rate of interest);
provided that if such rates are not available on the Reuters Screen CDOR Page on
any particular day, then the Canadian deposit offered rate component of such
rate on that day shall be calculated as the cost of funds quoted by
Administration Agent to raise CAD Dollars for the applicable interest period as
of 10:00 a.m. Toronto local time on such day for commercial loans or other
extensions of credit to businesses of comparable credit risk; or if such day is
not a business day, then as quoted by Administration Agent on the immediately
preceding business day.  If the CDOR Rate shall be less than 0%, the CDOR Rate
shall be deemed to be 0% for purposes of this Agreement.

 

“CDOR Rate Loans” means a Committed Loan which bears interest at the CDOR Rate
pursuant to the applicable Notice of Committed Borrowing or Notice of Interest
Rate Election.

 

“CDOR Rate Margin” has the meaning set forth in the Pricing Schedule.

 

“Change of Control” means (i) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) other than
the Lauder Family Members, of equity interests representing more than 50% of the
aggregate ordinary voting power represented by the issued and outstanding equity
interests of the Company; (ii) occupation of a majority of the seats (other than
vacant seats) on the board of directors of the Company by persons who were
neither (x) nominated by the board of directors of the Company nor (y) appointed
by directors so nominated; or (iii) the acquisition of direct or indirect
control of the Company by any person or group other than the Lauder Family
Members.

 

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule,

 

6

--------------------------------------------------------------------------------



 

regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority, or (c) the making or issuance of any request, rules, guideline,
requirement or directive (whether or not having the force of law) by any
Governmental Authority; provided, however, that notwithstanding anything herein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements and directives thereunder,
issued in connection therewith or in implementation thereof, and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented provided that a Lender shall only be entitled to seek payment
pursuant to Section 8.03 attributable to any such deemed Change in Law if such
Lender is generally seeking reimbursement for such costs from similarly situated
borrowers under other credit agreements.

 

“Closing Date” means October 26, 2018 or such later date on which the
Administrative Agent shall have received the documents specified in or pursuant
to Section 3.01.

 

“Commitment” means (i) with respect to each Lender, the amount of such Lender’s
Commitment, as such amount is set forth opposite the name of such Lender on the
Commitment Schedule, as such Commitment may be increased from time to time
pursuant to Section 2.21, (ii) with respect to any Additional Lender, the amount
of the Commitment assumed by it pursuant to Section 2.21, and (iii) with respect
to any Assignee, the amount of the transferor Lender’s Commitment assigned to it
pursuant to Section 10.06, in each case as such amount may be reduced from time
to time pursuant to Section 2.09 and Section 2.21 or Section 10.06; provided
that, if the context so requires, the term “Commitment” means the obligation of
a Lender to extend credit up to such amount to the Borrowers hereunder.

 

“Committed Alternative Currency Loans” means Loans denominated in Alternative
Currencies and made pursuant to Section 2.01.

 

“Committed Australian Dollar Loans” means Loans denominated in Australian
Dollars and made pursuant to Section 2.01.

 

“Committed Canadian Dollar Loans” means Loans denominated in Canadian Dollars
and made pursuant to Section 2.01.

 

“Committed HK Dollar Loans” means Loans denominated in HK Dollars and made
pursuant to Section 2.01.

 

7

--------------------------------------------------------------------------------



 

“Committed Dollar Loans” means Loans denominated in dollars and made pursuant to
Section 2.01.

 

“Committed Loan” means a Committed Dollar Loan, Committed Australian Dollar
Loan, Committed Canadian Dollar Loan, Committed HK Dollar Loan or a Committed
Alternative Currency Loan; provided that, if any such loan or loans (or portions
thereof) are combined or subdivided pursuant to a Notice of Interest Rate
Election, the term “Committed Loan” shall refer to the combined principal Dollar
Amount resulting from such combination or to each of the separate principal
Dollar Amounts resulting from such subdivision, as the case may be.

 

“Company” means The Estée Lauder Companies Inc., a Delaware corporation, and its
successors.

 

“Competitive Bid Absolute Rate” has the meaning set forth in
Section 2.03(d)(ii)(D).

 

“Competitive Bid Absolute Rate Loan” means a loan to be made by a Lender
pursuant to an Absolute Rate Auction.

 

“Competitive Bid Lending Office” means, as to each Lender, its Domestic Lending
Office or such other office, branch or affiliate of such Lender as it may
hereafter designate as its Competitive Bid Lending Office by notice to the
Company and the Administrative Agent; provided that any Lender may from time to
time by notice to the Company and the Administrative Agent designate separate
Competitive Bid Lending Offices for its Competitive Bid LIBOR Loans, on the one
hand, and its Competitive Bid Absolute Rate Loans, on the other hand, in which
case all references herein to the Competitive Bid Lending Office of such Lender
will be deemed to refer to either or both of such offices, as the context may
require.

 

“Competitive Bid LIBOR Loan” means a loan to be made by a Lender pursuant to a
LIBOR Auction (including such a loan bearing interest at the Base Rate pursuant
to Section 8.01).

 

“Competitive Bid Loan” means a Competitive Bid LIBOR Loan or a Competitive Bid
Absolute Rate Loan.

 

“Competitive Bid Margin” has the meaning set forth in Section 2.03(d)(ii)(C).

 

“Competitive Bid Quote” means an offer by a Lender to make a Competitive Bid
Loan in accordance with Section 2.03.

 

8

--------------------------------------------------------------------------------



 

“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which would be consolidated with those of the Company in its
consolidated financial statements if such statements were prepared as of such
date.

 

“Consolidated Tangible Net Worth” means at any date the consolidated
stockholders’ equity of the Company and its Consolidated Subsidiaries (excluding
for this purpose any amount attributable to stock which is required to be
redeemed, or is redeemable at the option of the holder, if certain events or
conditions occur or exist or otherwise) less their consolidated Intangible
Assets, all determined as of such date.  For purposes of this definition,
“Intangible Assets” means the amount (to the extent reflected in determining
such consolidated stockholders’ equity) of (i) all write-ups (other than
write-ups resulting from foreign currency translations and write-ups of assets
of a going concern business made within twelve months after the acquisition of
such business) subsequent to June 30, 2018 in the book value of any asset owned
by the Company or a Consolidated Subsidiary, (ii) all investments in
unconsolidated Subsidiaries and all equity investments in Persons which are not
Subsidiaries and (iii) all unamortized debt discount and expense, unamortized
deferred charges, goodwill, patents, trademarks, service marks, trade names,
anticipated future benefit of tax loss carry-forwards, copyrights, organization
or developmental expenses and other intangible assets.

 

“Credit Contact” means such Person designated in the Administrative
Questionnaire or other notice provided to the Administrative Agent by an
Assignee in accordance with Section 10.06(c).

 

“Customary Permitted Liens” means:

 

(a)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
construction or other like Liens arising in the ordinary course of business;

 

(b)           permits, servitudes, licenses, easements, rights-of-way,
restrictions and other similar encumbrances imposed by applicable law or
incurred in the ordinary course of business or minor imperfections in title to
real property that do not in the aggregate materially interfere with the
ordinary conduct of the business of the Company and its Subsidiaries taken as a
whole;

 

(c)           leases, licenses, subleases or sublicenses of assets (including,
without limitation, with respect to real property and intellectual property
rights) granted to others that do not in the aggregate materially interfere with
the ordinary conduct of the business of the Company and its Subsidiaries taken
as a whole;

 

9

--------------------------------------------------------------------------------



 

(d)           pledges or deposits made in the ordinary course of business or
statutory Liens imposed in connection with worker’s compensation, unemployment
insurance or other types of social security or pension benefits or Liens
incurred or pledges or deposits made to secure the performance of bids, tenders,
sales, contracts (other than for the repayment of borrowed money), statutory
obligations, and surety, appeal, customs or performance bonds and similar
obligations, or deposits as security for contested taxes or import or customs
duties or for the payment of rent, in each case incurred in the ordinary course
of business;

 

(e)           Liens arising from UCC financing statement filings (or similar
filings) regarding or otherwise arising under leases entered into by the Company
or any of its Subsidiaries;

 

(f)            any Lien arising out of claims under a judgment or award rendered
or claim filed so long as such judgments, awards or claims do not constitute an
Event of Default;

 

(g)           any Lien consisting of rights reserved to or vested in any
Governmental Authority by any statutory provision;

 

(h)           Liens created in the ordinary course of business in favor of banks
and other financial institutions over credit balances of any bank accounts held
at such banks or financial institutions or over investment property held in a
securities account, as the case may be, to facilitate the operation of cash
pooling and/or interest set-off arrangements in respect of such bank accounts or
securities accounts in the ordinary course of business; and

 

(i)            Liens securing Debt or other obligations of a Subsidiary owing to
the Company.

 

“Debt” of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person to pay the deferred purchase price of property or services,
except trade accounts payable arising in the ordinary course of business,
(iv) all Capitalized Lease Obligations of such Person, (v) all non-contingent
obligations (and, for purposes of the definitions of Material Debt and Material
Financial Obligations, all contingent obligations) of such Person to reimburse
any bank or other Person in respect of amounts paid under a letter of credit or
similar instrument, (vi) all Debt secured by a Lien on any asset of such Person,
whether or not such Debt is otherwise an obligation of such Person and (vii) all
Debt of others Guaranteed by such Person.

 

10

--------------------------------------------------------------------------------



 

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Domestic
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or (iii) pay over to the Administrative Agent or any Lending Party any other
amount required to be paid by it hereunder, unless, in the case of clause
(i) above, such Lender notifies the Administrative Agent and the Company, in
writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Company, any other Obligor, the Administrative Agent or any Lending
Party in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Domestic Business Days after request by any Obligor, the Administrative
Agent or any Lending Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Lending Party’s receipt of such
certification in writing in form and substance satisfactory to it and the
Administrative Agent (a copy of which such certification shall be promptly
shared with the Company) or (d) has, or has a Parent that has, become the
subject of (A) a Bankruptcy Event or (B) a Bail-In Action.

 

“Derivatives Obligations” of any Person means all obligations of such Person in
respect of any rate swap transaction, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of the foregoing
transactions) or any combination of the foregoing transactions.

 

“Dollar Amount” means, at any time:

 

(i)            with respect to any Loan denominated in dollars, the principal
amount thereof then outstanding;

 

11

--------------------------------------------------------------------------------



 

(ii)           with respect to any Australian Dollar Loan, Canadian Dollar Loan,
HK Dollar Loan or other Committed Alternative Currency Loan, the equivalent in
dollars of the principal amount thereof then outstanding in Australian Dollars,
Canadian Dollars, HK Dollars or the relevant Alternative Currency, determined by
the Administrative Agent using the Exchange Rate with respect to the relevant
currency then in effect; and

 

(iii)          with respect to any Letter of Credit Liabilities, (A) if
denominated in Dollars, the amount thereof and (B) if denominated in Australian
Dollars, Canadian Dollars, HK Dollars or an Alternative Currency, determined by
the Administrative Agent using the Exchange Rate with respect to the relevant
currency then in effect.

 

“dollars”, “Dollars” and the sign “$” mean lawful currency of the United States.

 

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close.

 

“Domestic Lending Office” means, as to each Lender, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Lender may hereafter designate as its Domestic Lending Office by
notice to the Company and the Administrative Agent.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Election to Participate” means an Election to Participate substantially in the
form of Exhibit H hereto.

 

12

--------------------------------------------------------------------------------



 

“Election to Terminate” means an Election to Terminate substantially in the form
of Exhibit I hereto.

 

“Eligible Subsidiary” means Estée Lauder NV and any Wholly-Owned Consolidated
Subsidiary, as to which an Election to Participate shall have been delivered to
the Administrative Agent and as to which an Election to Terminate with respect
to such Election to Participate shall not have been delivered to the
Administrative Agent.  Each such Election to Participate and Election to
Terminate shall be duly executed on behalf of such Wholly-Owned Consolidated
Subsidiary and the Company in such number of copies as the Administrative Agent
may request.  If at any time a Subsidiary theretofore designated as an Eligible
Subsidiary no longer qualifies as a Wholly-Owned Consolidated Subsidiary, the
Company shall cause to be delivered to the Administrative Agent an Election to
Terminate terminating the status of such Subsidiary as an Eligible Subsidiary. 
The delivery of an Election to Terminate shall not affect any obligation of an
Eligible Subsidiary theretofore incurred or the guaranty thereof by the
Company.  The Administrative Agent shall promptly give notice to the Lenders of
the receipt of any Election to Participate or Election to Terminate.

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, legally binding agreements and other governmental restrictions
relating to the environment, or to emissions, discharges or releases of
pollutants, contaminants or Hazardous Substances into the environment including,
without limitation, ambient air, surface water, ground water, or land, or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of pollutants, contaminants or
Hazardous Substances or the clean-up or other remediation thereof.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

 

“ERISA Group” means the Company, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Company or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Euro” means the single currency of the Participating Member States of the
European Union.

 

13

--------------------------------------------------------------------------------



 

“Euro-Currency Business Day” means a Euro-Dollar Business Day, unless such term
is used in connection with an Australian Dollar Borrowing, Canadian Dollar
Borrowing, HK Dollar Borrowing, Alternative Currency Borrowing or Committed
Alternative Currency Loan, in which case such day shall not be a Euro-Currency
Business Day unless commercial banks are open for international business
(including dealings in deposits in Australian Dollars, Canadian Dollars, HK
Dollars or such Alternative Currency, as applicable) in both London and the
place designated by the Applicable Agent with respect to Australian Dollars,
Canadian Dollars, HK Dollars or such Alternative Currency for funds to be paid
or made available in Australian Dollars, Canadian Dollars, HK Dollars or such
Alternative Currency, as applicable.

 

“Euro-Currency Lending Office” means, as to each Lender, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Currency Lending
Office) or such other office, branch or affiliate of such Lender as it may
hereafter designate as its Euro-Currency Lending Office by notice to the Company
and the Administrative Agent; provided that any Lender may from time to time by
notice to the Company and the Administrative Agent designate separate
Euro-Currency Lending Offices for its Loans in different currencies, in which
case all references herein to the Euro-Currency Lending Office of such Lender
shall be deemed to refer to any or all of such offices, as the context may
require.

 

“Euro-Currency Loan” means a Committed Loan that is either a Euro-Dollar Loan or
a Committed Alternative Currency Loan.

 

“Euro-Currency Margin” has the meaning set forth in the Pricing Schedule.

 

“Euro-Currency Rate” means a rate of interest determined pursuant to
Section 2.07(a) on the basis of a London Interbank Offered Rate.

 

“Euro-Currency Reserve Percentage” means, for any day, that percentage
(expressed as a decimal) which is in effect on such day, as prescribed by the
Federal Reserve Board (or any successor) or any other banking authority to which
any Lender is subject, as applicable, for determining the maximum reserve
requirement for a member bank of the Federal Reserve System in New York City
with deposits exceeding five billion dollars in respect of “Euro-Currency
liabilities” (or in respect of any other category of liabilities which includes
deposits by reference to which the interest rate on Euro-Dollar Loans is
determined or any category of extensions of credit or other assets which
includes loans by a non-United States office of any Lender to the United States
residents).

 

14

--------------------------------------------------------------------------------



 

“Euro-Dollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in dollar
deposits) in London.

 

“Euro-Dollar Loan” means (i) a Committed Dollar Loan which bears interest at a
Euro-Currency Rate pursuant to the applicable Notice of Committed Borrowing or
Notice of Interest Rate Election or (ii) an overdue amount which was a
Euro-Dollar Loan immediately before it became overdue.

 

“Event of Default” has the meaning set forth in Section 6.01.

 

“Exchange Rate” means, on any day, with respect to Australian Dollars, Canadian
Dollars, HK Dollars or any Alternative Currency, the rate at which such
Alternative Currency may be exchanged into dollars (and, for purposes of any
provision of this Agreement requiring or permitting the conversion of Committed
Alternative Currency Loans to Loans denominated in dollars, the rate at which
dollars may be exchanged into the applicable Alternative Currency), as set forth
at or about 9:00 a.m., New York City time, or at or about 11:00 a.m., London
time, on such date on the relevant Bloomberg page displaying the rate of
exchange for that currency into dollars.  In the event that such rate does not
appear on any Bloomberg page, the Exchange Rate shall be determined by reference
to such other publicly available service for displaying exchange rates as may be
agreed upon by the Administrative Agent, the Applicable Agent with respect to
such currency and the Company, or, in the absence of such agreement, such
Exchange Rate shall instead be the arithmetic average of the spot buying and
selling rates of exchange of such Applicable Agent in the market where its
foreign currency exchange operations in respect of such currency are then being
conducted, on or about 11:00 a.m., New York City time, or on or about 11:00
a.m., London time, on such date for the purchase of dollars (or such foreign
currency, as the case may be) for delivery two Domestic Business Days later;
provided that if at the time of any such determination, for any reason, no such
spot rate is being quoted, such Applicable Agent, after consultation with the
Company and the Administrative Agent, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be presumed
correct absent manifest error.

 

“Existing Credit Agreement” means the Credit Agreement dated as of October 3,
2016 , among the Company, as borrower, the subsidiary borrowers from time to
time party thereto, the lenders from time to time party thereto and JPMorgan
Chase Bank, N.A., as administrative agent.

 

“Extending Lender” has the meaning set forth in Section 2.22(b).

 

“Facility Fee” has the meaning set forth in Section 2.08.

 

“Facility Fee Rate” has the meaning set forth in the Pricing Schedule.

 

15

--------------------------------------------------------------------------------



 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof (or related
legislation or official administrative rules or practices) and any agreements
entered into pursuant to Section 1471(b)(1) of the Internal Revenue Code.

 

“Federal Funds Rate” means, for any day, the rate calculated by the NYFRB based
on such day’s federal funds transactions by depositary institutions (as
determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Euro-Dollar Business Day
by the NYFRB as the effective federal funds rate; provided that if the Federal
Funds Rate as so determined would be less than 0%, such rate shall be deemed to
be 0% for purposes of this Agreement.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

 

“Fixed Rate Loans” means Euro-Currency Loans or Competitive Bid Loans (excluding
Competitive Bid LIBOR Loans bearing interest at the Base Rate pursuant to
Section 8.01) or any combination of the foregoing.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.

 

“Governmental Authority” means any national, state, county, city, town, village,
municipal or other government department, commission, board, bureau, agency,
authority or instrumentality of a country or any political subdivision thereof,
exercising executive, legislative, judicial, regulatory or administrative powers
of functions of or pertaining to government.

 

“Granting Lender” has the meaning specified in Section 10.06(f).

 

“Group of Loans” means at any time a group of Loans consisting of (i) all
Committed Loans to the same Borrower which are Base Rate Loans at such time,
(ii) all Committed Loans to the same Borrower which are Canadian Prime Rate
Loans at such time, (iii) all Euro-Currency Loans to the same Borrower which are
in the same currency and have the same Interest Period at such time, (iv) all
Australian Bill Rate Loans to the same Borrower which have the same Interest
Period at such time, (v) all CDOR Rate Loans to the same Borrower which have the
same Interest Period at such time and (vi) all HIBOR Rate Loans to the same
Borrower which have the same Interest Period at such time; provided

 

16

--------------------------------------------------------------------------------



 

that, if a Committed Loan of any particular Lender is converted to or made as a
Base Rate Loan pursuant to Article 8, such Loan shall be included in the same
Group or Groups of Loans from time to time as it would have been if it had not
been so converted or made.

 

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt (whether
arising by virtue of partnership arrangements, by agreement to keep-well, to
purchase assets, goods, securities or services, to take-or-pay, or to maintain
financial statement conditions or otherwise) or (ii) entered into for the
purpose of assuring in any other manner the holder of such Debt of the payment
thereof or to protect such holder against loss in respect thereof (in whole or
in part); provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.  The term “Guarantee”
used as a verb has a corresponding meaning.

 

“Guaranty” means the obligations of the Company set forth in Article 11.

 

“Hazardous Substances” means any substance, material, or waste defined as
“toxic”, “hazardous”, “pollutant”, “contaminant”, or words of similar meaning
and effect, including petroleum, its derivatives, by-products and other
hydrocarbons, or any substance having any constituent elements displaying any of
the foregoing characteristics.

 

“HIBOR Rate” means, for any Interest Period for a HIBOR Rate Loan, (a) the
applicable rate displayed at or about 11:00 a.m. on the first day of each such
Interest Period on page HKABHIBOR of the Thomson Reuters Services (or such other
successor or substitute page or service as determined by the Administrative
Agent for the purpose of displaying the averaged Hong Kong inter-bank Hong Kong
Dollar deposits offered rates of leading banks) for the same duration as the
relevant Interest Period (or, if the periods are not the same, such period, if
any, as the Administrative Agent determines to be substantially the same); or
(b) (if no such rate is available for HK Dollars or for the Interest Period for
that HIBOR Rate Loan) the average of the buying rates per annum (rounded to the
nearest 1/100 of 1%) as supplied to the Administrative Agent at its request by
three Reference Banks to leading banks in the Hong Kong interbank market, at or
about 11:00 a.m. (Hong Kong time) the first day of such Interest Period for the
offering of deposits in HK Dollars for a period comparable to such Interest
Period; provided that if any of the above rates as so determined would be less
than 0%, such rate shall be deemed to be 0% for purposes of this Agreement.

 

“HIBOR Rate Loans” means a Committed Loan which bears interest at the HIBOR Rate
pursuant to the applicable Notice of Committed Borrowing.

 

17

--------------------------------------------------------------------------------



 

“HIBOR Rate Margin” has the meaning set forth in the Pricing Schedule.

 

“HK Dollars” means the lawful currency of the Hong Kong Special Administrative
Region of the People’s Republic of China.

 

“Impacted Interest Period” has the meaning set forth in Section 2.07(g).

 

“Increased Cost” has the meaning set forth in Section 10.06(f).

 

“Incremental Commitments” has the meaning set forth in Section 2.21.

 

“Incremental Commitment Notice” has the meaning set forth in Section 2.21.

 

“Indemnitee” has the meaning set forth in Section 10.03(b).

 

“Ineligible Lender” has the meaning set forth in Section 8.02(b).

 

“Interest Period” means:

 

(1)           with respect to each London Interbank Offered Rate Loan,
Australian Bill Rate Loan, CDOR Loan, HIBOR Loan or any Euro-Currency Loan, the
period commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in the applicable Notice of Interest Rate
Election and ending one, two, three or six months thereafter, as a Borrower may
elect in the applicable notice; provided that:

 

(a)           any Interest Period (except an Interest Period determined pursuant
to clause (c) below) which would otherwise end on a day which is not a
Euro-Currency Business Day shall be extended to the next succeeding
Euro-Currency Business Day unless such Euro-Currency Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Euro-Currency Business Day;

 

(b)           any Interest Period which begins on the last Euro-Currency
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clause (c) below, end on the last Euro-Currency Business Day
of a calendar month; and

 

(c)           any Interest Period which would otherwise end after the
Termination Date shall end on the Termination Date (or, if the Termination Date
is not a Euro-Currency Business Day, on the next preceding Euro-Currency
Business Day);

 

18

--------------------------------------------------------------------------------



 

(2)           with respect to each Competitive Bid LIBOR Loan, the period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing and ending such whole number of months thereafter as a Borrower may
elect in accordance with Section 2.03; provided that:

 

(a)           any Interest Period (except an Interest Period determined pursuant
to clause (c) below) which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Dollar Business Day;

 

(b)           any Interest Period which begins on the last Euro-Dollar Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clause (c) below, end on the last Euro-Dollar Business Day of
a calendar month; and

 

(c)           any Interest Period which would otherwise end after the
Termination Date shall end on the Termination Date (or, if the Termination Date
is not a Euro-Dollar Business Day, the next preceding Euro-Dollar Business Day);
and

 

(3)           with respect to each Competitive Bid Absolute Rate Loan, the
period commencing on the date of borrowing specified in the applicable Notice of
Borrowing and ending such number of days thereafter (but not less than 7 days)
as a Borrower may elect in accordance with Section 2.03; provided that:

 

(a)           any Interest Period (except an Interest Period determined pursuant
to clause (b) below) which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day; and

 

(b)           any Interest Period which would otherwise end after the
Termination Date shall end on the Termination Date (or, if the Termination Date
is not a Euro-Dollar Business Day, on the next preceding Euro-Dollar Business
Day).

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Interpolated Rate” means at any time, for any Interest Period, the rate per
annum (rounded upward to four decimal places) determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the London Interbank Offered Rate for the longest period

 

19

--------------------------------------------------------------------------------



 

(for which the London Interbank Offered Rate is available) that is shorter than
the Impacted Interest Period and (b) the London Interbank Office Rate for the
shortest period (for which the London Interbank Offered Rate is available) that
exceeds the Impacted Interest Period, in each case, at such time.

 

“Issuing Lender” means the Persons listed on Schedule 2.19 and any other Lender
that may agree to issue Letters of Credit hereunder as provided in
Section 2.19(h), in each case in its capacity as an issuer of a Letter of Credit
hereunder.  An Issuing Lender may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Lender, in which
case the term “Issuing Lender” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.  When used with respect to a
particular Letter of Credit, “Issuing Lender” means the Issuing Lender that
issued or is issuing such Letter of Credit.

 

“Joint Arrangers” means JPMorgan Chase Bank, N.A, BNP Paribas Securities Corp,
Citibank, N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement) and MUFG
Bank, Ltd.

 

“Joint Bookrunners” means JPMorgan Chase Bank, N.A., BNP Paribas Securities
Corp., Citibank, N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated (or
any other registered broker-dealer wholly-owned by Bank of America Corporation
to which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement) and MUFG
Bank, Ltd.

 

“Lauder Family Member” means (i) the estate of Mrs. Estée Lauder, (ii) each
descendant of Mrs. Estée Lauder (each such Person, a “Lauder Descendant”) and
their respective estates, guardians, conservators or committees, (iii) each
Family Controlled Entity, (iv) each Current Spouse of Lauder Descendants and
(v) the trustees, in their respective capacities as such, of each Family
Controlled Trust.  As used herein, “Family Controlled Entity” means (w) any
not-for-profit corporation if at least a majority of its board of directors is
composed of Lauder Descendants and/or Current Spouses of Lauder Descendants,
(x) any other corporation if (i) both (aa) Lauder Descendants and/or Current
Spouses of Lauder Descendants (or in the case of subclause (i)(aa)(xx), their
respective estates, guardians, conservators or committees) (xx) hold in the
aggregate, directly or indirectly through one or more wholly owned Persons,
securities having ordinary voting power to elect a majority of the board of
directors of such corporation or (yy) constitute a majority of the board of
directors of such corporation and (bb) at least a majority of the value of the
outstanding

 

20

--------------------------------------------------------------------------------



 

equity of such corporation is owned by Lauder Family Members or (ii) at least
80% of the value of the outstanding equity of such corporation is owned by
Lauder Family Members, (y) any partnership if at least a majority of the value
of its partnership interests (both general and limited) are owned by Lauder
Family Members, and (z) any limited liability or similar company if (i) both
(aa) Lauder Descendants and/or Current Spouses of Lauder Descendants (or, in the
case of subclause (i)(aa)(xx), their respective estates, guardians, conservators
or committees) (xx) hold in the aggregate, directly or indirectly through one or
more wholly owned Persons, securities or other equity interests having ordinary
voting power to elect or appoint at least a majority of the managing members of
such company or (yy) constitute a majority of the managing members of such
company and (bb) a majority of the value of such company is owned by Lauder
Family Members or (ii) at least 80% of the value of such company is owned by
Lauder Family Members. As used herein, “Family Controlled Trust” shall mean any
trust the primary beneficiaries of which are Lauder Descendants, Spouses of
Lauder Descendants and/or charitable organizations (collectively, “Lauder
Beneficiaries”); provided that, if the trust is a wholly charitable trust, at
least a majority of the trustees of such trust consist of Lauder Descendants
and/or Current Spouses of Lauder Descendants.  For purposes of the definition of
“Family Controlled Trust”, the primary beneficiaries of a trust will be deemed
to be Lauder Beneficiaries if, under the maximum exercise of discretion by the
trustee in favor of persons who are neither Lauder Beneficiaries nor Family
Controlled Trusts, the value of the interests of such persons in such trust,
computed actuarially, is less than 50%.  In determining the primary
beneficiaries of a trust for purposes of the definition of “Family Controlled
Trust”, (A) the factors and methods prescribed in section 7520 of the Internal
Revenue Code of 1986, as amended, for use in ascertaining the value of certain
interests shall be used in determining a beneficiary’s actuarial interest in a
trust, (B) the actuarial value of the interest in a trust of any person in whose
favor a testamentary power of appointment may be exercised shall be deemed to be
zero and (C) in the case of a trust created by one or more of Mrs. Estée Lauder,
Joseph H. Lauder or Lauder Descendants, the actuarial value of the interest in
such trust of any person who may receive trust property only at the termination
of the trust and then only in the event that, at the termination of the trust,
there are no living issue of one or more of Mrs. Estée Lauder, Joseph H. Lauder
or Lauder Descendants shall be deemed to be zero.  For purposes hereof,
(1) “Spouses of Lauder Descendants” means those individuals who at any time were
married to any Lauder Descendant whether or not such marriage is subsequently
dissolved by death, divorce, or by any other means, (2) “Current Spouse of
Lauder Descendants” means an individual who is married to a Lauder Descendant,
but only so long as such marriage has not been dissolved by death, divorce or by
any other means, (3) the relationship of any person that is derived by or
through legal adoption shall be considered a natural relationship, (4) a minor
who is a descendant of Mrs. Estée Lauder and for whom equity interests are held
pursuant to a Uniform Gifts to Minors Act or similar law shall be considered the
holder of such equity interests

 

21

--------------------------------------------------------------------------------



 

and the custodian who is the record holder of such equity interests shall not be
considered the holder thereof, (5) an incompetent stockholder of any equity
interests whose equity interests are owned or held by a guardian or conservator
shall be considered the holder of such equity interest and such guardian or
conservator who is the holder of such equity interests shall not be considered
the holder thereof, (6) any equity interests pledged by a holder thereof as
security for any obligation shall be deemed to be held by such holder unless and
until the pledgee of such equity interests has declared a default with respect
to such obligation and has the right (whether or not being presently exercised)
to vote or direct the voting of such equity interests and (7) except as provided
in clauses (4), (5) and (6) above, the holder of any equity interests shall mean
the record holder of such equity interests; provided, however, that if such
record holder of such equity interests is a nominee, the holder of such equity
interests shall be the first person in the chain of ownership of such equity
interests who is not holder thereof solely as a nominee.

 

“Lender” means (i) each bank or other institution listed on the signature
pages hereof, (ii) each financial institution which becomes a Lender pursuant to
Section 2.21, (iii) each Assignee which becomes a Lender pursuant to
Section 10.06(c) and (iv) their respective successors.

 

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

 

“Lending Parties” mean the Lenders and the Issuing Lenders.

 

“Letter of Credit” means a letter of credit to be issued hereunder by any
Issuing Lender in accordance with Section 2.19.

 

“Letter of Credit Borrowing” means an extension of credit resulting from a
drawing under any Letter of Credit which has not been reimbursed on the date
when made or refinanced as a Borrowing.

 

“Letter of Credit Commitment” means, with respect to each Issuing Lender, the
commitment of such Issuing Lender to issue Letters of Credit pursuant to
Section 2.19.  The Dollar Amount of each initial Issuing Lender’s Letter of
Credit Commitment is set forth on Schedule 2.19.

 

“Letter of Credit Credit Extension” means, with respect to any Letter of Credit,
the issuance thereof, the extension of the expiry date thereof or the increase
of the amount thereof.

 

“Letter of Credit Disbursement” means a payment made by the Issuing Lender
pursuant to a Letter of Credit.

 

“Letter of Credit Fee” has the meaning set forth in Section 2.08.

 

22

--------------------------------------------------------------------------------



 

“Letter of Credit Fee Rate” has the meaning set forth in the Pricing Schedule.

 

“Letter of Credit Liabilities” means, for any Lender and at any time, such
Lender’s ratable participation in the sum of (x) the amounts then owing by each
Borrower in respect of amounts drawn under Letters of Credit and (y) the
aggregate amount then available for drawing under all Letters of Credit.

 

“Letter of Credit Sublimit” means a Dollar Amount equal to $100,000,000.

 

“LIBO Screen Rate” means, for any day and time, with respect to a Euro-Currency
Borrowing for any Interest Period or any determination of the Base Rate pursuant
to clause (iii) of the definition thereof, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for the applicable currency for a period
equal in length to such Interest Period as displayed on such day and time on
pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion); provided that, if the LIBO Screen Rate as so determined would be
less than 0%, such rate shall be deemed to be 0% for purposes of this Agreement.

 

“LIBOR Auction” means a solicitation of Competitive Bid Quotes setting forth
Competitive Bid Margins based on the London Interbank Offered Rate pursuant to
Section 2.03.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement that has the practical effect of creating a security interest, in
respect of such asset.  For the purposes of this Agreement, the Company or any
Subsidiary shall be deemed to own subject to a Lien any asset which it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

 

“Loan” means an Australian Bill Rate, Base Rate Loan, Canadian Prime Rate Loan,
CDOR Rate Loan, HIBOR Rate Loan, Euro-Currency Loan or a Competitive Bid Loan
and “Loans” means Australian Bill Rate Loans, Base Rate Loans, Canadian Prime
Rate Loans, CDOR Rate Loans, HIBOR Rate Loans, Euro-Currency Loans or
Competitive Bid Loans or any combination of the foregoing.

 

23

--------------------------------------------------------------------------------



 

“Loan Document” means this Agreement, including without limitation, schedules
and exhibits hereto and any agreements entered into in connection herewith,
including amendments, modifications or supplements thereto or waivers thereof,
any Notes and any other documents prepared in connection with the other Loan
Documents, if any.

 

“London Interbank Offered Rate” means, with respect to any Euro-Currency
Borrowing for any Interest Period or any determination of the Base Rate pursuant
to clause (iii) of the definition thereof, the LIBO Screen Rate for the
applicable currency at approximately 11:00 a.m., London time, two Euro-Currency
Business Days prior to the commencement of such Interest Period (other than any
Euro-Currency Borrowing in Sterling, which will be determined on the date of
commencement of such Interest Period); provided that if the LIBO Screen Rate for
such currency shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) then the London Interbank Offered Rate shall be the
Interpolated Rate, subject to Section 8.01(a) in the event that the
Administrative Agent shall conclude that it shall not be possible to determine
such Interpolated Rate (which conclusion shall be conclusive and binding absent
manifest error); provided, further, that if the London Interbank Offered Rate as
so determined would be less than 0%, such rate shall be deemed to be 0% for
purposes of this Agreement.

 

“Material Adverse Effect” means a material adverse effect on the business,
financial position or results of operations of the Company and its Consolidated
Subsidiaries, taken as a whole.

 

“Material Debt” means Debt (other than the Loans) of the Company and/or one or
more of its Subsidiaries, arising in one or more related or unrelated
transactions, in an aggregate principal or face amount exceeding $175,000,000.

 

“Material Financial Obligations” means a principal or face amount of Debt and/or
payment or collateralization obligations in respect of Derivatives Obligations
of the Company and/or one or more of its Subsidiaries, arising in one or more
related or unrelated transactions, exceeding in the aggregate $175,000,000.

 

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.

 

“Non-Extending Lender” has the meaning set forth in Section 2.22(b).

 

“Non-U.S. Lender” has the meaning set forth in Section 8.04(d).

 

24

--------------------------------------------------------------------------------



 

“Notes” means promissory notes of a Borrower, substantially in the form of
Exhibit A hereto, evidencing the obligation of such Borrower to repay the Loans
made to it, and “Note” means any one of such promissory notes issued hereunder.

 

“Notice of Borrowing” means a Notice of Committed Borrowing (as defined in
Section 2.02) or a Notice of Competitive Bid Borrowing (as defined in
Section 2.03(f)).

 

“Notice of Interest Rate Election” has the meaning set forth in Section 2.10.

 

“Notice of Issuance” has the meaning set forth in Section 2.19.

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Rate in
effect on such day and (b) the Overnight Bank Funding Rate in effect on such day
(or for any day that is not a Euro-Dollar Business Day, for the immediately
preceding Euro-Dollar Business Day); provided that if none of such rates are
published for any day that is a Euro-Dollar Business Day, the term “NYFRB Rate”
means the rate for a federal funds transaction quoted at 11:00 a.m. on such day
received by the Administrative Agent from a federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
as so determined would be less than 0%, such rate shall be deemed to be 0% for
purposes of this Agreement.

 

“Obligors” means the Company and the other Borrowers, and “Obligor” means any
one of them.

 

“Outstanding Committed Amount” means, as to any Lender at any time, the sum at
such time, without duplication, of (i) the aggregate principal amount of the
outstanding Committed Dollar Loans of such Lender at such time, (ii) the
aggregate Dollar Amount of the aggregate principal amount of the outstanding
Committed Alternative Currency Loans, Australian Dollar Loans, Canadian Dollar
Loans and HK Dollar Loans of such Lender at such time and (iii) the aggregate
Dollar Amount of such Lender’s Letter of Credit Liabilities at such time.

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Euro-Currency borrowings by U.S.-managed
banking offices of depositary institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Euro-Dollar Business Day by the NYFRB as an
overnight bank funding rate.

 

25

--------------------------------------------------------------------------------



 

“Parent” means, with respect to any Lender, any Person controlling such Lender.

 

“Participant” has the meaning set forth in Section 10.06(b).

 

“Participating Member State” means any member state of the European Community
that adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Permitted Securitization Financing” means any sale or sales of any accounts
receivable, general intangibles, chattel paper or other financial assets and
related rights and assets of the Company and/or any of its Subsidiaries, and
financing secured by the assets so sold, including, without limitation, any
revolving purchase(s) of such assets; provided (a) all such sales are made at
fair market value (as determined in good faith by the Company) and (b) that such
financing shall be non-recourse (except for customary representations,
warranties, covenants and indemnities made in connection with such facilities)
to the Company or any Subsidiary (other than a special purpose Subsidiary with
no assets other than the financial assets which are the basis for such
financing).

 

“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.

 

“Pricing Schedule” means the Pricing Schedule attached hereto.

 

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the

 

26

--------------------------------------------------------------------------------



 

Administrative Agent).  Each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.

 

“Pro Rata Share” means, with respect to each Lender (other than a Defaulting
Lender) at any time, a fraction (expressed as a percentage, carried out to the
ninth decimal place), the numerator of which is the amount of the Commitment of
such Lender and the denominator of which is the total amount of the Commitments,
subject to adjustment as provided in Section 2.20(a)(iii); provided that if the
commitment of each Lender to make Loans and the obligation of each Issuing
Lender to make Letter of Credit Credit Extensions have been terminated pursuant
to Section 2.09 or Section 6.01, then the Pro Rata Share of each Lender shall be
determined based on the Pro Rata Share of such Lender immediately prior to such
termination and after giving effect to any subsequent assignments made pursuant
to the terms hereof and any Lender’s status as a Defaulting Lender at the time
of determination.

 

“Proxy Statement” means the Proxy Statement of the Company, dated as of
September 27, 2018, for the Annual Meeting of Stockholders.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Quarterly Date” means each March 31, June 30, September 30 and December 31.

 

“Rate Fixing Date” means, with respect to any Interest Period, the day on which
quotes for deposits in the relevant currency for such Interest Period are
customarily taken in the London interbank market for delivery on the first day
of such Interest Period.

 

“Reference Banks” means (i) in connection with any determination of the London
Interbank Offered Rate, the principal London offices, (ii) in connection with
any determination of the HIBOR Rate, the principal Hong Kong offices and
(iii) in connection with any determination of the Australian Bill Rate, the
principal Sidney offices, in each case, of one or more Lenders selected by the
Administrative Agent from time to time and consented to by such Lender or
Lenders (such consent not to be unreasonably withheld, conditioned or delayed).

 

“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

27

--------------------------------------------------------------------------------



 

“Reimbursement Obligation” has the meaning set forth in Section 2.19(d).

 

“Required Lenders” means at any time Lenders having in excess of 50% of the
aggregate amount of the Commitments or, if the Commitments shall have been
terminated, holding more than 50% of the Total Outstanding Amount.

 

“Revolving Credit Period” means the period from and including the Closing Date
to but not including the earlier of the Termination Date and the date of
termination of the Commitments.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
the subject or target of any comprehensive territorial Sanctions (as of the date
of this Agreement, Crimea, Cuba, Iran, North Korea and Syria, but subject to
change).

 

“Sanctioned Person” means, at any time, (a) an agency or instrumentality of the
government of a Sanctioned Country, (b) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or by the United Nations Security Council or the European Union, (c) any
Person located, organized or resident in a Sanctioned Country or (d) any Person
controlled or 50% or more owned, directly or indirectly, by one or more such
Persons.

 

“Senior Officer” means, with respect to any Person, the chief executive officer,
the chief operating officer, the president, the chief financial officer, the
general counsel, the chief accounting officer or the treasurer of such Person
(or in any case persons having substantially similar responsibilities regardless
of title).

 

“Significant Subsidiary” means at any time a Subsidiary that as at that time
would be a “significant subsidiary” as defined in Rule 1-02 of Regulation S-X
promulgated by the Securities and Exchange Commission as in effect on the date
hereof; provided that each Eligible Subsidiary shall always be deemed to be a
Significant Subsidiary.

 

“SPC” has the meaning specified in Section 10.06(f).

 

“Sterling” means the lawful currency of the United Kingdom.

 

28

--------------------------------------------------------------------------------



 

“Subsidiary” means, as to any Person, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person; unless otherwise
specified, “Subsidiary” means a Subsidiary of the Company.

 

“Swiss Francs” means the lawful currency of the Swiss Confederation.

 

“Syndication Agents” means BNP Paribas, Citibank, N.A., Bank of America, N.A.,
and MUFG Bank, Ltd.

 

“Termination Date” means, as to any Lender, initially October 26, 2023, or, if
such day is not a Euro-Dollar Business Day, the next preceding Euro-Dollar
Business Day, as such date for such Lender may be extended from time to time
pursuant to Section 2.22.

 

“Total Outstanding Amount” means, at any time, the aggregate Dollar Amount of
all Loans outstanding at such time plus the aggregate Dollar Amount of the
Letter of Credit Liabilities of all Lenders at such time.

 

“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.

 

“Wholly-Owned Consolidated Subsidiary” means any Consolidated Subsidiary all of
the shares of capital stock or other ownership interests of which (except for
qualifying shares held by directors or foreign nationals in accordance with
applicable law) are at the time directly or indirectly owned by the Company or
one or more other Wholly-Owned Consolidated Subsidiaries.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“Yen” means the lawful currency of Japan.

 

Section 1.02.  Accounting Terms and Determinations.  Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with GAAP, applied on a
basis consistent (except for changes concurred in by the Company’s independent
public accountants) with the most recent audited consolidated financial
statements of the Company and its Consolidated Subsidiaries delivered to the
Lenders; provided that, (a) all obligations of any Person that are or would have
been treated as operating leases for purposes of GAAP prior to the issuance

 

29

--------------------------------------------------------------------------------



 

by the Financial Accounting Standards Board on February 25, 2016 of an
Accounting Standards Update (the “ASU”) shall continue to be accounted for as
operating leases for purposes of this Agreement (whether or not such operating
lease obligations were in effect on such date) notwithstanding the fact that
such obligations are required in accordance with the ASU (on a prospective or
retroactive basis or otherwise) to be treated as capitalized lease obligations
in the Company’s financial statements, and (b) if the Company notifies the
Administrative Agent that the Company wishes to amend any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of such provision (or if the
Administrative Agent or the Required Lenders, by notice to the Company, shall
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith, and any such amendment, whether requested by the
Company, the Administrative Agent or the Required Lenders, shall be negotiated
in good faith.

 

Section 1.03.  Types of Borrowing.  The term “Borrowing” denotes the aggregation
of Loans of one or more Lenders to be made to a single Borrower pursuant to
Article 2 on the same date, all of which Loans are of the same type and currency
(subject to Article 8) and, except in the case of Base Rate Loans, have the same
initial Interest Period.  Borrowings are classified for purposes of this
Agreement either (a) by reference to the currency and/or pricing of Loans
comprising such Borrowing (e.g., a “Fixed Rate Borrowing” is a Euro-Currency
Borrowing or a Competitive Bid Borrowing (excluding any such Borrowing
consisting of Competitive Bid LIBOR Loans bearing interest at the Base Rate
pursuant to Section 8.01), and a “Euro-Currency Borrowing” is a Borrowing
comprised of Euro-Currency Loans), or (b) by reference to the provisions of
Article 2 under which participation therein is determined (i.e., a “Committed
Borrowing” is a Borrowing under Section 2.01 in which all Lenders participate in
proportion to their Commitments, while a “Competitive Bid Borrowing” is a
Borrowing under Section 2.03 in which the Lender participants are determined on
the basis of their bids in accordance therewith).

 

Section 1.04.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended,

 

30

--------------------------------------------------------------------------------



 

supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law, rule or regulation herein shall, unless otherwise specified, refer to
such law, rule or regulation as amended, modified or supplemented from time to
time and (f) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
Any reference in the Loan Documents to “Bank of America Merrill Lynch
International Limited” is a reference to its successor in title Bank of America
Merrill Lynch International Designated Activity Company (including, without
limitation, its branches) pursuant to and with effect from the merger between
Bank of America Merrill Lynch International Limited and Bank of America Merrill
Lynch International Designated Activity Company that takes effect in accordance
with Chapter II, Title II of Directive (EU) 2017/1132 (which repeals and
codifies the Cross-Border Mergers Directive (2005/56/EC)), as implemented in the
United Kingdom and Ireland.  Notwithstanding anything to the contrary in the
Loan Documents, a transfer of rights and obligations from Bank of America
Merrill Lynch International Limited to Bank of America Merrill Lynch
International Designated Activity Company pursuant to such merger shall be
permitted.

 

Section 1.05.  Interest Rates.  The Administrative Agent does not warrant or
accept responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “London Interbank Offered Rate” or with respect to any comparable
or successor rate thereto, or replacement rate therefor (except to the extent
that a court of competent jurisdiction determines in a final and nonappealable
judgment that the Administrative Agent acted with gross negligence, bad faith or
willful misconduct).

 

ARTICLE 2
THE CREDITS

 

Section 2.01.  Commitments To Lend.  (a) During the Revolving Credit Period,
each Lender severally agrees, on the terms and conditions set forth in this
Agreement, to make Loans denominated in Dollars, Australian Dollars, Canadian
Dollars, HK Dollars or in an Alternative Currency to any Borrower pursuant to
this Section 2.01(a) from time to time in amounts such that (i) such Lender’s
Outstanding Committed Amount shall not exceed the amount of its Commitment,
(ii) the Total Outstanding Amount shall not exceed the aggregate amount of the

 

31

--------------------------------------------------------------------------------



 

Commitments and (iii) the sum of the aggregate Dollar Amount of the aggregate
principal amount of all outstanding Committed Australian Dollar Loans, Committed
Canadian Dollar Loans, Committed HK Dollar Loans or Committed Alternative
Currency Loans plus the aggregate Dollar Amount of the aggregate Letter of
Credit Liabilities for Letters of Credit in Australian Dollars, Canadian
Dollars, HK Dollars or an Alternative Currency shall not exceed the Alternative
Currency Sublimit.  Each Borrowing under this Section 2.01(a) shall be (x) in
the case of a Dollar-Denominated Borrowing, in a minimum aggregate Dollar Amount
of $20,000,000 and any larger multiple of $1,000,000 and (y) in the case of an
Australian Dollar Borrowing, Canadian Dollar Borrowing, Hong Kong Dollar
Borrowing or an Alternative Currency Borrowing, in a minimum aggregate Dollar
Amount of $5,000,000 and in integral multiples of 500,000 units of the
applicable currency (except that any such Borrowing may be in the aggregate
amount available in accordance with this Section 2.01(a) and Section 3.02) and
shall be made from the several Lenders ratably in proportion to their respective
Available Commitments.

 

(b)        Within the foregoing limits, any Borrower may borrow under this
Section, repay, or to the extent permitted by Section 2.12, prepay Loans and
reborrow at any time during the Revolving Credit Period under this Section.

 

(c)        Committed Canadian Dollar Loans shall, at the option of the Borrower,
be made either by means of (i) Canadian Prime Rate Loans or (ii) CDOR Rate
Loans.

 

Section 2.02.  Notice of Committed Borrowing.   A Borrower shall give the
Applicable Agent notice (a “Notice of Committed Borrowing”) not later than
(i) in the case of an Alternative Currency Borrowing, 10:30 a.m. (London time),
on the third Euro-Currency Business Day before each such Alternative Currency
Borrowing; (ii) in the case of an Australian Bill Rate Borrowing, 10:30
a.m. (London time) on the fourth Euro-Currency Business Day before such
Australian Bill Rate Borrowing, (iii) in the case of a Base Rate Borrowing,
10:30 a.m. (New York City time) on the date of such Base Rate Borrowing; (iv) in
the case of a Canadian Prime Rate Borrowing, 10:30 a.m. (Toronto time), on the
Euro-Currency Business Day before such Canadian Prime Rate Borrowing; (v) in the
case of a CDOR Rate Borrowing, 10:30 a.m. (Toronto time), on the third
Euro-Currency Business Day before such CDOR Rate Borrowing; (vi) in the case of
a Euro-Dollar Borrowing, 10:30 a.m. (New York City time), on the third
Euro-Dollar Business Day before such Euro-Dollar Borrowing; (vii) in the case of
a HIBOR Rate Borrowing, 10:30 a.m. (Hong Kong time), on the fourth Euro-Currency
Business Day before such HIBOR Rate Borrowing, specifying:

 

(i)            the date of such Borrowing, which shall be a Domestic Business
Day in the case of a Base Rate Borrowing or a Euro-Currency Business Day in the
case of an Australian Bill Rate Borrowing, Canadian

 

32

--------------------------------------------------------------------------------



 

Prime Rate Borrowing, CDOR Rate Borrowing, HIBOR Rate Borrowing, Euro-Currency
Borrowing or Alternative Currency Borrowing;

 

(ii)           the currency and the aggregate amount in the relevant currency
and the Dollar Amount of such Borrowing; provided that if no currency is
specified with respect to any requested Borrowing, then the Borrower shall be
deemed to have selected Dollars;

 

(iii)          in the case of Committed Dollar Loans, whether the Loans
comprising such Borrowing are to bear interest initially at the Base Rate or a
Euro-Currency Rate; and

 

(iv)          in the case of a Euro-Currency Borrowing, Australian Bill Rate
Borrowing, CDOR Rate Borrowing and HIBOR Rate Borrowing, the duration of the
initial Interest Period applicable thereto, subject to the provisions of the
definition of Interest Period, and the location from which payments of the
principal and interest on such Borrowing will be made, which will comply with
the requirements of Section 2.14.

 

Section 2.03.  Competitive Bid Borrowings.  (a) The Competitive Bid Option.  In
addition to Committed Borrowings pursuant to Section 2.01, any Borrower may, as
set forth in this Section, request the Lenders during the Revolving Credit
Period to make offers to make Competitive Bid Loans to such Borrower.  The
Lenders may, but shall have no obligation to, make such offers and a Borrower
may, but shall have no obligation to, accept any such offers in the manner set
forth in this Section.

 

(b)        Competitive Bid Quote Request.  When a Borrower wishes to request
offers to make Competitive Bid Loans under this Section, it shall transmit to
the Administrative Agent by telex or facsimile transmission a Competitive Bid
Quote Request substantially in the form of Exhibit B hereto so as to be received
not later than 10:30 a.m. (New York City time) (or 10:30 a.m. (London time) in
the case of a proposed Alternative Currency Borrowing) on (x) the fourth
Euro-Dollar Business Day prior to the date of Borrowing proposed therein (or in
the case of an Alternative Currency Borrowing, the fourth Euro-Currency Business
Day), in the case of a LIBOR Auction or (y) the Euro-Currency Business Day prior
to the date of Borrowing proposed therein, in the case of an Absolute Rate
Auction (or, in either case, such other time or date as such Borrower and the
Administrative Agent shall have mutually agreed and shall have notified to the
Lenders not later than the date of the Competitive Bid Quote Request for the
first LIBOR Auction or Absolute Rate Auction for which such change is to be
effective) specifying:

 

(i)            the proposed date of Borrowing, which shall be a Euro-Dollar
Business Day (or in the case of an Alternative Currency Borrowing,

 

33

--------------------------------------------------------------------------------



 

a Euro-Currency Business Day) in the case of a LIBOR Auction or a Domestic
Business Day in the case of an Absolute Rate Auction in dollars,

 

(ii)           the proposed currency of such Borrowing,

 

(iii)          the aggregate amount of such Borrowing, which shall be (x) in the
case of a Dollar-Denominated Borrowing, in a minimum aggregate Dollar Amount of
$20,000,000 and any larger multiple of $1,000,000 and (y) in the case of an
Alternative Currency Borrowing, in a minimum aggregate Dollar Amount of
$5,000,000 and in integral multiples of 500,000 units of the applicable
Alternative Currency,

 

(iv)          the duration of the Interest Period applicable thereto, subject to
the provisions of the definition of Interest Period, and

 

(v)           whether the Competitive Bid Quotes requested are to set forth a
Competitive Bid Margin or a Competitive Bid Absolute Rate.

 

A Borrower may request offers to make Competitive Bid Loans for more than one
Interest Period in a single Competitive Bid Quote Request.  No Competitive Bid
Quote Request shall be given within four Euro-Dollar Business Days (or such
other number of days as the applicable Borrower and the Administrative Agent may
agree) of any other Competitive Bid Quote Request.

 

(c)        Invitation for Competitive Bid Quotes.  Promptly upon receipt of a
Competitive Bid Quote Request, the Administrative Agent shall send to the
Lenders by telex or facsimile transmission an Invitation for Competitive Bid
Quotes substantially in the form of Exhibit C hereto, which shall constitute an
invitation by the applicable Borrower to each Lender to submit Competitive Bid
Quotes offering to make the Competitive Bid Loans to which such Competitive Bid
Quote Request relates in accordance with this Section.

 

(d)        Submission and Contents of Competitive Bid Quotes.  (i) Each Lender
may submit a Competitive Bid Quote containing an offer or offers to make
Competitive Bid Loans in response to any Invitation for Competitive Bid Quotes. 
Each Competitive Bid Quote must comply with the requirements of this subsection
(d) and must be submitted to the Administrative Agent by telex or facsimile
transmission at its offices specified in or pursuant to Section 10.01 not later
than (x) 9:30 a.m. (New York City time) (or 9:30 a.m. (London time) in the case
of an Alternative Currency Borrowing) on the third Euro-Dollar Business Day
prior to the proposed date of Borrowing (or in the case of an Alternative
Currency Borrowing, the third Euro-Currency Business Day), in the case of a
LIBOR Auction or (y) 9:30 a.m. (New York City time) (or 9:30 a.m. (London time)
in the case of an Alternative Currency Borrowing) on the proposed date of
Borrowing, in the case of an Absolute Rate Auction (or, in either case, such
other time or date as the applicable Borrower and the Administrative Agent shall
have

 

34

--------------------------------------------------------------------------------



 

mutually agreed and shall have notified to the Lenders not later than the date
of the Competitive Bid Quote Request for the first LIBOR Auction or Absolute
Rate Auction for which such change is to be effective); provided that
Competitive Bid Quotes submitted by the Administrative Agent (or any affiliate
of the Administrative Agent) in the capacity of a Lender may be submitted, and
may only be submitted, if the Administrative Agent or such affiliate notifies
the Borrower of the terms of the offer or offers contained therein not later
than (x) one hour prior to the deadline for the other Lenders, in the case of a
LIBOR Auction or (y) 15 minutes prior to the deadline for the other Lenders, in
the case of an Absolute Rate Auction.  Subject to Articles 3 and 6, any
Competitive Bid Quote so made shall be irrevocable except with the written
consent of the Administrative Agent given on the instructions of the applicable
Borrower.

 

(ii)           Each Competitive Bid Quote shall be substantially in the form of
Exhibit D hereto and shall in any case specify:

 

(A)         the proposed date of Borrowing,

 

(B)         the principal amount of the Competitive Bid Loan for which each such
offer is being made, which principal amount (w) may be greater than or less than
the Commitment of the quoting Lender, (x) must be (1) in the case of a
Dollar-Denominated Borrowing, $5,000,000 or a larger multiple of $1,000,000 and
(2) in the case of an Alternative Currency Borrowing, $500,000 or an integral
multiple of 500,000 units of the applicable Alternative Currency, (y) may not
exceed the principal amount of Competitive Bid Loans for which offers were
requested and (z) may be subject to an aggregate limitation as to the principal
amount of Competitive Bid Loans for which offers being made by such quoting
Lender may be accepted,

 

(C)         in the case of a LIBOR Auction, the margin above or below the
applicable London Interbank Offered Rate (the “Competitive Bid Margin”) offered
for each such Competitive Bid Loan, expressed as a percentage (specified to the
nearest 1/10,000th of 1%) to be added to or subtracted from such base rate,

 

(D)         in the case of an Absolute Rate Auction, the rate of interest per
annum (specified to the nearest 1/10,000th of 1%) (the “Competitive Bid Absolute
Rate”) offered for each such Competitive Bid Loan, and

 

(E)         the identity of the quoting Lender.

 

35

--------------------------------------------------------------------------------



 

A Competitive Bid Quote may set forth up to five separate offers by the quoting
Lender with respect to each Interest Period specified in the related Invitation
for Competitive Bid Quotes.

 

(iii)          Any Competitive Bid Quote shall be disregarded if it:

 

(A)            is not substantially in conformity with Exhibit D hereto or does
not specify all of the information required by subsection (d)(ii) above;

 

(B)            contains qualifying, conditional or similar language;

 

(C)            proposes terms other than or in addition to those set forth in
the applicable Invitation for Competitive Bid Quotes; or

 

(D)            arrives after the time set forth in subsection (d)(i).

 

(e)        Notice to Borrower.  The Administrative Agent shall promptly notify
the applicable Borrower of the terms (x) of any Competitive Bid Quote submitted
by a Lender that is in accordance with subsection (d) and (y) of any Competitive
Bid Quote that amends, modifies or is otherwise inconsistent with a previous
Competitive Bid Quote submitted by such Lender with respect to the same
Competitive Bid Quote Request.  Any such subsequent Competitive Bid Quote shall
be disregarded by the Administrative Agent unless such subsequent Competitive
Bid Quote is submitted solely to correct a manifest error in such former
Competitive Bid Quote.  The Administrative Agent’s notice to the applicable
Borrower shall specify (A) the aggregate principal amount of Competitive Bid
Loans for which offers have been received for each Interest Period specified in
the related Competitive Bid Quote Request, (B) the respective principal amounts
and Competitive Bid Margins or Competitive Bid Absolute Rates, as the case may
be, so offered and (C) if applicable, limitations on the aggregate principal
amount of Competitive Bid Loans for which offers in any single Competitive Bid
Quote may be accepted.

 

(f)        Acceptance and Notice by Borrower.  Not later than 10:30 a.m. (New
York City time) (or 10:30 a.m. (London time) in the case of an Alternative
Currency Borrowing) on (x) the third Euro-Dollar Business Day prior to the
proposed date of Borrowing (or in the case of an Alternative Currency Borrowing,
the third Euro-Currency Business Day), in the case of a LIBOR Auction or (y) the
proposed date of Borrowing, in the case of an Absolute Rate Auction (or, in
either case, such other time or date as the Borrower and the Administrative
Agent shall have mutually agreed and shall have notified to the Lenders not
later than the date of the Competitive Bid Quote Request for the first LIBOR
Auction or Absolute Rate Auction for which such change is to be effective), the
applicable Borrower

 

36

--------------------------------------------------------------------------------



 

shall notify the Administrative Agent of its acceptance or non-acceptance of the
offers so notified to it pursuant to subsection (e).  In the case of acceptance,
such notice (a “Notice of Competitive Bid Borrowing”) shall specify the
aggregate principal amount of offers for each Interest Period that are
accepted.  The applicable Borrower may accept any Competitive Bid Quote in whole
or in part; provided that:

 

(i)            the aggregate principal amount of each Competitive Bid Borrowing
may not exceed the applicable amount set forth in the related Competitive Bid
Quote Request;

 

(ii)           the principal amount of each Competitive Bid Borrowing must be
(x) in the case of a Dollar-Denominated Borrowing, in a minimum aggregate Dollar
Amount of $20,000,000 and any larger multiple of $1,000,000 and (y) in the case
of an Alternative Currency Borrowing, in a minimum aggregate Dollar Amount of
$5,000,000 and in integral multiples of 500,000 units of the applicable
Alternative Currency;

 

(iii)          acceptance of offers may only be made on the basis of ascending
Competitive Bid Margins or Competitive Bid Absolute Rates, as the case may be;
and

 

(iv)          the applicable Borrower may not accept any offer that is described
in subsection (d)(iii) or that otherwise fails to comply with the requirements
of this Agreement.

 

(g)        Allocation by Administrative Agent.  If offers are made by two or
more Lenders with the same Competitive Bid Margins or Competitive Bid Absolute
Rates, as the case may be, for a greater aggregate principal amount than the
amount in respect of which such offers are accepted for the related Interest
Period, the principal amount of Competitive Bid Loans in respect of which such
offers are accepted shall be allocated by the Administrative Agent among such
Lenders as nearly as possible (as the Administrative Agent may deem appropriate)
in proportion to the aggregate principal amounts of such offers.  Determinations
by the Administrative Agent of the amounts of Competitive Bid Loans shall be
conclusive in the absence of manifest error.

 

Section 2.04.  Notice To Lenders; Funding of Loans.  (a) Upon receipt of a
Notice of Borrowing, the Applicable Agent shall promptly notify each Lender of
the contents thereof and of such Lender’s share (if any) of such Borrowing and
such Notice of Borrowing shall not thereafter be revocable by the applicable
Borrower.

 

(b)        On the date of each Borrowing, each Lender participating therein
shall (except as provided in subsection (c) of this Section):

 

37

--------------------------------------------------------------------------------



 

(1)           if such Borrowing is to be made in dollars, make available its
share of such Borrowing in dollars not later than 12:00 noon (New York City
time), in Federal or other funds immediately available in New York City, to the
Administrative Agent at its office specified in or pursuant to Section 10.01; or

 

(2)           if such Borrowing is to be made in Australian Dollars, Canadian
Dollars, HK Dollars or an Alternative Currency, make available its share of such
Borrowing in such currency (in such funds as may then be customary for the
settlement of international transactions in Australian Dollars, Canadian
Dollars, HK Dollars or such Alternative Currency, as applicable) to the account
of the Applicable Agent at such time and place as shall have been notified by
the Applicable Agent to the Lenders by at least three Euro-Currency Business
Days’ notice.

 

(c)        Unless the Applicable Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Applicable Agent such Lender’s share of such Borrowing, the Applicable Agent
may assume that such Lender has made such share available to the Applicable
Agent on the date of such Borrowing in accordance with subsection (b) of this
Section and the Applicable Agent may, in reliance upon such assumption, make
available to the applicable Borrower on such date a corresponding amount.  If
and to the extent that such Lender shall not have so made such share available
to the Applicable Agent, such Lender and the applicable Borrower severally agree
to repay to the Applicable Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the applicable Borrower until the date such amount is repaid to the
Applicable Agent, at (i) in the case of the applicable Borrower, a rate per
annum equal to the higher of the Federal Funds Rate and the interest rate
applicable thereto pursuant to Section 2.07 and (ii) in the case of such Lender,
the Federal Funds Rate (if such Borrowing is in dollars), the applicable
Australian Bill Rate (if such Borrowing is in an Australian Dollars), the
applicable CDOR Rate (if such Borrowing is in Canadian Dollars), the applicable
HIBOR Rate (if such Borrowing is in HK Dollars) or the applicable London
Interbank Offered Rate (if such Borrowing is in an Alternative Currency).  If
such Lender shall repay to the Applicable Agent such corresponding amount, such
amount so repaid shall constitute such Lender’s Loan included in such Borrowing
for purposes of this Agreement.

 

(d)        Each Lender may, at its option, make any Loan available to a Borrower
that is organized under the laws of a jurisdiction other than of the United
States or a political subdivision thereof or make any Loan that is denominated
in Australian Dollars, Canadian Dollars, HK Dollars or in an Alternative
Currency by causing any foreign or domestic branch or Affiliate of such Lender
to make such Loan; provided that any exercise of such option shall

 

38

--------------------------------------------------------------------------------



 

not affect the obligation of such Borrower to repay such Loan in accordance with
the terms of this Agreement.

 

Section 2.05.  Evidence Of Debt.  (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
by such Borrower from time to time hereunder.

 

(b)        The Administrative Agent shall maintain accounts in which it shall
record (i) the Dollar Amount of each Loan made to a Borrower hereunder, the
class, type and, in the case of any Committed Alternative Currency Loans,
currency thereof and the Interest Period (if any) applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from each Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

 

(c)        The entries made in the accounts maintained pursuant to paragraph
(a) or (b) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of each Borrower to repay
the Lenders in accordance with the terms of this Agreement; provided further
that in the event of a conflict between the entries maintained by the
Administrative Agent and the Lender, the accounts of the Administrative Agent
shall prevail (absent manifest error), and provided further that in the event of
a conflict between the Register (maintained pursuant to Section 10.06(f)) and
the entries of maintained by the Administrative Agent (maintained pursuant to
clause (b) of this Section) the Register shall prevail (absent manifest error).

 

(d)        Any Lender may request that Loans made by it be evidenced by a
promissory note.  In such event, the applicable Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to such Lender, and its
registered assigns, substantially in the form of Exhibit A hereto.  Thereafter,
the Loans evidenced by each such promissory note and interest thereon shall at
all times (including after assignment pursuant to Section 10.06) be represented
by one or more promissory notes in such form payable to the payee named therein,
and its registered assigns.  Each reference in this Agreement to the “Note” of
such Lender shall be deemed to refer to and include any or all of such Notes.

 

Section 2.06.  Maturity of Loans.  (a) Each Committed Loan shall mature, and the
principal amount thereof shall be due and payable, together with accrued
interest thereon, on the Termination Date.

 

39

--------------------------------------------------------------------------------



 

(b)        Each Competitive Bid Loan shall mature, and the principal amount
thereof shall be due and payable, together with accrued interest thereon, on the
last day of the Interest Period applicable to such Loan.

 

Section 2.07.  Interest Rates.  (a) Each Base Rate Loan shall bear interest on
the outstanding principal amount thereof, for each day from the date such Loan
is made until it becomes due, at a rate per annum equal to the sum of the Base
Rate Margin plus the Base Rate for such day.  Such interest shall be payable
quarterly in arrears on each Quarterly Date and, with respect to the principal
amount of any Base Rate Loan converted to a Euro-Dollar Loan, on each date a
Base Rate Loan is so converted.  Any overdue principal of or interest on any
Base Rate Loan shall bear interest, payable on demand, for each day until paid
at a rate per annum equal to the sum of 2% plus the rate otherwise applicable to
Base Rate Loans for such day.

 

(b)        [Reserved].

 

(c)        Each Canadian Prime Rate Loan shall bear interest on the outstanding
principal amount thereof, for each day from the date such Loan is made until it
becomes due, at a rate per annum equal to the sum of the Canadian Prime Rate
Margin plus the Canadian Prime Rate for such day.  Such interest shall be
payable quarterly in arrears on each Quarterly Date.  Any overdue principal of
or interest on any Canadian Prime Rate Loan shall bear interest, payable on
demand, for each day until paid at a rate per annum equal to the sum of 2% plus
the rate otherwise applicable to Canadian Prime Rate Loans for such day.

 

(d)        Each Australian Bill Rate Loan shall bear interest on the outstanding
principal amount thereof, for each day during the Interest Period applicable
thereto, at a rate per annum equal to the sum of the Australian Bill Rate Margin
plus the Australian Bill Rate applicable to such Interest Period.  Such interest
shall be payable for each Interest Period on the last day thereof and, if such
Interest Period is longer than three months, at intervals of three months after
the first day of such Interest Period.  Any overdue principal of or interest on
any Australian Bill Rate Loan shall bear interest, payable on demand, for each
day until paid at a rate per annum equal to the sum of 2% plus the rate
otherwise applicable to Australian Bill Rate Loans for such day.

 

(e)        Each CDOR Rate Loan shall bear interest on the outstanding principal
amount thereof, for each day during the Interest Period applicable thereto, at a
rate per annum equal to the sum of the CDOR Rate Margin plus the CDOR Rate
applicable to such Interest Period.  Such interest shall be payable for each
Interest Period on the last day thereof and, if such Interest Period is longer
than three months, at intervals of three months after the first day of such
Interest Period.  Any overdue principal of or interest on any CDOR Rate Loan
shall bear interest, payable on demand, for each day until paid at a rate per
annum equal to

 

40

--------------------------------------------------------------------------------



 

the sum of 2% plus the rate otherwise applicable to CDOR Rate Loans for such
day.

 

(f)        Each HIBOR Loan shall bear interest on the outstanding principal
amount thereof, for each day during the Interest Period applicable thereto, at a
rate per annum equal to the sum of the HIBOR Rate Margin plus the HIBOR Rate
applicable to such Interest Period.  Such interest shall be payable for each
Interest Period on the last day thereof and, if such Interest Period is longer
than three months, at intervals of three months after the first day of such
Interest Period.  Any overdue principal of or interest on any HIBOR Rate Loan
shall bear interest, payable on demand, for each day until paid at a rate per
annum equal to the sum of 2% plus the rate otherwise applicable to HIBOR Rate
Loans for such day.

 

(g)        Each Euro-Currency Loan shall bear interest on the outstanding
principal amount thereof, for each day during the Interest Period applicable
thereto, at a rate per annum equal to the sum of the Euro-Currency Margin plus
the London Interbank Offered Rate applicable to such Interest Period.  Such
interest shall be payable for each Interest Period on the last day thereof and,
if such Interest Period is longer than three months, at intervals of three
months after the first day of such Interest Period.

 

(h)        Any overdue principal of or interest on any Euro-Currency Loan shall
bear interest, payable on demand, for each day until paid at a rate per annum
equal to the higher of (i) the sum of 2% plus the Euro-Currency Margin plus the
London Interbank Offered Rate applicable to the Interest Period for such Loan
and (ii) the sum of 2% plus the Euro-Currency Margin plus the average (rounded
upward, if necessary, to the next higher 1/16 of 1%) of the respective rates per
annum at which one day (or, if such amount due remains unpaid more than three
Euro-Currency Business Days, then for such other period of time not longer than
three months as the Administrative Agent may select) deposits in the relevant
currency in an amount approximately equal to such overdue payment due to each of
the Reference Banks are offered to such Reference Bank in the London interbank
market for the applicable period determined as provided above (or, if the
circumstances described in clause (a)(i) or (a)(ii) of Section 8.01 shall exist,
at a rate per annum equal to the sum of 2% plus the rate applicable to Base Rate
Loans for such day).

 

(i)         Subject to Section 8.01, each Competitive Bid LIBOR Loan shall bear
interest on the outstanding principal amount thereof, for the Interest Period
applicable thereto, at a rate per annum equal to the sum of the London Interbank
Offered Rate for such Interest Period (determined in accordance with
Section 2.07(b) as if the related Competitive Bid LIBOR Borrowing were a
Committed Euro-Dollar Borrowing) plus (or minus) the Competitive Bid Margin
quoted by the Lender making such Loan in accordance with Section 2.03.  Each
Competitive Bid Absolute Rate Loan shall bear interest on the outstanding
principal amount thereof, for the Interest Period applicable thereto, at a rate
per annum equal to the

 

41

--------------------------------------------------------------------------------



 

Competitive Bid Absolute Rate quoted by the Lender making such Loan in
accordance with Section 2.03.  Such interest shall be payable for each Interest
Period on the last day thereof and, if such Interest Period is longer than three
months, at intervals of three months after the first day thereof.

 

(j)         Any overdue principal of or interest on any Competitive Bid Loan
shall bear interest, payable on demand, for each day until paid at a rate per
annum equal to the sum of 2% plus the Base Rate for such day.

 

(k)        The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder pursuant to Section 2.16.  The Administrative
Agent shall give prompt notice to the applicable Borrower and the participating
Lenders of each rate of interest so determined, and its determination thereof
shall be conclusive in the absence of manifest error.

 

(l)         Each Reference Bank agrees to use its best efforts to furnish
quotations to the Administrative Agent as contemplated by this Section.  If any
Reference Bank does not furnish a timely quotation, the Administrative Agent
shall determine the relevant interest rate on the basis of the quotation or
quotations furnished by the remaining Reference Bank or Banks or, if none of
such quotations is available on a timely basis, the provisions of Section 8.01
shall apply.

 

Section 2.08.  Fees.  (a) Subject to Section 2.20, the Company shall pay to the
Administrative Agent for the account of the Lenders ratably a facility fee (the
“Facility Fee”), which shall accrue at the Facility Fee Rate (i) from and
including the Closing Date to but excluding the date of termination of the
Commitments in their entirety, on the average daily aggregate amount of the
Commitments (whether used or unused) and (ii) from and including such date of
termination to but excluding the date the Loans shall be repaid in their
entirety, on the average daily aggregate outstanding principal Dollar Amount of
the Loans.

 

(b)        Subject to Section 2.20, the Company shall pay to the Administrative
Agent (i) for the account of the Lenders ratably a letter of credit fee (the
“Letter of Credit Fee”) in Dollars accruing daily on the aggregate Dollar Amount
of all outstanding Letters of Credit at the Letter of Credit Fee Rate
(determined daily in accordance with the Pricing Schedule) and (ii) for the
account of each Issuing Lender a letter of credit fronting fee accruing daily on
the aggregate Dollar Amount of all Letters of Credit issued by such Issuing
Lender at a rate per annum mutually and separately agreed from time to time by
the Company and each Issuing Lender.  The Company shall also pay to each Issuing
Lender for its own account issuance, drawing, amendment and extension charges in
the amounts and at the times as agreed between the Company and such Issuing
Lender.

 

42

--------------------------------------------------------------------------------



 

(c)        Accrued fees under this Section shall be payable quarterly in arrears
on each Quarterly Date and on the date of termination of the Commitments in
their entirety (and, in the case of clause (a), if later, the date the Loans
shall be repaid in their entirety and, in the case of clause (b), if later, the
date on which all Letters of Credit shall have been terminated).

 

Section 2.09.  Optional Termination or Reduction of Commitments.  During the
Revolving Credit Period, the Company may, upon at least three Domestic Business
Days’ notice to the Administrative Agent, (i) terminate the Commitments at any
time, if no Loans or Letter of Credit Liabilities are outstanding at such time
or (ii) ratably reduce from time to time by an aggregate amount of $20,000,000
or a larger multiple of $1,000,000, the aggregate amount of the Commitments in
excess of the Total Outstanding Amount.

 

Section 2.10.  Method of Electing Interest Rates.  (a) The Committed Australian
Dollar Loans, Committed Canadian Dollar Loans, Committed HK Dollar Loans and
Dollar Loans included in each Committed Borrowing shall bear interest initially
at the type of rate specified by the applicable Borrower in the applicable
Notice of Committed Borrowing.  Thereafter, the applicable Borrower may from
time to time elect to change or continue the type of interest rate borne by each
Group of Loans (subject in each case to Section 2.07(c) and the provisions of
Article 8 and the last sentence of this subsection (a)), as follows:

 

(i)            if such Loans are Base Rate Loans, the applicable Borrower may
elect to convert such Loans to Euro-Dollar Loans as of any Euro-Dollar Business
Day;

 

(ii)           if such Loans are Euro-Dollar Loans, the applicable Borrower may
elect to convert such Loans to Base Rate Loans as of any Domestic Business Day,
or elect to continue such Loans as Euro-Dollar Loans for an additional Interest
Period as of any Euro-Dollar Business Day, subject to Section 2.15 in the case
of any such conversion or continuation effective on any day other than the last
day of the then current Interest Period applicable to such Loans;

 

(iii)          [Reserved];

 

(iv)          if such Loans are Australian Bill Rate Loans, the applicable
Borrower may elect to continue such Loans as Australian Bill Rate Loans for an
additional Interest Period as of any Euro-Currency Business Day, subject to
Section 2.15 in the case of any such conversion or continuation effective on any
day other than the last day of the then current Interest Period applicable to
such Loans;

 

43

--------------------------------------------------------------------------------



 

(v)            if such Loans are Canadian Prime Rate Loans, the applicable
Borrower may elect to convert such Loans to CDOR Rate Loans as of any
Euro-Currency Business Day;

 

(vi)          if such Loans are CDOR Rate Loans, the applicable Borrower may
elect to convert such Loans to Canadian Prime Rate Loans as of any Euro-Currency
Business Day, or elect to continue such Loans as CDOR Rate Loans for an
additional Interest Period as of any Euro-Currency Business Day, subject to
Section 2.15 in the case of any such conversion or continuation effective on any
day other than the last day of the then current Interest Period applicable to
such Loans;

 

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent not later than 10:00 a.m. (New York
City time) on the third Euro-Dollar Business Day (or in the case of an
Australian Dollar Borrowing, Canadian Dollar Borrowing, HK Dollar Borrowing or
Alternative Currency Borrowing, the third Euro-Currency Business Day) before the
conversion or continuation selected in such notice is to be effective.  A Notice
of Interest Rate Election may, if it so specifies, apply to only a portion of
the aggregate principal Dollar Amount of the relevant Group of Loans; provided
that (i) such portion is allocated ratably among the Loans comprising such Group
and (ii) the portion to which such Notice applies, and the remaining portion to
which it does not apply, are each (x) in the case of a Dollar-Denominated
Borrowing, $20,000,000 or any larger multiple of $1,000,000 and (y) in the case
of an Australian Dollar Borrowing, Canadian Dollar Borrowing, HK Dollar
Borrowing or Alternative Currency Borrowing, $5,000,000 or an integral multiple
of 500,000 units of the applicable currency.  If no Notice of Interest Rate
Election is timely delivered prior to the end of an Interest Period for any
Euro-Dollar Loan, the Borrower shall be deemed to have elected that all Loans
having such Interest Period shall be converted to Base Rate Loans effective as
of the last day of such Interest Period.

 

(b)        Each Notice of Interest Rate Election shall specify:

 

(i)            the Group of Loans (or portion thereof) to which such notice
applies;

 

(ii)           the date on which the conversion or continuation selected in such
notice is to be effective, which shall comply with the applicable clause of
subsection (a) above;

 

(iii)          if the Loans comprising such Group are to be converted, the new
type of Loans and, if the Loans being converted are to be Australian Bill Rate
Loans, CDOR Rate Loans or Euro-Dollar Loans, the duration of the next succeeding
Interest Period applicable thereto; provided that, if at the time such notice is
delivered an Event of Default

 

44

--------------------------------------------------------------------------------



 

has occurred and is continuing, the duration of the Interest Period with respect
to any Australian Bill Rate Loans, CDOR Rate Loans, Euro-Dollar Loans to which
such notice applies shall be one month; and

 

(iv)          if such Loans are to be continued as Australian Bill Rate Loans,
CDOR Rate Loans, Euro-Dollar Loans or HIBOR for an additional Interest Period,
the duration of such additional Interest Period; provided that, if at the time
such notice is delivered an Event of Default has occurred and is continuing, the
duration of the Interest Period with respect to any Australian Bill Rate Loans,
CDOR Rate Loans, Euro-Dollar Loans or HIBOR to which such notice applies shall
be one month.

 

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.

 

(c)        Upon receipt of a Notice of Interest Rate Election from the
applicable Borrower pursuant to subsection (a) above, the Administrative Agent
shall promptly notify each Lender of the contents thereof and such notice shall
not thereafter be revocable by such Borrower.

 

(d)        A Borrower shall not be entitled to elect to convert any Committed
Dollar Loans to, or continue any Committed Dollar Loans for an additional
Interest Period as, Euro-Dollar Loans, in each case made to it, if a Default
shall have occurred and be continuing when such Borrower delivers notice of such
election to the Administrative Agent.

 

(e)        An election by any Borrower to change or continue the rate of
interest applicable to any Group of Loans pursuant to this Section shall not
constitute a “Borrowing” subject to the provisions of Section 3.02.

 

(f)        The initial Interest Period for each Group of Committed Alternative
Currency Loans shall be specified by the applicable Borrower in the applicable
Notice of Borrowing.  The applicable Borrower may specify the duration of each
subsequent Interest Period applicable to such Group of Loans by delivering to
the Administrative Agent, not later than the time set forth in Section 2.02 with
respect to the relevant Type of Loan before the end of the immediately preceding
Interest Period, a notice specifying the Group of Loans to which such notice
applies and the duration of such subsequent Interest Period (which shall comply
with the provisions of the definition of Interest Period).  Such notice may, if
it so specifies, apply to only a portion of the aggregate principal amount of
the relevant Group of Loans; provided that (i) such portion is allocated ratably
among the Loans comprising such Group and (ii) the Dollar Amounts of the portion
to which such notice applies, and the remaining portion to which it does not
apply, are each at least $5,000,000 and shall be in integral multiples of
500,000 units of Australian Dollars, Canadian Dollars, HK Dollars or the
relevant Alternative Currency.  If no such notice is timely received by the
Administrative Agent before the end of any

 

45

--------------------------------------------------------------------------------



 

applicable Interest Period, the applicable Borrower shall be deemed to have
elected that the subsequent Interest Period for such Group of Loans shall have a
duration of one month (subject to the provisions of the definition of Interest
Period).

 

Section 2.11.  Mandatory Termination of Commitments.  Unless previously
terminated, the Commitments shall terminate on the Termination Date and any
Loans then outstanding (together with accrued interest thereon) shall be due and
payable on such date.

 

Section 2.12.  Optional Prepayments.  (a)  Subject in the case of any Fixed Rate
Borrowing to Section 2.15, each Borrower may, upon at least one Domestic
Business Days’ notice to the Administrative Agent, prepay any Base Rate
Borrowing (or any Competitive Bid Borrowing bearing interest at the Base Rate
pursuant to Section 8.01) made to it or upon at least three Euro-Currency
Business Days’ notice to the Administrative Agent and the Applicable Agent (if
different), prepay any Euro-Currency Borrowing made to it, in each case in whole
at any time, or from time to time in part in an aggregate Dollar Amount not less
than $20,000,000 or in the case of any Loan denominated in dollars, any larger
multiple of $1,000,000, or in the case of any Australian Dollar Loan, Canadian
Dollar Loan, HK Dollar Loan or Committed Alternative Currency Loan in an
aggregate Dollar Amount not less than $5,000,000 or any larger integral multiple
of 500,000 units of the relevant currency, by paying (in the relevant currency)
the principal Dollar Amount to be prepaid together with accrued interest thereon
to the date of prepayment.  Each such optional prepayment shall be applied to
prepay ratably the Loans of the several Lenders included in such Borrowing.

 

(b)        A Borrower may not prepay all or any portion of the principal amount
of any Competitive Bid Loan made to it prior to the maturity thereof except
(i) as provided in subsection (a) above or (ii) with respect to any particular
Competitive Bid Loan, as agreed upon between the Lender making such Loan and
such Borrower so long as at the time such Borrower makes such prepayment no
Default has occurred and is continuing.

 

(c)        Upon receipt of a notice of prepayment pursuant to this Section, the
Administrative Agent shall promptly notify each Lender of the contents thereof
and of such Lender’s ratable share (if any) of such prepayment and such notice
shall not thereafter be revocable by the applicable Borrower.

 

Section 2.13.  Determining Dollar Amounts of Committed Alternative Currency
Loans; Related Mandatory Prepayments.  (a)  The Administrative Agent shall
determine the Dollar Amount of each Committed Australian Dollar Loan, Committed
Canadian Dollar Loan, Committed HK Dollar Loan or Committed Alternative Currency
Loan promptly after it receives the related Notice of Committed Borrowing, based
on the Exchange Rate on the second Euro-Currency Business Day, or, in the case
of any Committed HIBOR Rate

 

46

--------------------------------------------------------------------------------



 

Loans, on the fifth Euro-Currency Business Day, before the date of Borrowing
specified in such notice.  Thereafter, the Administrative Agent shall
redetermine the Dollar Amount of each Committed Australian Dollar Loan,
Committed Canadian Dollar Loan, Committed HK Dollar Loan or Committed
Alternative Currency Loan on the last Euro-Currency Business Day of each
calendar month while such Loan remains outstanding, based in each case on the
Exchange Rate on such Euro-Currency Business Day.  The Administrative Agent
shall promptly notify the applicable Borrower and the participating Lenders of
each Dollar Amount so determined, and its determination thereof shall be
conclusive in the absence of manifest error.

 

(b)        The Administrative Agent shall determine the Dollar Amount of the
Letter of Credit Liabilities related to each Letter of Credit promptly after it
receives the related Notice of Issuance, based on the Exchange Rate on the third
Euro-Currency Business Day before (or, solely in the case of a Letter of Credit
denominated in Sterling, on) the date of issuance specified in such notice. 
Thereafter, the Administrative Agent shall redetermine the Dollar Amount of each
Letter of Credit on the last Euro-Currency Business Day of each calendar month
while such Letter of Credit remains outstanding, based in each case on the
Exchange Rate on such Euro-Currency Business Day.  The Administrative Agent
shall promptly notify the applicable Borrower and the participating Lenders of
each Dollar Amount so determined, and its determination thereof shall be
conclusive in the absence of manifest error.

 

(c)        If, (i) on the last day of any Interest Period for any Borrowing, the
Total Outstanding Amount at such time exceeds the aggregate amount of
Commitments, the relevant Borrower shall, on such day, prepay Committed Loans
included in such Borrowing in an amount equal to the lesser of (x) such excess
and (y) the amount of such Borrowing and (ii) on the last day of any Interest
Period for any Australian Dollar Borrowing, Canadian Dollar Borrowing, HK Dollar
Borrowing or Committed Alternative Currency Borrowing, the Dollar Amount of the
aggregate principal amount of outstanding Committed Australian Dollar Loans,
Committed Canadian Dollar Loans, Committed HK Dollar Loans or Committed
Alternative Currency Loans exceeds the Alternative Currency Sublimit, the
relevant Borrower shall, on such date, prepay Committed Australian Dollar Loans,
Committed Canadian Dollar Loans, Committed HK Dollar Loans and Committed
Alternative Currency Loans included in such Borrowing in an amount equal to the
lesser of (x) such excess and (y) the amount of such Borrowing.

 

(d)        If, on the last Euro-Currency Business Day of any calendar month,
after any redetermination of the Dollar Amounts pursuant to Section 2.13(a), the
Total Outstanding Amount at such time exceeds 105% of the aggregate amount of
Commitments, then the Borrowers shall, on the last Euro-Currency Business Day of
the next calendar month (the “Prepayment Date”), prepay one or more Groups of
Borrowings in an aggregate principal amount equal to the excess, if any, of the

 

47

--------------------------------------------------------------------------------



 

Total Outstanding Amount as of such Prepayment Date over the then outstanding
Commitments.

 

(e)        If, on the last Euro-Currency Business Day of any calendar month,
after any redetermination of the Dollar Amounts pursuant to Section 2.13(a), the
aggregate Dollar Amount of the aggregate Committed Australian Dollar Loans,
Committed Canadian Dollar Loans, Committed HK Dollar Loans or Committed
Alternative Currency Loans exceeds 105% of the Alternative Currency Sublimit,
then the Borrowers shall, on the Prepayment Date, prepay one or more Groups of
Borrowings in an aggregate principal amount equal to the excess, if any, of the
aggregate Dollar Amount of the aggregate Committed Australian Dollar Loans,
Committed Canadian Dollar Loans, Committed HK Dollar Loans or Committed
Alternative Currency Loans as of such Prepayment Date over the Alternative
Currency Sublimit.

 

Section 2.14.  General Provisions as to Payments.  (a)  Each Borrower shall make
each payment of principal of, and interest on, the Loans and Letter of Credit
Liabilities denominated in Dollars and of fees hereunder, not later than 12:00
noon (New York City time) on the date when due, in Federal or other funds
immediately available in New York City, without defense, set-off or counterclaim
and free of any restriction or condition, to the Administrative Agent at its
address referred to in Section 10.01.  Each Borrower shall make each payment of
principal of, and interest on, the Committed Australian Dollar Loans, Committed
Canadian Dollar Loans, Committed HK Dollar Loans and Committed Alternative
Currency Loans in the relevant currency in such funds as may then be customary
for the settlement of international transactions in such currency, to such
account and at such time and at such place as shall have been notified by the
Applicable Agent to such Borrower and the Lenders by at least three
Euro-Currency Business Days’ notice (or, solely in the case of Alternative
Currency Borrowings denominated in Sterling, by at least one Euro-Currency
Business Days’ notice).  The Borrower may specify in any notice delivered to the
Administrative Agent and the Applicable Agent with respect to Australian
Dollars, Canadian Dollars, HK Dollars or any Alternative Currency, one or more
locations from which such Borrower may make payments of principal or of interest
on any Committed Australian Dollar Loan, Committed Canadian Loan, Committed HK
Dollar Loan or Committed Alternative Currency Loan in such currency; provided
that the Administrative Agent approve such location.  The Applicable Agent will
promptly distribute to each Lender its ratable share of each such payment
received by the Administrative Agent for the account of the Lenders.  Whenever
any payment of principal of, or interest on, the Base Rate Loans, Letter of
Credit Liabilities denominated in Dollars or of fees shall be due on a day which
is not a Domestic Business Day, the date for payment thereof shall be extended
to the next succeeding Domestic Business Day.  Whenever any payment of principal
of, or interest on, the Australian Dollar Loans, the Canadian Dollar Loans, the
HK Dollars Loans or the Euro-Currency Loans shall be due on a day which is not a

 

48

--------------------------------------------------------------------------------



 

Euro-Currency Business Day, the date for payment thereof shall be extended to
the next succeeding Euro-Currency Business Day unless such Euro-Currency
Business Day falls in another calendar month, in which case the date for payment
thereof shall be the next preceding Euro-Currency Business Day.  Whenever any
payment of principal of, or interest on, the Competitive Bid Loans shall be due
on a day which is not a Euro-Dollar Business Day, the date for payment thereof
shall be extended to the next succeeding Euro-Dollar Business Day.  Whenever any
payment of principal of or interest on Letter of Credit Liabilities denominated
in Australian Dollars, Canadian Dollars, HK Dollars or in an Alternative
Currency shall be due on a day which is not a Euro-Currency Business Day, the
date for payment thereof shall be extended to the next succeeding Euro-Currency
Business Day.  If the date for any payment of principal is extended by operation
of law or otherwise, interest thereon shall be payable for such extended time.

 

(b)        Unless the Administrative Agent shall have received notice from a
Borrower prior to the date on which any payment is due to the Lenders hereunder
that such Borrower will not make such payment in full, the Administrative Agent
may assume that such Borrower has made such payment in full to the
Administrative Agent on such date and the Administrative Agent may, in reliance
upon such assumption, cause to be distributed to each Lender on such due date an
amount equal to the amount then due such Lender.  If and to the extent that such
Borrower shall not have so made such payment, each Lender shall repay to the
Administrative Agent forthwith on demand such amount distributed to such Lender
together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Administrative Agent, at the Federal Funds Rate (if such amount was distributed
in dollars) or (ii) the rate per annum at which one-day deposits in the relevant
currency are offered to the Administrative Agent in the London interbank market
for such day (if such amount was distributed in an Alternative Currency).

 

Section 2.15.  Funding Losses.  If a Borrower makes any payment of principal
with respect to any Fixed Rate Loan, any Fixed Rate Loan is converted (pursuant
to Article 2, 6 or 8 or otherwise) or continued on any day other than the last
day of an Interest Period applicable thereto, or the last day of an applicable
period fixed pursuant to Section 2.07(c), or if any Committed Alternative
Currency Loan is converted to a Loan denominated in dollars pursuant to
Article 8, or if a Borrower fails to borrow, prepay, convert or continue any
Fixed Rate Loans after notice has been given to any Lender in accordance with
Section 2.04(a), 2.12(a) or Section 2.10, respectively, such Borrower shall
reimburse each Lender within 15 days after demand for any resulting loss or
expense incurred by it (or by an existing or prospective Participant in the
related Loan), including (without limitation) any loss incurred in obtaining,
liquidating or employing deposits from third parties, but excluding loss of
margin for the period after any such prepayment or conversion or continuation or
failure to borrow, prepay, convert or continue; provided that such Lender shall
have delivered to such

 

49

--------------------------------------------------------------------------------



 

Borrower and the Administrative Agent a certificate as to the amount of such
loss or expense and setting forth the calculation thereof in reasonable detail,
which certificate shall be conclusive in the absence of manifest error.

 

Section 2.16.  Computation of Interest and Fees.  Interest based on the Prime
Rate, Canadian Prime Rate, CDOR Rate, Australian Bill Rate, HIBOR Rate and, in
the case of Committed Alternative Currency Loans denominated in Sterling, the
Euro-Currency Rate hereunder shall be computed on the basis of a year of 365
days and paid for the actual number of days elapsed (including the first day but
excluding the last day).  All other interest and fees shall be computed on the
basis of a year of 360 days and paid for the actual number of days elapsed
(including the first day but excluding the last day); provided that if the
Administrative Agent reasonably determines that a different basis of computation
is the market convention for a particular Alternative Currency, such different
basis shall be used.

 

Section 2.17.  [Reserved].

 

Section 2.18.  Regulation D Compensation.  (a)  Each Lender may require each
Borrower to pay, contemporaneously with each payment of interest on the
Euro-Currency Loans, additional interest on the related Euro-Currency Loan of
such Lender at a rate per annum determined by such Lender up to but not
exceeding the excess of (i) (A) the applicable London Interbank Offered Rate
divided by (B) one minus the Euro-Currency Reserve Percentage over (ii) the
applicable London Interbank Offered Rate.  Any Lender wishing to require payment
of such additional interest (x) shall so notify such Borrower and the
Administrative Agent, in which case such additional interest on the
Euro-Currency Loans of such Lender shall be payable to such Lender at the place
indicated in such notice with respect to each Interest Period commencing at
least three Euro-Currency Business Days after the giving of such notice and
(y) shall notify such Borrower at least five Euro-Currency Business Days prior
to each date on which interest is payable on the Euro-Currency Loans of the
amount then due it under this Section.

 

(b)        [Reserved].

 

(c)        If and so long as any Lender is required to comply with reserve
assets, liquidity, cash margin or other requirements of any monetary or other
authority (including any such requirement imposed by the European Central Bank
or the European System of Central Banks, but excluding requirements referred to
in subsection (a) above) in respect of any of such Lender’s Euro-Currency Loans,
such Lender may require each Borrower to pay, contemporaneously with each
payment of interest on each of such Lender’s Euro-Currency Loans subject to such
requirements, additional interest on such Loan at a rate per annum specified by
such Lender to be the cost to such Lender of complying with such requirements in
relation to such Loan up to but not exceeding the excess of (i) (A)

 

50

--------------------------------------------------------------------------------



 

the applicable Euro-Currency Rate divided by (B) one minus the Euro-Currency
Reserve Percentage over (ii) the applicable Euro-Currency Rate.  Any Lender
wishing to require payment of such additional interest (x) shall so notify such
Borrower and the Administrative Agent, in which case such additional interest on
the Euro-Currency Loans of such Lender shall be payable to such Lender at the
place indicated in such notice with respect to each Interest Period commencing
at least three Euro-Currency Business Days after the giving of such notice and
(y) shall notify such Borrower at least five Euro-Currency Business Days prior
to each date on which interest is payable on the Euro-Currency Loans of the
amount then due it under this Section.

 

(d)                       Any additional interest owed pursuant to subsection
(a), (b) or (c) above shall be determined by the relevant Lender, which
determination shall be conclusive and binding for all purposes except in the
case of manifest error, and notified to each Borrower (with a copy to the
Administrative Agent) at least five Euro-Currency Business Days before each date
on which interest is payable for the relevant Loan, and such additional interest
so notified to such Borrower by such Lender shall be payable to the
Administrative Agent for the account of such Lender on each date on which
interest is payable for such Loan.

 

Section 2.19.  Letters of Credit.  (a) Subject to the terms and conditions
hereof, each Issuing Lender agrees to issue Letters of Credit hereunder
denominated in Dollars, Australian Dollars, Canadian Dollars, HK Dollars, or in
an Alternative Currency from time to time until the tenth day prior to the
Termination Date upon the request of the Company for its account or the account
of any Subsidiary; provided that, immediately after each Letter of Credit is
issued (i) the Total Outstanding Amount shall not exceed the aggregate amount of
the Commitments, (ii) the aggregate Dollar Amount of Letter of Credit
Liabilities shall not exceed the Letter of Credit Sublimit, (iii) the sum of the
aggregate Dollar Amount of the aggregate principal amount of all outstanding
Committed Australian Dollar Loans, Committed Canadian Dollar Loans, and
Committed HK Dollar Loans and Committed Alternative Currency Loans plus the
aggregate Dollar Amount of the aggregate Letter of Credit Liabilities for
Letters of Credit denominated in Australian Dollars, Canadian Dollars, HK
Dollars or in an Alternative Currency shall not exceed the Alternative Currency
Sublimit and (iv) the sum of (x) the aggregate undrawn amount of all outstanding
Letters of Credit issued by any Issuing Lender plus (y) the aggregate amount of
all Letter of Credit Disbursements made by such Issuing Lender that have not yet
been reimbursed by or on behalf of the Borrowers at such time shall not exceed
such Issuing Lender’s Letter of Credit Commitment; provided, further, that any
Issuing Lender may agree, in its sole discretion, to issue Letters of Credit in
excess of its Letter of Credit Commitment, so long as after giving effect to
such issuance, clauses (i), (ii) and (iii) of the immediately preceding proviso
are satisfied.  Upon the date of issuance by any Issuing Lender of a Letter of
Credit, such Issuing Lender shall be deemed, without further action by any party
hereto, to have sold to each Lender,

 

51

--------------------------------------------------------------------------------



 

and each Lender shall be deemed, without further action by any party hereto, to
have purchased from such Issuing Lender, a participation in such Letter of
Credit and the related Letter of Credit Liabilities in the proportion their
respective Commitments bear to the aggregate Commitments.

 

(b)                       The Company shall give the applicable Issuing Lender
notice at least (i) five Euro-Currency Business Days prior to the requested
issuance of a Letter of Credit denominated in Australian Dollars, Canadian
Dollars, HK Dollars or in an Alternative Currency and (ii) three Domestic
Business Days prior to the requested issuance of a Letter of Credit denominated
in dollars specifying the date such Letter of Credit is to be issued, and
describing the terms of such Letter of Credit, the nature of the transactions to
be supported thereby and the proposed currency of such Letter of Credit (such
notice, including any such notice given in connection with the extension of a
Letter of Credit, a “Notice of Issuance”).  Upon receipt of a Notice of
Issuance, the applicable Issuing Lender shall promptly notify the Administrative
Agent, and the Administrative Agent shall promptly notify each Lender of the
contents thereof and of the amount of such Lender’s participation in such Letter
of Credit.  The issuance by any Issuing Lender of any Letter of Credit shall, in
addition to the conditions precedent set forth in Article 3, be subject to the
conditions precedent that such Letter of Credit shall be in such form and
contain such terms as shall be satisfactory to the applicable Issuing Lender and
that the Company shall have executed and delivered such other instruments and
agreements relating to such Letter of Credit as the applicable Issuing Lender
shall have reasonably requested.  The extension or renewal of any Letter of
Credit shall be deemed to be an issuance of such Letter of Credit, and if any
Letter of Credit contains a provision pursuant to which it is deemed to be
extended unless notice of termination is given by the applicable Issuing Lender,
such Issuing Lender shall timely give such notice of termination unless it has
theretofore timely received a Notice of Issuance and the other conditions to
issuance of a Letter of Credit have also theretofore been met with respect to
such extension.  Notwithstanding anything to the contrary in this Agreement, no
Issuing Lender shall be under any obligation to issue, renew, amend or extend
any Letter of Credit if:  (i) any order, judgment or decree of any Governmental
Authority shall by its terms purport to enjoin or restrain the Issuing Lender
from issuing, renewing, amending or extending the Letter of Credit, or any law,
rule, regulation or treaty applicable to the Issuing Lender or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Lender shall prohibit, or request
that the Issuing Lender refrain from, the issuance, renewal, amendment or
extension of letters of credit generally or the Letter of Credit in particular;
(ii) any Change in Law shall impose upon the Issuing Lender with respect to the
Letter of Credit any restriction, reserve or capital requirement (for which the
Issuing Lender is not otherwise compensated hereunder) not in effect on the
Closing Date, (iii) the Issuing Lender does not as of the issuance date of the
requested Letter of Credit issue, renew, amend or extend Letters of Credit in
the requested currency, or (iv)

 

52

--------------------------------------------------------------------------------



 

the proceeds of such Letter of Credit would be made available to any Person
(x) to fund any activity or business of or with any Sanctioned Person, or in any
country or territory that, at the time of such funding, is the subject of any
Sanctions or (y) in any manner that would result in a violation of any Sanctions
by any party to this Agreement.

 

(c)                        Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Domestic Business Days prior to the Termination Date.

 

(d)                       Upon receipt from the beneficiary of any Letter of
Credit of any notice of a drawing under such Letter of Credit, the applicable
Issuing Lender shall notify the Administrative Agent and the Administrative
Agent shall promptly notify the Company and each other Lender as to the amount
to be paid as a result of such demand or drawing and the payment date.  The
Company shall be irrevocably and unconditionally obligated forthwith to
reimburse the applicable Issuing Lender for any amounts paid by such Issuing
Lender upon any drawing under any Letter of Credit, in the currency of such
payment (a “Reimbursement Obligation”) without presentment, demand, protest or
other formalities of any kind.  All such amounts paid by any Issuing Lender and
remaining unpaid by the Company shall bear interest, payable on demand, for each
day until paid at a rate per annum equal to the sum of 2% plus (i) if such
amount is denominated in Dollars, the sum of the Base Rate Margin plus the Base
Rate for such day, (ii) if such amount is denominated in Australian Dollars, the
rate otherwise applicable to Australian Bill Rate Loans for such day, (iii) if
such amount is denominated in Canadian Dollars, the rate otherwise applicable to
Canadian Prime Rate Loans for such day (iv) if such amount is denominated in HK
Dollars, the rate otherwise applicable to HIBOR Rate Loans for such day and
(v) if such amount is denominated in an Alternative Currency, the sum of the
Euro-Currency Margin plus the rate per annum at which one-day deposits in the
relevant currency are offered by the principal London office of the
Administrative Agent in the London interbank market for such day.  In addition,
each Lender will pay to the Administrative Agent, for the account of the
applicable Issuing Lender, immediately upon such Issuing Lender’s demand at any
time during the period commencing after such drawing until reimbursement
therefor in full by the Company, an amount equal to such Lender’s ratable share
of such drawing (in proportion to its participation therein), together with
interest on such amount for each day from the date of the applicable Issuing
Lender’s demand for such payment (or, if such demand is made after 12:00 noon
(New York City time) on such date, from the next succeeding Domestic Business
Day) to the date of payment by such Lender of such amount at a rate of interest
per annum equal to (i) if such amount is denominated in Dollars, the Federal
Funds Rate, (ii) if such amount is denominated in Australian Dollars, the
applicable Australian Bill Rate,

 

53

--------------------------------------------------------------------------------



 

(iii) if such amount is denominated in Canadian Dollars, the applicable CDOR
Rate (iv) if such amount is denominated in HK Dollars, the applicable HIBOR Rate
and (v) if such amount is denominated in an Alternative Currency, the rate per
annum at which one-day deposits in the relevant currency are offered by the
principal London office of the Administrative Agent in the London interbank
market for such day.  The applicable Issuing Lender will pay to each Lender
ratably all amounts received from the Company for application in payment of its
reimbursement obligations in respect of any Letter of Credit, but only to the
extent such Lender has made payment to the Issuing Lender in respect of such
Letter of Credit pursuant hereto.

 

(e)                        The obligations of the Company under
Section 2.19(d) above shall be absolute, unconditional and irrevocable, and
shall be performed strictly in accordance with the terms of this Agreement,
under all circumstances whatsoever, including without limitation the following
circumstances:

 

(i)                                     the use which may be made of any Letter
of Credit by, or any acts or omission of, a beneficiary of any Letter of Credit
(or any Person for whom the beneficiary may be acting);

 

(ii)                                  the existence of any claim, set-off,
defense or other rights that the Company may have at any time against a
beneficiary of a Letter of Credit (or any Person for whom the beneficiary may be
acting), the Lenders (including each Issuing Lender) or any other Person,
whether in connection with this Agreement or the Letter of Credit or any
document related hereto or thereto or any unrelated transaction;

 

(iii)                               any lack of validity or enforceability of
any Letter of Credit or this Agreement, or any term or provision therein;

 

(iv)                              any statement or any other document presented
under a Letter of Credit proving to be forged, fraudulent or invalid in any
respect or any statement therein being untrue or inaccurate in any respect
whatsoever;

 

(v)                                 payment under a Letter of Credit to the
beneficiary of such Letter of Credit against presentation to the applicable
Issuing Lender of a draft or certificate that does not comply with the terms of
the Letter of Credit; or

 

(vi)                              any other act or omission to act or delay of
any kind by any Lender (including each Issuing Lender), the Administrative Agent
or any other Person or any other event or circumstance whatsoever that might,
but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Company’s obligations
hereunder.

 

54

--------------------------------------------------------------------------------



 

(f)                         The Company hereby indemnifies and holds harmless
each Lender (including each Issuing Lender) and the Administrative Agent from
and against any and all claims, damages, losses, liabilities, costs or expenses
which such Lender or the Administrative Agent may incur (including, without
limitation, any claims, damages, losses, liabilities, costs or expenses which
any Issuing Lender may incur by reason of or in connection with the failure of
any other Lender to fulfill or comply with its obligations to such Issuing
Lender hereunder (but nothing herein contained shall affect any rights the
Company may have against such defaulting Lender)), and none of the Lenders
(including each Issuing Lender) nor the Administrative Agent nor any of their
officers or directors or employees or agents shall be liable or responsible, by
reason of or in connection with the execution and delivery or transfer of or
payment or failure to pay under any Letter of Credit, including without
limitation any of the circumstances enumerated in Section 2.19(e) above, as well
as (i) any error, omission, interruption or delay in transmission or delivery of
any messages, by mail, cable, telegraph, telex or otherwise, (ii) any loss or
delay in the transmission of any document required in order to make a drawing
under a Letter of Credit, and (iii) any consequences arising from causes beyond
the control of any Issuing Lender, including without limitation any government
acts, or any other circumstances whatsoever in making or failing to make payment
under such Letter of Credit; provided that the Company shall not be required to
indemnify any Issuing Lender for any claims, damages, losses, liabilities, costs
or expenses, and the Company shall have a claim for direct (but not
consequential) damage suffered by it, to the extent found by a court of
competent jurisdiction by final and nonappealable judgment to have been caused
by (x) the willful misconduct or gross negligence of the applicable Issuing
Lender in determining whether a request presented under any Letter of Credit
complied with the terms of such Letter of Credit or (y) the applicable Issuing
Lender’s failure to pay under any Letter of Credit after the presentation to it
of a request strictly complying with the terms and conditions of the Letter of
Credit.  Nothing in this Section 2.19(f) is intended to limit the obligations of
the Company under any other provision of this Agreement.  To the extent the
Company does not indemnify an Issuing Lender as required by this subsection, the
Lenders agree to do so ratably in accordance with their Commitments.

 

(g)                        If any Event of Default shall occur and be
continuing, on the day that the Company receives notice from the Administrative
Agent or the Required Lenders demanding the deposit of Cash Collateral pursuant
to this paragraph, the Company shall Cash Collateralize an amount in cash in the
relevant currency equal to the Letter of Credit Liabilities as of such date plus
any accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Company
described in clause (g) or clause (h) of Section 6.01.  Such deposit shall be
held by the

 

55

--------------------------------------------------------------------------------



 

Administrative Agent as collateral for the payment and performance of the
obligations of the Company under this Agreement.  The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account.  Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Company’s risk and expense,
such deposits shall not bear interest.  Interest or profits, if any, on such
investments shall accumulate in such account.  Moneys in such account shall be
applied by the Administrative Agent to reimburse the applicable Issuing Lender
for Letter of Credit Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Company for the Letter of Credit Liabilities at
such time or, if the maturity of the Loans has been accelerated, be applied to
satisfy other obligations of the Company under this Agreement.  If the Company
is required to provide an amount of Cash Collateral hereunder as a result of the
occurrence and continuance of an Event of Default, such amount (to the extent
not applied as aforesaid) shall be returned to the Company within three
Euro-Dollar Business Days after all Events of Default have been cured or waived.

 

(h)                       From time to time, the Company may, with the consent
of the Administrative Agent (which consent shall not be unreasonably withheld or
delayed) and by notice to the Lenders, designate as additional Issuing Lenders
one or more Lenders that agree to serve in such capacity as provided below.  The
acceptance by a Lender of any appointment as an Issuing Lender hereunder shall
be evidenced by an instrument, which shall be in a form reasonably satisfactory
to the Company, such Lender and the Administrative Agent, shall set forth the
Letter of Credit Commitment of such Lender and shall be executed by such Lender,
the Company and the Administrative Agent and, from and after the effective date
of such agreement (i) such Lender shall have all the rights and obligations of
an Issuing Lender under this Agreement and (ii) references herein to the term
“Issuing Lender” shall be deemed to include such Lender in its capacity as an
Issuing Lender.

 

Section 2.20.  Defaulting Lenders.  (a) Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(i)                                     Facility Fees shall cease to accrue, or
to be payable by the Company, on the Commitment of such Defaulting Lender
pursuant to Section 2.08(a) for the account of such Defaulting Lender or
otherwise;

 

(ii)                                  the Commitment or Outstanding Committed
Amount of such Defaulting Lender shall not be included in determining whether
any Lender, the Required Lenders or all Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or

 

56

--------------------------------------------------------------------------------



 

other modification pursuant to Section 10.05); provided, however, that this
clause (ii) shall not (subject to Section 10.05) apply to the vote of a
Defaulting Lender in the case of an amendment, waiver or other modification
specifically requiring the consent of such Lender or each Lender affected
thereby (and in circumstances where the consent of “all Lenders” is required,
such Defaulting Lender’s vote shall not be included except (A) such Defaulting
Lender’s Commitment may not be increased or extended without its consent and
(B) the principal amount of, or interest or fees payable on, Loans or Letter of
Credit Borrowings may not be reduced or excused or the scheduled date of payment
may not be postponed as to such Defaulting Lender without such Defaulting
Lender’s consent); and

 

(iii)                               if any Letter of Credit Liabilities exist at
the time such Lender becomes a Defaulting Lender then:

 

(A)                               all or any part of the Letter of Credit
Liabilities of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Pro Rata Shares but
only to the extent that after giving effect to such reallocation the Outstanding
Committed Amount of each non-Defaulting Lender does not exceed such Lender’s
Commitment;

 

(B)                               if the reallocation described in clause
(A) above cannot, or can only partially, be effected, the Company shall within
three Domestic Business Days following notice by the Administrative Agent, Cash
Collateralize for the benefit of the Issuing Lenders only the Company’s
obligations corresponding to such Defaulting Lender’s Letter of Credit
Liabilities (after giving effect to any partial reallocation pursuant to clause
(A) above) in accordance with the procedures set forth in Section 2.19(g) for so
long as such Letter of Credit Liabilities are outstanding;

 

(C)                               if the Company Cash Collateralizes any portion
of such Defaulting Lender’s Letter of Credit Liabilities pursuant to clause
(B) above, the Company shall not be required to pay any fees to such Defaulting
Lender pursuant to Section 2.08(b) with respect to such Defaulting Lender’s
Letter of Credit Liabilities during the period such Defaulting Lender’s Letter
of Credit Liabilities are Cash Collateralized;

 

(D)                               if the Letter of Credit Liabilities of the
non-Defaulting Lenders are reallocated pursuant to clause (A) above, then the
fees payable to the Lenders pursuant to Section 2.08(b) shall be adjusted in
accordance with such non-Defaulting Lenders’ Pro Rata Shares; and

 

57

--------------------------------------------------------------------------------



 

(E)                                if all or any portion of such Defaulting
Lender’s Letter of Credit Liabilities are neither reallocated nor Cash
Collateralized pursuant to Section 2.20(a)(iii)(A) or
Section 2.20(a)(iii)(B) above, then, without prejudice to any rights or remedies
of any Issuing Lender or any other Lender hereunder, all Letter of Credit Fees
payable under Section 2.08(b) with respect to such Defaulting Lender’s Letter of
Credit Liabilities shall be payable to the Issuing Lenders until and to the
extent that such Letter of Credit Liabilities is reallocated and/or Cash
Collateralized; and

 

(iv)                              any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 6.03 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.04 shall be applied, in lieu of being
distributed to such Defaulting Lender, at such time or times as may be
determined by the Administrative Agent as follows:  first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to any Issuing Lender hereunder; third, to Cash Collateralize
the Issuing Lenders’ Letter of Credit Liabilities with respect to such
Defaulting Lender in accordance with this Section; fourth, as any Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Lenders’ future Letter of Credit Liabilities with respect to such Defaulting
Lender with respect to future Letters of Credit issued under this Agreement, in
accordance with this Section; sixth, to the payment of any amounts owing to the
Lenders or the Issuing Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender or any Issuing Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement or under any other Loan Document; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to any Borrower as a result of any judgment of a court of competent
jurisdiction obtained by such Borrower against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement or under any other Loan Document; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent

 

58

--------------------------------------------------------------------------------



 

jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or Letter of Credit Disbursements in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 3.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and Letter of Credit Disbursements
owed to, all non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Loans of, or Letter of Credit Disbursements owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in the Borrower’s obligations corresponding to such Defaulting
Lender’s Letter of Credit Liabilities are held by the Lenders pro rata in
accordance with the Commitments without giving effect to clause (iii) above. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section shall be deemed paid to and redirected
by such Defaulting Lender, and each Lender irrevocably consents hereto.

 

(b)                       So long as any Lender is a Defaulting Lender, no
Issuing Lender shall be required to issue, amend or increase any Letter of
Credit, unless it is satisfied that the Defaulting Lender’s related exposure and
its then outstanding Letter of Credit Liabilities will be 100% covered in
accordance with the terms of this Agreement by the Commitments of the
non-Defaulting Lenders and/or Cash Collateral will be provided by the Company in
accordance with Section 2.20(a)(iii), and participating interests in any newly
issued or increased Letter of Credit shall be allocated among non-Defaulting
Lenders in a manner consistent with Section 2.20(a)(iii)(A) (and such Defaulting
Lender shall not participate therein).

 

(c)                        If (i) a Bankruptcy Event or a Bail-In Action with
respect to a Lender Parent shall occur following the date hereof and for so long
as such event shall continue or (ii) any Issuing Lender has a good faith belief
that any Lender has defaulted in fulfilling its obligations under one or more
other agreements in which such Lender commits to extend credit, no Issuing
Lender shall be required to issue, amend or increase any Letter of Credit,
unless the Issuing Lenders shall have entered into arrangements with the Company
or such Lender, satisfactory to each Issuing Lender, to defease any risk to it
in respect of such Lender hereunder.

 

(d)                       In the event that the Administrative Agent, the
Company and each Issuing Lender agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Letter of Credit Liabilities of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Committed Loans of the other Lenders as the
Administrative Agent shall

 

59

--------------------------------------------------------------------------------



 

determine may be necessary in order for such Lender to hold such Committed Loans
in accordance with its Pro Rata Share.

 

Section 2.21.  Incremental Increase in Commitments.  (a)  At any time, if no
Event of Default shall have occurred and be continuing, the Company may, if it
so elects but subject to due authorization by all necessary corporate action,
increase the aggregate amount of the Commitments (the “Incremental
Commitments”), either by designating one or more financial institutions not
theretofore Lenders to become a Lender (such designation to be effective only
with the prior written consent of the Administrative Agent and each Issuing
Lender, which consent will not be unreasonably withheld or delayed), or by
agreeing with one or more existing Lenders that such Lender’s Commitment shall
be increased.  The Incremental Commitments shall be treated as Commitments for
all purposes under this Agreement, except as specifically addressed herein.  No
Lender shall be obligated to make any Incremental Commitment unless it shall
elect to do so in its sole and absolute discretion in response to the Company’s
request.

 

(b)                       Upon execution and delivery by the Company and such
Lender or other financial institution of an instrument (the “Incremental
Commitment Notice”) in form reasonably satisfactory to the Administrative Agent
(which instrument shall specify the amount of each Commitment), such existing
Lender shall have a Commitment as therein set forth or such other financial
institution shall become a Lender with a Commitment as therein set forth and all
the rights and obligations of a Lender with such a Commitment hereunder;
provided that:

 

(i)                                     the Company shall provide prompt notice
of such increase to the Administrative Agent, who shall promptly notify the
Lenders;

 

(ii)                                  the amount of such Incremental Commitment,
together with all other increases in the aggregate amount of the Commitments
pursuant to this Section 2.21 since the date of this Agreement, shall not exceed
$500,000,000; and

 

(iii)                               the Letter of Credit Sublimit and
Alternative Currency Sublimit shall each be increased by an amount which bears
the same ratio to the Increased Commitments as the Letter of Credit Sublimit and
Alternative Currency Sublimit, respectively, bears to the aggregate Commitments
then existing.

 

Section 2.22.  Termination Date Extension.  (a)  The Company may, by notice to
the Administrative Agent given not less than 30 days prior to an anniversary of
the Closing Date, request that the Lenders extend the Termination Date for an
additional one-year period, in each such case; provided that (i) the Company
shall not be permitted to request any such extension more than twice during the
term of this Agreement and (ii) in no event shall such request be made

 

60

--------------------------------------------------------------------------------



 

more than once in any calendar year.  Upon receipt of any such notice the
Administrative Agent shall promptly notify each Lender thereof.  Each Lender
shall respond to such request in writing within 20 calendar days after such
request and any failure of a Lender to respond shall be deemed to be a denial of
such request.  If the Required Lenders agree to such extension, the Termination
Date shall be extended to the date that is one year after the Termination Date
then in effect subject, with respect to each Non-Extending Lender, to the
provisions of Section 2.22(b); provided that, any such extension shall become
effective on the applicable anniversary date of the Closing Date.

 

(b)                       If any Lender does not consent to any extension
request pursuant to Section 2.22(a) (a “Non-Extending Lender”) but the Required
Lenders agree to such extension (each such Lender, an “Extending Lender”), then
(i) the Termination Date for each Extending Lender shall be extended to the date
specified in the Company’s extension request and (ii) the Commitments of each
Non-Extending Lender shall, subject to the terms of Section 8.06, continue until
the Termination Date for such Non-Extending Lender in effect prior to such
extension.

 

(c)                        Notwithstanding the terms of Section 10.05, the
Company and the Administrative Agent shall be entitled to enter into any
amendments to this Agreement that the Administrative Agent believes are
necessary to appropriately reflect, or provide for the integration of, any
extension of a Termination Date pursuant to this Section 2.22.

 

ARTICLE 3
CONDITIONS

 

Section 3.01.  Closing.  The closing hereunder shall occur upon receipt by the
Administrative Agent of the following documents, each dated the Closing Date
unless otherwise indicated:

 

(a)                       the Administrative Agent (or its counsel) shall have
received from each party hereto either (i) a counterpart of this Agreement
signed on behalf of such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement;

 

(b)                       (i) an opinion of Weil, Gotshal & Manges, LLP, counsel
for the Obligors, substantially in the form of Exhibit E-1 hereto and covering
such additional matters relating to the transactions contemplated hereby as the
Required Lenders may reasonably request, and (ii) an opinion of Baker & McKenzie
CVBA/SCRL, Belgium counsel for Estée Lauder NV, substantially in the form of
Exhibit E-2 hereto and covering such additional matters relating to the
transactions contemplated hereby as the Required Lenders may reasonably request;

 

61

--------------------------------------------------------------------------------



 

(c)                        the Administrative Agent shall have received all fees
and other amounts due and payable on or prior to the Closing Date, including
reimbursement or payment of all reasonable out-of-pocket expenses to be
reimbursed or paid by the Company;

 

(d)                       all documents the Administrative Agent may reasonably
request relating to the existence of each of the Company and Estée Lauder NV,
the corporate authority for and the validity of the execution and delivery of
this Agreement and the Notes, and any other matters relevant hereto, all in form
and substance satisfactory to the Administrative Agent;

 

(e)                        the Administrative Agent shall have received evidence
reasonably satisfactory to it that all principal of any loans outstanding under,
and all accrued interest and fees under, the Existing Credit Agreement shall
have been paid in full and that the commitments under the Existing Credit
Agreement have been terminated;

 

(f)                         the Administrative Agent shall have received a
certificate of an authorized officer of the Company certifying as to the
satisfaction of the conditions set forth in clauses (c) and (d) of Section 3.02
(provided that with respect to clause (d) such certification shall apply to all
representations and warranties);

 

(g)                        receipt by the Lenders of all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act; and

 

(h)                       to the extent the Company or any Eligible Subsidiary
on the Closing Date qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, at least five days prior to the Closing Date, any Lender
that has requested, in a written notice to the Company, a Beneficial Ownership
Certification in relation to the Company or such Eligible Subsidiary shall have
received such Beneficial Ownership Certification (provided that, upon the
execution and delivery by such Lender of its signature page to this Agreement,
the condition set forth in this clause (h) shall be deemed to be satisfied).

 

The Administrative Agent shall promptly notify the Company and the Lenders of
the Closing Date, and such notice shall be conclusive and binding on all parties
hereto.

 

Section 3.02.  Borrowings and Issuances of Letters of Credit.  The obligation of
any Lender to make a Loan on the occasion of any Borrowing and the obligation of
any Issuing Lender to issue (or renew or extend the term of ) any Letter of
Credit is subject to the satisfaction of the following conditions:

 

62

--------------------------------------------------------------------------------



 

(a)                       receipt by the Administrative Agent of a Notice of
Borrowing as required by Section 2.02 or Section 2.03, or receipt by the
applicable Issuing Lender of a Notice of Issuance as required by Section 2.19,
as the case may be;

 

(b)                       the fact that, immediately after such Borrowing or
issuance of such Letter of Credit (i) the Total Outstanding Amount will not
exceed the aggregate amount of the Commitments, (ii) the aggregate amount of
Letter of Credit Liabilities will not exceed the Letter of Credit Sublimit,
(iii) the sum of the aggregate Dollar Amount of the aggregate principal amount
of all outstanding Committed Australian Dollar Loans, Committed Canadian Dollar
Loans, Committed HK Dollar Loans and Committed Alternative Currency Loans plus
the aggregate Dollar Amount of the aggregate Letter of Credit Liabilities for
Letters of Credit in Australian Dollars, Canadian Dollars, HK Dollars or an
Alternative Currency shall not exceed the Alternative Currency Sublimit and
(iv) the sum of (x) the aggregate undrawn amount of all outstanding Letters of
Credit issued by any Issuing Lender plus (y) the aggregate amount of all Letter
of Credit Disbursements made by such Issuing Lender that have not yet been
reimbursed by or on behalf of the Borrowers at such time shall not exceed such
Issuing Lender’s Letter of Credit Commitment; provided that any Issuing Lender
may agree, in its sole discretion, to issue Letters of Credit in excess of its
Letter of Credit Commitment, so long as after giving effect to such issuance,
clauses (i), (ii) and (iii) of the immediately preceding proviso are satisfied;

 

(c)                        the fact that, immediately before and after such
Borrowing or issuance of such Letter of Credit, no Default shall have occurred
and be continuing;

 

(d)                       the fact that the representations and warranties of
the Company (and, in the case of a Borrowing or an issuance of a Letter of
Credit by an Eligible Subsidiary, of such Eligible Subsidiary) contained in this
Agreement (other than the representations and warranties in Sections 4.04(c) and
4.05) shall be true in all material respects on and as of the date of such
Borrowing or issuance of such Letter of Credit (except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true, correct and
complete in all material respects on and as of such earlier date; provided that
if any such representation or warranty is qualified by “materially”, “Material
Adverse Effect” or a similar term, such representation and warranty (as so
qualified) shall be true and correct in all respects); and

 

(e)                        the closing shall have occurred in accordance with
Section 3.01.

 

Each Borrowing and issuance of a Letter of Credit hereunder shall be deemed to
be a representation and warranty by the Company (and, in the case of a Borrowing
or an issuance of a Letter of Credit by an Eligible Subsidiary, of such

 

63

--------------------------------------------------------------------------------



 

Eligible Subsidiary) on the date of such Borrowing as to the facts specified in
clauses (b), (c) and (d) of this Section.

 

Section 3.03.  First Borrowing by Each Eligible Subsidiary.  The obligation of
each Lender to make a Loan, and the obligation of each Issuing Lender to issue a
Letter of Credit, on the occasion of the first Borrowing by or issuance of a
Letter of Credit for the account of each Eligible Subsidiary is subject to the
satisfaction of the following further conditions:

 

(a)                       receipt by the Administrative Agent of an opinion of
counsel for such Eligible Subsidiary reasonably acceptable to the Administrative
Agent covering such matters relating to the transactions contemplated hereby as
the Lenders may reasonably request;

 

(b)                       receipt by the Administrative Agent of all documents
which it may reasonably request relating to the existence of such Eligible
Subsidiary, the corporate authority of and the validity of the execution and
delivery of the Election to Participate, this Agreement and the Notes (if any)
of such Eligible Subsidiary, and any other matters relevant thereto, all in form
and substance reasonably satisfactory to the Administrative Agent;

 

(c)                                  receipt by the Lenders of all documentation
and other information required by bank regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act; and

 

(d)                                 to the extent such Eligible Subsidiary
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, at least five days prior to the first Borrowing by, or issuance of a
Letter of Credit for the account of, such Eligible Subsidiary, any Lender that
has requested, in a written notice to the Company, a Beneficial Ownership
Certification in relation to such Eligible Subsidiary shall have received such
Beneficial Ownership Certification.

 

Section 3.04.  Existing Credit Agreement.  (a) On the Closing Date, the
“Commitments” and the “Alternative Currency Commitments”, if any, as defined in
the Existing Credit Agreement shall terminate.

 

(b)                       The Lenders that are parties to the Existing Credit
Agreement, comprising the “Required Lenders” as defined therein, hereby waive
any requirement of notice of termination of the “Commitments” (as defined in the
Existing Credit Agreement) pursuant to Section 2.09 thereof.

 

ARTICLE 4
REPRESENTATIONS AND WARRANTIES

 

The Company represents and warrants that:

 

64

--------------------------------------------------------------------------------



 

Section 4.01.  Corporate Existence and Power.  Each Obligor is an organization
duly organized or formed, validly existing and in good standing under the laws
of the jurisdiction of its organization, and has all requisite powers and all
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted, except to the extent that the failure to have
such licenses, authorizations, consents and approvals could not reasonably be
expected to have a Material Adverse Effect.

 

Section 4.02.  Corporate and Governmental Authorization; No Contravention.  The
execution, delivery and performance by the Company (and, as applicable, each
Eligible Subsidiary) of this Agreement and by the Company (and, as applicable,
each Eligible Subsidiary) of the Notes (if any) (A) are within the corporate or
other organizational powers of the Company (and, as applicable, each Eligible
Subsidiary), (B) have been duly authorized by all necessary corporate or other
organizational action, (C) require no action by or in respect of, or filing
with, any governmental body, agency or official (other than those which have
been made and are in full force and in effect), (D) do not contravene, or
constitute a default under, (i) any provision of applicable law or regulation,
(ii) the certificate of incorporation, organizational documents or by-laws of
the Company (and, as applicable, each Eligible Subsidiary), (iii) any agreement
evidencing or governing Debt or of any other agreement or instrument, or
(iv) any judgment, injunction, order or decree binding upon the Company or any
of its Subsidiaries, except, in the case of clauses (i), (iii) and (iv), as
would not reasonably be expected to result in a Material Adverse Effect, and
(E) will not result in the creation or imposition of any Lien on any asset of
the Company or any of its Subsidiaries.

 

Section 4.03.  Binding Effect.  This Agreement constitutes a valid, legal and
binding agreement of each Obligor and each Note (if any), when executed and
delivered by the Company (and, as applicable, any Eligible Subsidiary) in
accordance with this Agreement, will constitute a valid, legal and binding
obligation of the Company (and, as applicable, such Eligible Subsidiary), in
each case enforceable in accordance with its terms, except as the same may be
limited by bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and by general principles of equity, regardless of whether considered
in a proceeding in equity or law.

 

Section 4.04.  Financial Information.  (a)  The consolidated balance sheet of
the Company and its Consolidated Subsidiaries as of June 30, 2018 and the
related consolidated statements of earnings and cash flows for the fiscal year
then ended, reported on by KPMG LLP, a copy of which has been delivered to each
of the Lenders, fairly present, in all material respects and in conformity with
GAAP (except as expressly set forth in the notes thereto), the consolidated
financial position of the Company and its Consolidated Subsidiaries as of such
date and their consolidated results of operations and cash flows for such fiscal
year.

 

65

--------------------------------------------------------------------------------



 

(b)                       [Reserved].

 

(c)                        On the Closing Date, there has been no material
adverse change in the business, financial position or results of operations of
the Company and its Consolidated Subsidiaries, considered as a whole, since
June 30, 2018.

 

Section 4.05.  Litigation.  Except as described in Schedule 4.05 and in the
Company’s Form 10-K or Form 10-Q most recently filed with the SEC, there is no
action, suit or proceeding pending against, or to the knowledge of any Obligor,
overtly threatened against or affecting, the Company or any of its Subsidiaries
before any court or arbitrator or any governmental body, agency or official in
which there is a reasonable possibility of an adverse decision which could have
a Material Adverse Effect, or which in any manner draws into question the
validity or enforceability of this Agreement or the Notes (if any).

 

Section 4.06.  Compliance with ERISA.  Except as would not reasonably be
expected to result in a Material Adverse Effect, (a) each member of the ERISA
Group has fulfilled its obligations under the minimum funding standards of ERISA
and the Internal Revenue Code with respect to each Plan and is in compliance
with the presently applicable provisions of ERISA and the Internal Revenue Code
with respect to each Plan and (b) no member of the ERISA Group has (i) sought a
waiver of the minimum funding standard under Section 412 of the Internal Revenue
Code in respect of any Plan, (ii) failed to make any contribution or payment to
any Plan or Multiemployer Plan, or made any amendment to any Plan, which has
resulted or could result in the imposition of a Lien or the posting of a bond or
other security under ERISA or the Internal Revenue Code or (iii) incurred any
liability under Title IV of ERISA other than a liability to the PBGC for
premiums under Section 4007 of ERISA.

 

Section 4.07.  Environmental Matters.  In the ordinary course of its business,
the Company reviews the effect of Environmental Laws on the business, operations
and properties of the Company and its Subsidiaries, in the course of which it
evaluates associated liabilities and costs (including, without limitation, any
capital or operating expenditures required for clean-up of properties presently
or previously owned, any capital or operating expenditures required to achieve
or maintain compliance with Environmental Laws, any costs or liabilities in
connection with off-site disposal of wastes or Hazardous Substances, and any
actual or potential liabilities under Environmental Laws to third parties,
including employees, and any related costs and expenses).  On the basis of this
review, the Company has reasonably concluded that such associated liabilities
and costs, including the costs of compliance with Environmental Laws, are
unlikely to have a Material Adverse Effect.

 

Section 4.08.  Taxes.  Except as would not reasonably be expected to result in a
Material Adverse Effect, the Company and its Subsidiaries have filed all United
States Federal income tax returns and all other tax returns which are

 

66

--------------------------------------------------------------------------------



 

required to be filed by them and have paid all taxes due pursuant to such
returns or pursuant to any assessment received by the Company or any Subsidiary,
other than taxes due pursuant to any such assessment which are being contested
in good faith by appropriate proceedings.

 

Section 4.09.  Subsidiaries.  Each of the Company’s corporate Significant
Subsidiaries (other than the Eligible Subsidiaries, with respect to which
representations and warranties comparable to those set forth in this Section are
being made in Section 4.01) is a corporation duly incorporated, validly existing
and in good standing under the laws of its jurisdiction of incorporation, and
has all corporate or other organizational powers and all governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted, except to the extent that the failure to be or have any of the
foregoing could not reasonably be expected to have a Material Adverse Effect.

 

Section 4.10.  Regulatory Restrictions on Borrowing.  No Obligor is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

Section 4.11.  Full Disclosure.

 

(a)                        All information heretofore furnished by each Obligor
to the Administrative Agent or any Lender for purposes of or in connection with
this Agreement or any transaction contemplated hereby, and all such information
hereafter furnished by each Obligor to the Administrative Agent or any Lender,
in each case, when taken as a whole, does not or will not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein not materially misleading in light of
the circumstances under which such statements were (or hereafter are) made.

 

(b)                       As of the Closing Date, to the best knowledge of the
Company or the applicable Eligible Subsidiary, as applicable, the information
included in any Beneficial Ownership Certification provided on or prior to the
Closing Date to any Lender in connection with this Agreement is true and correct
in all respects.

 

Section 4.12.  Anti-Corruption Laws and Sanctions.  Each Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance by such Borrower, its Subsidiaries and their respective directors,
officers, employees and agents (in their capacity as such) with Anti-Corruption
Laws and applicable Sanctions, and each Borrower, its Subsidiaries and, to the
knowledge of such Borrower, their respective officers, employees, directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects.  None of (a) any Borrower, any Subsidiary or, to the
knowledge of any Borrower, any of their respective directors, officers or
employees, or (b) to the knowledge of any Borrower, any agent of the Borrower or
any Subsidiary that will act in any capacity in connection with or benefit from

 

67

--------------------------------------------------------------------------------



 

the credit facility established hereby, is a Sanctioned Person.  No Borrowing or
Letter of Credit, or use of proceeds of the Loans will violate Anti-Corruption
Laws or applicable Sanctions.

 

ARTICLE 5
COVENANTS

 

The Company agrees that, so long as any Lender has any Commitment hereunder or
any amount payable in respect of any Loan remains unpaid or any Letter of Credit
Liability remains outstanding:

 

Section 5.01.  Information.  The Company will furnish to each of the Lenders:

 

(a)                       as soon as available and in any event within 75 days
after the end of each fiscal year of the Company, a consolidated balance sheet
of the Company and its Consolidated Subsidiaries as of the end of such fiscal
year and the related consolidated statements of earnings and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by KPMG LLP or other independent public
accountants of nationally recognized standing without any qualification or
exception which (i) is of a “going concern” or similar nature or (ii) relates to
the limited scope of examination of matters relevant to such financial
statements;

 

(b)                       as soon as available and in any event within 40 days
after the end of each of the first three fiscal quarters of each fiscal year of
the Company, a consolidated balance sheet of the Company and its Consolidated
Subsidiaries as of the end of such quarter, the related consolidated statements
of earnings for such quarter and the related consolidated statements of earnings
and cash flows for the portion of the Company’s fiscal year ended at the end of
such quarter, setting forth in the case of such statements of earnings and cash
flows, in comparative form the figures for the corresponding quarter (with
respect to the statement of earnings only) and the corresponding portion of the
Company’s previous fiscal year, all certified (subject to normal year-end
adjustments) as to fairness of presentation and GAAP applied on a consistent
basis by the chief financial officer or the chief accounting officer of the
Company;

 

(c)                        within ten days after any Senior Officer of any
Obligor obtains knowledge of any Default, if such Default is then continuing, a
certificate of the chief financial officer, the chief accounting officer or the
treasurer of the Company setting forth the details thereof and the action which
each Obligor is taking or proposes to take with respect thereto;

 

(d)                       within ten days after the mailing thereof to the
stockholders of the Company generally, copies of all financial statements,
reports and proxy statements so mailed;

 

68

--------------------------------------------------------------------------------



 

(e)                        within ten days after the filing thereof, copies of
all registration statements (other than the exhibits thereto and any
registration statements on Form S-8 or its equivalent) and reports on Forms
10-K, 10-Q and 8-K (or their equivalents) which the Company shall have filed
with the Securities and Exchange Commission; provided that so long as the
Company is a reporting company (within the meaning of the Securities Exchange
Act of 1934 and the rules of the Securities and Exchange Commission thereunder
as in effect on the date hereof), the furnishing of such registration statements
and reports shall be deemed satisfied upon posting of such registration
statements and reports on the SEC’s website (www.sec.gov/edgar);

 

(f)                         if and when any member of the ERISA Group (i) gives
or is required to give notice to the PBGC of any “reportable event” (as defined
in Section 4043 of ERISA) with respect to any Plan which might constitute
grounds for a termination of such Plan under Title IV of ERISA, or knows that
the plan administrator of any Plan has given or is required to give notice of
any such reportable event, a copy of the notice of such reportable event given
or required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in endangered or critical status, is insolvent or has been terminated, a
copy of such notice; (iii) receives notice from the PBGC under Title IV of ERISA
of an intent to terminate, impose liability (other than for premiums under
Section 4007 of ERISA) in respect of, or appoint a trustee to administer any
Plan, a copy of such notice; (iv) applies for a waiver of the minimum funding
standard under Section 412 of the Internal Revenue Code, a copy of such
application; (v) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063
of ERISA, a copy of such notice; or (vii) fails to make any payment or
contribution to any Plan or Multiemployer Plan or in respect of any Benefit
Arrangement or makes any amendment to any Plan or Benefit Arrangement which has
resulted or could result in the imposition of a Lien or the posting of a bond or
other security, a certificate of the chief financial officer, the chief
accounting officer or the treasurer of the Company setting forth details as to
such occurrence and action, if any, which the Company or applicable member of
the ERISA Group is required or proposes to take, except in the case of any
events described in clauses (i) or (ii), which individually or in the aggregate
could not reasonably be expected to result in a Material Adverse Effect;

 

(g)                        promptly following any request therefor, information
and documentation reasonably requested by the Administrative Agent or any Lender
for purposes of compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act and the Beneficial
Ownership Regulation;

 

69

--------------------------------------------------------------------------------



 

(h)                       written notice of any change in the information
provided in any Beneficial Ownership Certification delivered to such Lender that
would result in a change to the list of beneficial owners identified in such
certification; and

 

(i)                           from time to time such additional information
regarding the financial position or business of the Company and its Subsidiaries
as the Administrative Agent, at the request of any Lender, may reasonably
request.

 

For purposes of this Section, the Company’s obligation to deliver the items
referred to in Sections 5.01(a), (b), (d) and (e) will be deemed satisfied by
(i) the electronic delivery to the Administrative Agent of such items, (ii) the
posting of such items on a website to which the Lenders have access, and which
shall have been designated in a notice delivered to the Lenders and the
Administrative Agent or (iii) so long as the Company is a reporting company
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof),
the posting of such items on the SEC’s website (www.sec.gov/edgar) (it being
understood that in the case of Section 5.01(b), such posting will be deemed a
certification in satisfaction of the requirements of such clause).

 

Section 5.02.  Payment of Obligations.  The Company will pay and discharge, and
will cause each Significant Subsidiary to pay and discharge, at or before
maturity, all their respective material obligations and liabilities (including,
without limitation, tax liabilities and claims of materialmen, warehousemen and
the like which if unpaid might by law give rise to a Lien), except where the
same may be contested in good faith by appropriate proceedings or to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect, and will maintain, and will cause each Significant Subsidiary to
maintain, in accordance with GAAP, appropriate reserves for the accrual of any
of the same.

 

Section 5.03.  Insurance.  The Company will, and will cause each of its
Significant Subsidiaries to, maintain (either in the name of the Company or in
such Significant Subsidiary’s own name), with financially sound and responsible
insurance companies or pursuant to a self-insurance program, insurance on all
their respective properties in at least such amounts, against at least such
risks and with such risk retention as are usually maintained, insured against or
retained, as the case may be, in the same general area by companies of
established repute engaged in the same or a similar business; and will furnish
to the Lenders, upon request from the Administrative Agent, information
presented in reasonable detail as to the insurance so carried.

 

Section 5.04.  Conduct of Business and Maintenance of Existence.  The Company
will preserve, renew and keep in full force and effect, and will cause each
Significant Subsidiary to preserve, renew and keep in full force and effect its
corporate existence and rights, privileges and franchises necessary or desirable
in

 

70

--------------------------------------------------------------------------------



 

the normal conduct of business (except, solely with respect to any Significant
Subsidiary that is not a Borrower, to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect); provided that nothing
in this Section 5.04 shall prohibit the merger of a Significant Subsidiary into
the Company or the merger or consolidation of a Significant Subsidiary with or
into another Person if the corporation surviving such consolidation or merger is
a Subsidiary and if, in each case, after giving effect thereto, no Default shall
have occurred and be continuing.

 

Section 5.05.  Compliance with Laws.

 

(a)        The Company will comply, and cause each Significant Subsidiary to
comply, in all material respects with all applicable laws, ordinances, rules,
regulations, and requirements of governmental authorities (including, without
limitation, Environmental Laws and ERISA and the rules and regulations
thereunder) except where the necessity of compliance therewith is contested in
good faith by appropriate proceedings or to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

(b)        The Company will maintain in effect and enforce policies and
procedures designed to ensure compliance by the Company, its Subsidiaries and
their respective directors, officers, employees, and agents with Anti-Corruption
Laws and applicable Sanctions.

 

Section 5.06.  Inspection of Property, Books and Records.  The Company will
keep, and will cause each Significant Subsidiary to keep, proper books of record
and account in which full, true and correct entries shall be made in all
material respects of all dealings and transactions in relation to its business
and activities; and will permit, and will cause each Eligible Subsidiary to
permit, representatives of any Lender at such Lender’s expense to visit and
inspect any of its properties, to examine and make abstracts from any of its
books and records and to discuss its affairs, finances and accounts with its
officers, employees and independent public accountants, all at such reasonable
times and as often as may reasonably be desired; provided that (i) such
inspections do not unreasonably interfere with the operations of such Person and
(ii) such Lender is subject to the Company’s confidentiality obligations.

 

Section 5.07.  Mergers and Sales of Assets.  The Company will not,
(i) consolidate or merge with or into any other Person or (ii) sell, lease or
otherwise transfer, directly or indirectly, all or substantially all of the
assets of the Company and its Subsidiaries, taken as a whole, to any other
Person; provided that the Company may merge with another Person if (x) the
Company is the corporation surviving such merger and (y) after giving effect to
such merger, no Default shall have occurred and be continuing.

 

71

--------------------------------------------------------------------------------



 

Section 5.08.  Use of Proceeds.  The proceeds of the Loans made under this
Agreement will be used by each Borrower for general corporate purposes as shall
be determined by the Company from time to time.  None of such proceeds will be
used, directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of buying or carrying any “margin stock” within the meaning of
Regulation U.  No Borrower will request any Borrowing or Letter of Credit, and
the Borrowers shall not, directly or, to their knowledge, indirectly, use the
proceeds of any Borrowing or Letter of Credit, or lend, contribute or otherwise
make available such proceeds to any Subsidiary, joint venture partner or other
Person (A) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of Anti-Corruption Laws, (B) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, except to the extent permissible for a
Person required to comply with Sanctions or (C) in any manner that would result
in the violation of any Sanctions by any party hereto.

 

Section 5.09.  Negative Pledge.  The Company will not, and will not permit any
Subsidiary to, create, assume or suffer to exist any Lien on any asset now owned
or hereafter acquired by it, except:

 

(a)        Liens existing on the date of this Agreement securing Debt
outstanding on the date of this Agreement in an aggregate principal or face
amount not exceeding $50,000,000;

 

(b)        any Lien existing on any asset of any Person at the time such Person
becomes a Subsidiary and not created in contemplation of such event;

 

(c)        any Lien on any asset securing Debt incurred or assumed for the
purpose of financing all or any part of the cost of acquiring or constructing
such asset; provided that such Lien attaches to such asset concurrently with or
within 90 days after the acquisition or substantial completion of construction
thereof, as the case may be;

 

(d)        any Lien on any asset of any Person existing at the time such Person
is merged or consolidated with or into the Company or a Subsidiary and not
created in contemplation of such event;

 

(e)        any Lien existing on any asset prior to the acquisition thereof by
the Company or a Subsidiary and not created in contemplation of such
acquisition;

 

(f)        any Lien arising out of the refinancing, extension, renewal or
refunding of any Debt secured by any Lien permitted by any of the foregoing
clauses of this Section; provided that such Debt is not increased and is not
secured by any additional assets;

 

72

--------------------------------------------------------------------------------



 

(g)        Liens imposed by any governmental authority for taxes, assessments,
governmental charges, duties or levies not yet due or which are being contested
in good faith and by appropriate proceedings; provided adequate reserves with
respect thereto are maintained on the books of the Company and its Consolidated
Subsidiaries in accordance with GAAP;

 

(h)        Customary Permitted Liens;

 

(i)         Liens (other than Liens described in clauses (g) or (h)) arising in
the ordinary course of its business which (i) do not secure Debt or Derivatives
Obligations, (ii) do not secure any obligation in an amount exceeding
$300,000,000 and (iii) do not in the aggregate materially detract from the value
of its assets or materially impair the use thereof in the operation of its
business;

 

(j)         Liens on cash and cash equivalents securing Derivatives Obligations;
provided that the aggregate amount of cash and cash equivalents subject to such
Liens may at no time exceed $100,000,000;

 

(k)        Liens securing Permitted Securitization Financings in an aggregate
principal or face amount at any date not to exceed the greater of
(i) $400,000,000 and (ii) 15% of Consolidated Tangible Net Worth at the last day
of the most recently ended fiscal quarter; and.

 

(l)         Liens not otherwise permitted by the foregoing clauses of this
Section securing Debt in an aggregate principal or face amount at any date not
to exceed the greater of (i) $400,000,000 and (ii) 15% of Consolidated Tangible
Net Worth at the last day of the most recently ended fiscal quarter.

 

Section 5.10.  Debt of Subsidiaries.  The Company will not permit any of its
Subsidiaries to incur or at any time be liable with respect to any Debt other
than (i) Debt owing to the Company or a wholly owned Subsidiary, (ii) Debt
created under this Agreement, (iii) any commercial paper issued by an Eligible
Subsidiary the credit support for which is provided by this Agreement, (iv) Debt
in respect of trade letters of credit, (v) other Debt in an aggregate principal
amount outstanding not exceeding $600,000,000, (vi) Permitted Securitization
Financings in an aggregate principal or face amount at any date not to exceed
the greater of (A) $400,000,000 and (B) 15% of Consolidated Tangible Net Worth
at the last day of the most recently ended fiscal quarter and (vii) extensions,
refinancings, renewals or replacements of the Debt permitted above which, in the
case of any such extension, refinancing, renewal or replacement, does not
increase the amount of the Debt being extended, refinanced, renewed or replaced,
other than amounts incurred to pay the costs of such extension, refinancing,
renewal or replacement.  For purposes of this Section any preferred stock of a
Subsidiary held by a Person other than the Company or a Wholly-Owned Subsidiary
shall be included, at the higher of its voluntary or involuntary liquidation
value, in the “Debt” of such Subsidiary.

 

73

--------------------------------------------------------------------------------



 

Section 5.11.  Transactions with Affiliates.  The Company will not, and will not
permit any Subsidiary to, directly or indirectly, pay any funds to or for the
account of, make any investment (whether by acquisition of stock or
indebtedness, by loan, advance, transfer of property, guarantee or other
agreement to pay, purchase or service, directly or indirectly, any Debt, or
otherwise) in, lease, sell, transfer or otherwise dispose of any assets,
tangible or intangible, to, or participate in, or effect, any transaction with,
any Affiliate (any such payment, investment, lease, sale, transfer, other
disposition or transaction, an “Affiliate Transaction”) except on an arms-length
basis on terms at least as favorable to the Company or such Subsidiary as terms
that could have been obtained from a third party who was not an Affiliate;
provided that the foregoing provisions of this Section shall not prohibit
(i) any such Person from declaring or paying any lawful dividend or other
payment ratably in respect of all of its capital stock of the relevant class so
long as, after giving effect thereto, no Default or Event of Default shall have
occurred and be continuing, (ii) any Affiliate Transaction approved by the
independent directors (or any committee thereof) of the board of directors of
the Company or any Subsidiary which is a party to such Affiliate Transaction,
(iii) any Affiliate Transaction disclosed in the Proxy Statement under the
heading “Certain Relationships and Related Transactions” or (iv) any Affiliate
Transaction (other than any Affiliate Transaction described in clauses (i),
(ii) or (iii)) in which the amount involved does not exceed $15,000,000.

 

ARTICLE 6
DEFAULTS

 

Section 6.01.  Events of Default.  If one or more of the following events
(“Events of Default”) shall have occurred and be continuing:

 

(a)        any Borrower shall fail to pay when due any principal of any Loan or
any Reimbursement Obligation or shall fail to pay any interest, fees or other
amounts payable hereunder within five Domestic Business Days of the due date
thereof;

 

(b)        the Company shall fail to observe or perform any covenant contained
in Article 5, other than those contained in Sections 5.01 through 5.03, 5.05,
5.06 and 5.11; provided that with respect to Section 5.04, this clause (b) shall
apply only with respect to the corporate existence of the Company;

 

(c)        any Obligor shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those covered by clause (a) or
(b) above) for 30 days after notice thereof has been given to the Company by the
Administrative Agent at the request of any Lender;

 

(d)        any representation, warranty, certification or statement made by any
Obligor in this Agreement or in any certificate, financial statement or other

 

74

--------------------------------------------------------------------------------



 

document delivered pursuant to this Agreement shall prove to have been incorrect
in any material respect when made (or deemed made);

 

(e)        the Company or any Subsidiary shall fail to make any payment in
respect of any Material Financial Obligations when due or within any applicable
grace period;

 

(f)        any event or condition shall occur which results in the acceleration
of the maturity of any Material Debt;

 

(g)        the Company or any Significant Subsidiary shall commence a voluntary
case or other proceeding seeking liquidation, reorganization or other relief
with respect to itself or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;

 

(h)        an involuntary case or other proceeding shall be commenced against
the Company or any Significant Subsidiary seeking liquidation, reorganization or
other relief with respect to it or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 90 days; or an order for
relief shall be entered against the Company or any Significant Subsidiary under
the federal bankruptcy laws as now or hereafter in effect;

 

(i)         any member of the ERISA Group shall fail to pay when due an amount
or amounts which it shall have become liable to pay under Title IV of ERISA; or
notice of intent to terminate a Plan shall be filed under Title IV of ERISA by
any member of the ERISA Group, any plan administrator or any combination of the
foregoing; or the PBGC shall institute proceedings under Title IV of ERISA to
terminate, to impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or to cause a trustee to be appointed to administer any
Plan; or a condition shall exist by reason of which the PBGC would be entitled
to obtain a decree adjudicating that any Plan must be terminated; or there shall
occur a complete or partial withdrawal from, or a default within the meaning of
Section 4219(c)(5) of ERISA with respect to, one or more Multiemployer Plans;
and any such event or events described in this Section 6.01(i) individually or
in the aggregate could reasonably be expected to result in a Material Adverse
Effect;

 

75

--------------------------------------------------------------------------------



 

(j)         judgments or orders for the payment of money in excess of
$175,000,000 (net of any insurance with respect to which the carrier has
acknowledged coverage) shall be rendered against the Company or any Subsidiary
and such judgments or orders shall continue unsatisfied and unstayed for a
period of 30 days;

 

(k)        there occurs a Change of Control; or

 

(l)         the Guaranty or any provision thereof shall be found or held invalid
or unenforceable by a court of competent jurisdiction or the Company shall have
repudiated its obligations under the Guaranty; then, following the occurrence
and during the continuance of every such event, the Administrative Agent shall
(i) if requested by Required Lenders, by notice to the Company terminate the
Commitments and they shall thereupon terminate, and (ii) if requested by Lenders
holding more than 50% of the aggregate principal Dollar Amount of the Loans, by
notice to the Company declare the Loans (together with accrued interest thereon)
to be, and the Loans shall thereupon become, immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Obligor; provided that in the case of any of the Events of
Default specified in clause 6.01(g) or 6.01(h) above with respect to the Company
or any other applicable Obligor, without any notice to any Obligor or any other
act by the Administrative Agent or the Lenders, the Commitments shall thereupon
terminate and the Loans (together with accrued interest thereon) shall become
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by each Obligor.

 

Section 6.02.  Notice of Default.  The Administrative Agent shall give notice to
the Company under Section 6.01(c) promptly upon being requested to do so by any
Lender and shall thereupon notify all the Lenders thereof.

 

Section 6.03.  Application of Proceeds.  Notwithstanding anything herein to the
contrary, following the occurrence and during the continuance of an Event of
Default, and notice thereof to the Administrative Agent by the Company or the
Required Lenders, all payments received on account of the obligations hereunder
shall, subject to Section 2.20, be applied by the Administrative Agent as
follows:

 

(i)            first, to payment of that portion of the obligations constituting
fees, indemnities, expenses and other amounts payable to the Administrative
Agent (including fees and disbursements and other charges of counsel to the
Administrative Agent payable under Section 10.03 and amounts pursuant to
Section 7.08 payable to the Administrative Agent in its capacity as such);

 

76

--------------------------------------------------------------------------------



 

(ii)           second, to payment of that portion of the obligations
constituting fees, expenses, indemnities and other amounts (other than
principal, reimbursement obligations in respect of Letter of Credit
Disbursements, interest and Letter of Credit fees) payable to the Lenders and
the Issuing Lenders (including fees and disbursements and other charges of
counsel to the Lenders and the Issuing Lenders payable under Section 10.03)
arising under the Loan Documents, ratably among them in proportion to the
respective amounts described in this clause (ii) payable to them;

 

(iii)          third, to payment of that portion of the obligations constituting
accrued and unpaid Letter of Credit fees and charges and interest on the Loans
and unreimbursed Letter of Credit Disbursements, ratably among the Lenders and
the Issuing Lenders in proportion to the respective amounts described in this
clause (iii) payable to them;

 

(iv)          fourth, (A) to payment of that portion of the obligations
constituting unpaid principal of the Loans and unreimbursed Letter of Credit
Disbursements and (B) to Cash Collateralize that portion of Letter of Credit
exposure comprising the undrawn amount of Letters of Credit to the extent not
otherwise Cash Collateralized by the Company pursuant to Section 2.19 or
Section 2.20, ratably among the Lenders and the Issuing Lenders in proportion to
the respective amounts described in this clause (iv) payable to them; provided
that (x) any such amounts applied pursuant to subclause (B) above shall be paid
to the Administrative Agent for the ratable account of the applicable Issuing
Lenders to Cash Collateralize obligations in respect of Letters of Credit,
(y) subject to Section 2.19 or Section 2.20, amounts used to Cash Collateralize
the aggregate amount of Letters of Credit pursuant to this clause (iv) shall be
used to satisfy drawings under such Letters of Credit as they occur and (z) upon
the expiration of any Letter of Credit (without any pending drawings), the pro
rata share of Cash Collateral shall be distributed to the other obligations, if
any, in the order set forth in this Section 6.03;

 

(v)           fifth, to the payment in full of all other obligations due and
payable under this Agreement, in each case ratably among the Administrative
Agent, the Lenders and the Issuing Lenders based upon the respective aggregate
amounts of all such obligations owing to them in accordance with the respective
amounts thereof then due and payable; and

 

(vi)          finally, the balance, if any, after all obligations have been
indefeasibly paid in full, to the Company or as otherwise required by law.

 

If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired (without any pending drawings), such

 

77

--------------------------------------------------------------------------------



 

remaining amount shall be applied to the other obligations due and payable under
this Agreement, if any, in the order set forth above.

 

ARTICLE 7
THE ADMINISTRATIVE AGENT

 

Section 7.01.  Appointment and Authorizations.  Each of the Lenders and each of
the Issuing Lenders hereby irrevocably appoints the Administrative Agent and its
successors and assigns as its agent and authorizes the Administrative Agent to
take such actions as agent on its behalf under this Agreement and the other Loan
Documents and to exercise such powers as are delegated to the Administrative
Agent by the terms under such agreements, together with such actions and powers
as are reasonably incidental thereto.  Without limiting the foregoing, each
Lender hereby authorizes the Administrative Agent to execute and deliver, and to
perform its obligations under, each of the Loan Documents to which the
Administrative Agent is a party, to exercise all rights, powers and remedies
that the Administrative Agent may have under such Loan Documents.

 

Section 7.02.  Agents and Affiliates.  The bank serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor for or in any
other advisory capacity for and generally engage in any kind of banking, trust
or other business with the Company or any Subsidiary or any Affiliate of the
foregoing as if it were not the Administrative Agent hereunder and without any
duty to account therefor to the Lenders.

 

Section 7.03.  Action by Agents.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein.  In performing
its functions and duties hereunder and under the other Loan Documents, the
Administrative Agent is acting solely on behalf of the Lenders (except in
limited circumstances expressly provided for herein relating to the maintenance
of the Register), and its duties are entirely mechanical and administrative in
nature.  Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing;
additionally, each Lender agrees that it will not assert any claim against the
Administrative Agent based on an alleged breach of fiduciary duty by the
Administrative Agent in connection with this Agreement and the transactions
contemplated hereby, (b) the Administrative Agent shall not have any duty to
take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that the
Administrative Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in

 

78

--------------------------------------------------------------------------------



 

Section 10.05), and (c) except as expressly set forth herein, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for (i) any action taken or not taken
by it under or in connection with this Agreement or the other Loan Documents
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.05) or in the absence of its own gross negligence or
willful misconduct or (ii) responsible in any manner to any of the Lenders for
any recitals, statements, representations or warranties made by any Borrower or
any officer thereof contained in this Agreement or any other Loan Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Borrower to perform its obligations hereunder
or thereunder (except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct).  The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until written
notice thereof is given to the Administrative Agent by the Company or a Lender,
and the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered thereunder or in connection therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article 3 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 

Section 7.04.  Consultation with Experts.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability under or in respect of
this Agreement or any other Loan Document for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon.  The Administrative Agent may consult
with legal counsel (who may be counsel for any Obligor), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

 

79

--------------------------------------------------------------------------------



 

Section 7.05.  Delegation of Duties.  The Administrative Agent may perform any
and all its duties and exercise its rights and powers by or through any one or
more sub-agents appointed by the Administrative Agent.  The Administrative Agent
and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties.  The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

 

Section 7.06.  Indemnification.  Each Lender shall, ratably in accordance with
its Commitment (or, if at any time the Commitments shall have been terminated,
ratably in accordance with the aggregate outstanding principal Dollar Amount of
Loans of such Lender), indemnify the Administrative Agent, its affiliates and
their respective directors, officers, agents and employees (to the extent not
reimbursed by any Obligor but without limiting their obligation to do so)
against any cost, expense (including reasonable counsel fees and disbursements),
claim, demand, action, loss or liability (except such as result from such
indemnitees’ gross negligence or willful misconduct) that such indemnitees may
suffer or incur in connection with this Agreement or any action taken or omitted
by such indemnitees hereunder.

 

Section 7.07.  Resignation of Administrative Agent.  Subject to the appointment
and acceptance of a successor Administrative Agent as provided in this
paragraph, the Administrative Agent (a) may resign at any time by giving 30
days’ prior written notice thereof to the Lenders, the Issuing Lenders and the
Company and (b) shall resign if requested by the Required Lenders.  Upon any
such resignation, the Required Lenders shall have the right to appoint a
successor to the Administrative Agent approved by the Company (such approval not
to be unreasonably withheld, conditioned or delayed); provided that no approval
of the Company shall be necessary if an Event of Default has occurred and is
continuing.  If no successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Lenders,
appoint a successor Administrative Agent which shall be a bank with an office in
New York, New York, or an Affiliate of any such bank.  Upon the acceptance of
its appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents.  Prior to any retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the retiring Administrative Agent
shall take such action as may be reasonably necessary to assign to the successor

 

80

--------------------------------------------------------------------------------



 

Administrative Agent its rights as Administrative Agent under the Loan
Documents.  The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 10.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

 

Section 7.08.  Administrative Agent’s Fees.  The Company shall pay to the
Administrative Agent for its own account fees in the amounts and at the times
previously agreed upon between the Company and the Administrative Agent.

 

Section 7.09.  Other Agents Not Liable.  Nothing in this Agreement shall impose
upon Citibank, N.A., BNP Paribas, Bank of America, N.A. or MUFG Bank, Ltd., in
their capacities as Syndication Agents, or JPMorgan Chase Bank, N.A., Citibank,
N.A., BNP Paribas Securities Corp., Merrill Lynch, Pierce, Fenner & Smith
Incorporated (or any other registered broker-dealer wholly-owned by Bank of
America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement) or MUFG Bank, Ltd., in their capacities as Joint Arrangers and Joint
Bookrunners, any duties or responsibilities whatsoever in such capacity under
this Agreement or other Loan Document.  No Syndication Agent, Joint Bookrunner
and Joint Arranger shall have or deemed to have any fiduciary relationship with
any Lender.

 

Section 7.10.  Credit Decision.

 

(a)                       Each Lender acknowledges and agrees that the
extensions of credit made hereunder are commercial loans and letters of credit
and not investments in a business enterprise or securities.  Each Lender further
represents that it is engaged in making, acquiring or holding commercial loans
in the ordinary course of its business and has, independently and without
reliance upon the Administrative Agent or any other Lender, or any Related
Parties of any of the foregoing, and based on such documents and information as
it has deemed appropriate made its own credit analysis and decision to enter
into this Agreement as a Lender, and to make, acquire or hold Loans hereunder. 
Each Lender also acknowledges that it will, independently and without reliance
upon the Administrative Agent or any other Lender, or any Related Parties of any
of the foregoing, and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Company and its Affiliates) as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder and in

 

81

--------------------------------------------------------------------------------



 

deciding whether or to the extent to which it will continue as a Lender or
assign or otherwise transfer its rights, interests and obligations hereunder.

 

(b)                       Each Lender, by delivering its signature page to this
Agreement on the Closing Date, or delivering its signature page to an Assignment
and Assumption Agreement or any other Loan Document pursuant to which it shall
become a Lender hereunder, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Loan Document and each other document required
to be delivered to, or be approved by or satisfactory to, the Administrative
Agent or the Lenders on the Closing Date.

 

Section 7.11.  Posting of Communications.  (a) The Company agrees that the
Administrative Agent may, but shall not be obligated to, make any Communications
available to the Lenders and the Issuing Lenders by posting the Communications
on IntraLinks™, DebtDomain, SyndTrak, ClearPar or any other electronic platform
chosen by the Administrative Agent to be its electronic transmission system (the
“Approved Electronic Platform”).

 

(b)                       Although the Approved Electronic Platform and its
primary web portal are secured with generally-applicable security procedures and
policies implemented or modified by the Administrative Agent from time to time
(including, as of the Closing Date, a user ID/password authorization system) and
the Approved Electronic Platform is secured through a per-deal authorization
method whereby each user may access the Approved Electronic Platform only on a
deal-by-deal basis, each of the Lenders, each of the Issuing Lenders and the
Company acknowledges and agrees that the distribution of material through an
electronic medium is not necessarily secure, that the Administrative Agent is
not responsible for approving or vetting the representatives or contacts of any
Lender that are added to the Approved Electronic Platform, and that there are
confidentiality and other risks associated with such distribution. Each of the
Lenders, each of the Issuing Lenders and the Company hereby approves
distribution of the Communications through the Approved Electronic Platform and
understands and assumes the risks of such distribution.

 

(c)                        THE APPROVED ELECTRONIC PLATFORM AND THE
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES
(AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED ELECTRONIC PLATFORM AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC
PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY THE APPLICABLE

 

82

--------------------------------------------------------------------------------



 

PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT, ANY JOINT ARRANGER, ANY
JOINT BOOKRUNNER, ANY SYNDICATION AGENT OR ANY OF THEIR RESPECTIVE RELATED
PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY BORROWER,
ANY LENDER, ANY ISSUING LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY
KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT
OF ANY BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET OR THE APPROVED ELECTRONIC PLATFORM.

 

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Borrower
pursuant to any Loan Document or the transactions contemplated therein which is
distributed by the Administrative Agent, any Lender or any Issuing Lender by
means of electronic communications pursuant to this Section, including through
an Approved Electronic Platform.

 

(d)                       Each Lender and each Issuing Lender agrees that notice
to it (as provided in the next sentence) specifying that Communications have
been posted to the Approved Electronic Platform shall constitute effective
delivery of the Communications to such Lender for purposes of the Loan
Documents. Each Lender and Issuing Lender agrees (i) to notify the
Administrative Agent in writing (which could be in the form of electronic
communication) from time to time of such Lender’s or Issuing Lender’s (as
applicable) email address to which the foregoing notice may be sent by
electronic transmission and (ii) that the foregoing notice may be sent to such
email address.

 

(e)                        Each of the Lenders, each of the Issuing Lenders and
the Company agrees that the Administrative Agent may, but (except as may be
required by applicable law) shall not be obligated to, store the Communications
on the Approved Electronic Platform in accordance with the Administrative
Agent’s generally applicable document retention procedures and policies.

 

(f)                         Nothing herein shall prejudice the right of the
Administrative Agent, any Lender or any Issuing Lender to give any notice or
other communication pursuant to any Loan Document in any other manner specified
in such Loan Document.

 

Section 7.12.  Certain ERISA Matters.  (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the

 

83

--------------------------------------------------------------------------------



 

Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Company or any other Obligor, that at least one of the following is and
will be true:

 

(i)                                     such Lender is not using “plan assets”
(within the meaning of Section 3(42) of ERISA or otherwise) of one or more
Benefit Plans with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments or this Agreement,

 

(ii)                                  the transaction exemption set forth in one
or more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement,

 

(iii)                               (A) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of
Part VI of PTE 84-14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Loans, the Letters of Credit, the Commitments and
this Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement, or

 

(iv)                              such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender.

 

(b)         In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y)

 

84

--------------------------------------------------------------------------------



 

covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Company or any other Obligor, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related to hereto
or thereto).

 

ARTICLE 8
CHANGE IN CIRCUMSTANCES

 

Section 8.01.  Basis for Determining Interest Rate Inadequate or Unfair.

 

(a)                       If on or prior to the first day of any Interest Period
for any Australian Bill Rate Loan, CDOR Rate Loan, HIBOR Rate Loan,
Euro-Currency Loan or Competitive Bid LIBOR Loan:

 

(i)                                     the Administrative Agent shall have
determined (which determination shall be conclusive and binding upon the
Company) that, by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining (including, without
limitation, by means of an Interpolated Rate) the London Interbank Offered Rate
for such Interest Period, or

 

(ii)                                  the Administrative Agent is advised by the
Reference Banks that deposits in the relevant currency (in the applicable
amounts) are not being offered to the Reference Banks in the relevant market for
such Interest Period, or

 

(iii)                               in the case of Euro-Currency Loans, Lenders
having 50% or more of the aggregate amount of the Commitments advise the
Administrative Agent that the London Interbank Offered Rate as determined by the
Administrative Agent will not adequately and fairly reflect the cost to such
Lenders of funding their Euro-Currency Loans in the relevant currency for such
Interest Period,

 

the Administrative Agent shall forthwith give notice thereof to the Company and
the Lenders, whereupon until the Administrative Agent notifies the Company that
the circumstances giving rise to such suspension no longer exist, (i) the
obligations of the Lenders to make Australian Bill Rate Loan, CDOR Rate Loan,
HIBOR Rate Loan, or Euro-Currency Loans in the relevant currency or to continue
or convert outstanding Loans as or into Australian Bill Rate Loan, CDOR Rate
Loan, HIBOR Rate Loan, or Euro-Currency Loans in the relevant

 

85

--------------------------------------------------------------------------------



 

currency, as the case may be, shall be suspended, (ii) each outstanding
Australian Bill Rate Loan, CDOR Rate Loan, HIBOR Rate Loan, and Euro-Currency
Loan shall be prepaid (or in the case of an affected Loan denominated in
dollars, converted into a Base Rate Loan) on the last day of the then current
Interest Period applicable thereto, (iii) unless the Company notifies the
Administrative Agent at least two Domestic Business Days before the date of any
Fixed Rate Borrowing denominated in dollars for which a Notice of Borrowing has
previously been given that it elects not to borrow on such date, (x) if such
Fixed Rate Borrowing is a Committed Dollar Borrowing, such Borrowing shall
instead be made as a Base Rate Borrowing and (y) if such Fixed Rate Borrowing is
a Competitive Bid LIBOR Borrowing, the Competitive Bid LIBOR Loans comprising
such Borrowing shall bear interest for each day from and including the first day
to but excluding the last day of the Interest Period applicable thereto at the
Base Rate for such day and (iv) any request for a Committed Australian Dollar
Loan, Committed Canadian Dollar Loan, Committed HK Dollar Loan or Committed
Alternative Currency Loan shall be ineffective.

 

(b)                       If at any time the Administrative Agent determines
(which determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a)(i) have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in clause
(a)(i) have not arisen but either (w) the supervisor for the administrator of
the LIBO Screen Rate has made a public statement that the administrator of the
LIBO Screen Rate is insolvent (and there is no successor administrator that will
continue publication of the LIBO Screen Rate), (x) the administrator of the LIBO
Screen Rate has made a public statement identifying a specific date after which
the LIBO Screen Rate will permanently or indefinitely cease to be published by
it (and there is no successor administrator that will continue publication of
the LIBO Screen Rate), (y) the supervisor for the administrator of the LIBO
Screen Rate has made a public statement identifying a specific date after which
the LIBO Screen Rate will permanently or indefinitely cease to be published or
(z) the supervisor for the administrator of the LIBO Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Screen
Rate may no longer be used for determining interest rates for loans, then the
Administrative Agent and the Company shall endeavor to establish an alternate
rate of interest to the London Interbank Offered Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable (but for
the avoidance of doubt, such related changes shall not include a reduction of
the Applicable Rate); provided that, if such alternate rate of interest as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.  Notwithstanding anything to the contrary in
Section 10.05, such amendment shall become effective without any

 

86

--------------------------------------------------------------------------------



 

further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Domestic Business Days
of the date notice of such alternate rate of interest is provided to the
Lenders, a written notice from the Required Lenders stating that such Required
Lenders object to such amendment.  Until an alternate rate of interest shall be
determined in accordance with this clause (b) (but, in the case of the
circumstances described in clause (ii) of the first sentence of this
Section 8.01(b), only to the extent the LIBO Screen Rate for the applicable
currency and such Interest Period is not available or published at such time on
a current basis), (x) any Notice of Interest Rate Election that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Euro-Currency Borrowing shall be ineffective, (y) if any Notice of Borrowing
requests a Euro-Currency Borrowing, such Borrowing shall be made (1) in the case
of a Borrowing denominated in Dollars, a Base Rate Borrowing in the amount
specified therein and (2) in the case of a Borrowing denominated in an
Alternative Currency, a Borrowing of Loans bearing interest at a rate for short
term borrowings of such Alternative Currency determined in a customary manner in
good faith by the Administrative Agent in consultation with the Company, in each
case in the amount specified therein and (z) any request by any Borrower for a
Euro-Currency Competitive Bid Borrowing shall be ineffective.

 

Section 8.02.  Illegality.

 

(a)                       If, on or after the date of this Agreement, any Change
in Law shall make it unlawful or impossible for any Lender (or its Euro-Currency
Lending Office or Canadian Lending Office) to make, maintain or fund any of its
Australian Bill Rate Loans, CDOR Rate Loans, HIBOR Rate Loans or Euro-Currency
Loans in any currency and such Lender shall so notify the Administrative Agent,
the Administrative Agent shall forthwith give notice thereof to the other
Lenders and the Company, whereupon until such Lender notifies the Company and
the Administrative Agent that the circumstances giving rise to such suspension
no longer exist, the obligation of such Lender to make Australian Bill Rate
Loans, CDOR Rate Loans, HIBOR Rate Loans or Euro-Currency Loans in such
currency, or to convert or continue outstanding Loans into Australian Bill Rate
Loans, CDOR Rate Loans, HIBOR Rate Loans or Euro-Currency Loans in such
currency, shall be suspended.  Before giving any notice to the Administrative
Agent pursuant to this Section, such Lender shall designate a different
Euro-Currency Lending Office or Canadian Lending Office if such designation will
avoid the need for giving such notice and will not, in the sole judgment of such
Lender, be otherwise disadvantageous to such Lender.  If such notice is given,
each Euro-Currency Loan of such Lender then outstanding in such currency shall
be converted at the Exchange Rate on the day of conversion to a Base Rate Loan
either (i) on the last day of the then current Interest Period applicable to
such Euro-Currency Loan if such Lender may lawfully continue to maintain and
fund such Loan to such day or (ii) immediately if such Lender shall

 

87

--------------------------------------------------------------------------------



 

determine that it may not lawfully continue to maintain and fund such Loan to
such day.

 

(b)                       If by reason of the fact that an Eligible Subsidiary
is organized in, or conducts business in, a jurisdiction outside the United
States, it is unlawful or impracticable under any applicable Law or regulation
for such Lender (or its Applicable Lending Office) to make or maintain Loans to
such Eligible Subsidiary, such Lender (an “Ineligible Lender”) shall so notify
the Administrative Agent, the Administrative Agent shall forthwith give notice
thereof to the other Lenders and the Company, whereupon until such Lender
notifies the Company and the Administrative Agent that the circumstances giving
rise to such suspension no longer exist, the obligation of such Lender to make
or maintain Loans to such Eligible Subsidiary shall be suspended.  If such
notice is given, the Company shall, effective on or before the date that such
Eligible Subsidiary shall have the right to make a Borrowing hereunder,
(i) replace or terminate the Commitments of such Ineligible Lender in accordance
with Section 2.09, (ii) cancel its request to designate such Subsidiary as an
Eligible Subsidiary hereunder or (iii) prepay each Loan of such Ineligible
Lender (x) in the case of any Euro-Currency Loan held by such Ineligible Lender,
on the last day of the then current Interest Period applicable thereto if such
Ineligible Lender may lawfully continue to maintain such Loan to such day or
(y) immediately if clause (x) does not apply.

 

Section 8.03.  Increased Cost and Reduced Return.  (a)  If on or after (x) the
date hereof, in the case of any Committed Loan or Letter of Credit or any
obligation to make Committed Loans or issue or participate in any Letter of
Credit or (y) the date of any related Competitive Bid Quote, in the case of any
Competitive Bid Loan, any Change in Law shall impose, modify or deem applicable
any reserve (including, without limitation, any such requirement imposed by the
Federal Reserve Board, but excluding with respect to any Euro-Currency Loan any
such requirement with respect to which such Lender is entitled to compensation
during the relevant interest period under Section 2.21), special deposit,
insurance assessment or similar requirement against assets of, deposits with or
for the account of, or credit extended by, any Lender (or its Applicable Lending
Office) or shall subject any Lender to any taxes (other than any taxes
indemnified under Section 8.04 or excluded in the definition of Taxes) on its
Loans, loan principal, Letters of Credit, Commitments, or other obligations, or
its deposits, reserves, other liabilities attributable or allocated thereto, or
impose on any Lender (or its Applicable Lending Office) or on the London
interbank market any other condition affecting its Fixed Rate Loans, its Note
(if any) or its obligation to make Fixed Rate Loans or its obligations hereunder
with respect of Letters of Credit and the result of any of the foregoing is to
increase the cost to such Lender (or its

 

88

--------------------------------------------------------------------------------



 

Applicable Lending Office) of making or maintaining any Fixed Rate Loan or
issuing or participating in any Letter of Credit, or to reduce the amount of any
sum received or receivable by such Lender (or its Applicable Lending Office)
under this Agreement or under its Note (if any) with respect thereto, by an
amount deemed by such Lender to be material, then, within 15 days after demand
by such Lender (with a copy to the Administrative Agent), the Company shall pay,
or shall cause another Borrower to pay, to such Lender such additional amount or
amounts as will compensate such Lender for such increased cost or reduction.

 

(b)                       If any Lender, other than a Defaulting Lender, shall
have determined that, after the date hereof, any Change in Law, has or would
have the effect of reducing the rate of return on capital of such Lender (or its
Parent) as a consequence of such Lender’s obligations hereunder to a level below
that which such Lender (or its Parent) could have achieved but for such Change
in Law (taking into consideration its policies with respect to capital adequacy)
by an amount deemed by such Lender to be material, then from time to time,
within 15 days after demand by such Lender (with a copy to the Administrative
Agent), the Company shall pay to such Lender such additional amount or amounts
as will compensate such Lender (or its Parent) for such reduction.

 

(c)                        Each Lender will promptly notify the Company and the
Administrative Agent of any event of which it has knowledge, occurring after the
date hereof, which will entitle such Lender to compensation pursuant to this
Section and will use reasonable efforts to designate a different Applicable
Lending Office if such designation will avoid the need for, or reduce the amount
of, such compensation and will not, in the sole judgment of such Lender, be
otherwise disadvantageous to such Lender.  A certificate of any Lender claiming
compensation under this Section and setting forth the additional amount or
amounts to be paid to it hereunder and the calculation thereof in reasonable
detail shall be conclusive in the absence of manifest error.  In determining
such amount, such Lender may use any reasonable averaging and attribution
methods.  Notwithstanding anything to the contrary in this Section, the Company
or relevant Borrower shall not be required to compensate a Lender pursuant to
this Section for any amounts incurred more than six months prior to the date
that such Lender notifies the Company or such Borrower of such Lender’s
intention to claim compensation therefor; provided that, if the circumstances
giving rise to such claim have a retroactive effect, then such six-month period
shall be extended to include the period of such retroactive effect.  The
obligations of the Company or relevant Borrower pursuant to this Section shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

 

Section 8.04.  Taxes.  (a)  For the purposes of this Section 8.04, the following
terms have the following meanings:

 

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings with respect to any payment by any Obligor
pursuant to this Agreement or under any Note, and all liabilities with respect

 

89

--------------------------------------------------------------------------------



 

thereto, excluding (i) in the case of each Lender and the Administrative Agent,
taxes imposed on its income, and franchise, branch profits or similar taxes
imposed on it, by a jurisdiction under the laws of which such Lender or the
Administrative Agent (as the case may be) is organized or in which its principal
executive office is located or, in the case of each Lender, in which its
Applicable Lending Office is located, as a result of a present or former
connection, in each case, between such jurisdiction and the Lender or the
Administrative Agent and (ii) in the case of each Lender (other than an Assignee
pursuant to a request by a Borrower), any United States withholding tax
(including tax imposed by FATCA) imposed on such payments at the time such
Lender first becomes a party to this Agreement or designates a new Applicable
Lending Office, except with respect to an Assignee to the extent that its
assignor was entitled to receive additional amounts in relation to withholding
taxes pursuant to this Agreement.

 

“Other Taxes” means any present or future stamp or documentary taxes and any
other excise or property taxes, or similar charges or levies, which arise from
any payment made pursuant to this Agreement or under any Note or from the
execution or delivery of, or otherwise with respect to, this Agreement or any
Note.

 

(b)                       Any and all payments by any Obligor to or for the
account of any Lender or the Administrative Agent hereunder or under any Note
shall be made without deduction for any Taxes or Other Taxes; provided that, if
an Obligor shall be required by law to deduct any Taxes or Other Taxes from any
such payments, (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) such Lender or the Administrative Agent (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) such Obligor shall make such deductions,
(iii) such Obligor shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law and (iv) as soon
as practicable but in no event later than 30 days after the date of such
payment, such Obligor shall furnish to the Administrative Agent, at its address
referred to in Section 10.01, the original receipt or a certified copy of a
receipt evidencing payment thereof.

 

(c)                        Each Obligor agrees to indemnify each Lender and the
Administrative Agent for the full amount of Taxes or Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed or asserted by any
jurisdiction on amounts payable under this Section) paid by such Lender or the
Administrative Agent (as the case may be) and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto. 
This indemnification shall be paid within 30 days after such Lender or the
Administrative Agent (as the case may be) makes demand therefor.

 

90

--------------------------------------------------------------------------------



 

(d)                       Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any this
Agreement or any Note shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of withholding
or any party to make any filings required by law.  In addition, any Lender, if
reasonably requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable requirements of law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.

 

Without limiting the generality of the foregoing,

 

(i) Each Lender that is not a United States person within the meaning of
Section 7701(a)(30) of the Internal Revenue Code (a “Non-U.S. Lender”), on or
prior to the date of its execution and delivery of this Agreement in the case of
each Lender listed on the signature pages hereof and on or prior to the date on
which it becomes a Lender in the case of each other Lender, and from time to
time thereafter if requested in writing by the Company (but only so long as such
Lender remains lawfully able to do so), shall provide the Company and the
Administrative Agent with two properly completed and duly executed copies of
(A) Internal Revenue Service form W-8BEN, W-8BEN-E, W-8IMY or W-8ECI, as
appropriate, or any successor form prescribed by the Internal Revenue Service,
certifying that such Lender is entitled to benefits under an income tax treaty
to which the United States is a party which exempts the Lender from United
States withholding tax or reduces the rate of withholding tax on payments of
interest for the account of such Lender or certifying that the income receivable
pursuant to this Agreement is effectively connected with the conduct of a trade
or business in the United States; (B) in the case of a Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Internal Revenue Code: (i) a certificate to the effect that such Lender is not:
(1) a “bank” within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code; (2) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Internal Revenue Code; or (3) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Internal Revenue Code; and
(ii) two properly completed and duly executed copies of Internal Revenue Service
Form W-8BEN or W-8BEN-E, as appropriate; or (C) any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in United
States federal withholding tax duly completed together with such supplementary
documentation as may be prescribed by applicable law to

 

91

--------------------------------------------------------------------------------



 

permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made.  Such forms shall be delivered by any Non-U.S.
Lender that changes its Applicable Lending Office.

 

(ii) Each Lender that is a United States person within the meaning of
Section 7701(a)(30) of the Internal Revenue Code, on or prior to the date of its
execution and delivery of this Agreement in the case of each Lender listed on
the signature pages hereof and on or prior to the date on which it becomes a
Lender in the case of each other Lender, and from time to time thereafter if
requested in writing by the Company (but only so long as such Lender remains
lawfully able to do so), shall provide the Company and Administrative Agent with
two properly completed and duly executed copies of Internal Revenue Service form
W-9, or any subsequent versions or successor thereto as may be prescribed by
applicable law establishing that the Lender (or any Participant) is not subject
to United States backup withholding tax.

 

(e)                        For any period with respect to which a Lender has
failed to provide the Company or the Administrative Agent with the appropriate
form pursuant to Section 8.04(d) (unless such failure is due to a change in
treaty, law or regulation occurring subsequent to the date on which such form
originally was required to be provided), such Lender shall not be entitled to
indemnification under Section 8.04(b) or (c) with respect to Taxes imposed by
the United States; provided that if a Lender, which is otherwise exempt from or
subject to a reduced rate of withholding tax, becomes subject to Taxes because
of its failure to deliver a form required hereunder, the Company shall take such
steps as such Lender shall reasonably request to assist such Lender to recover
such Taxes.

 

(f)                         If any Obligor is required to pay additional amounts
to or for the account of any Lender pursuant to this Section, then such Lender
will, upon request by such Obligor, use reasonable efforts to change the
jurisdiction of its Applicable Lending Office if, in the sole judgment of such
Lender, such change (i) will eliminate or reduce any such additional payment
which may thereafter accrue and (ii) is not otherwise disadvantageous to such
Lender.

 

(g)                        If a payment made to a Lender under this Agreement or
any Note would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Internal
Revenue Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent

 

92

--------------------------------------------------------------------------------



 

as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (g), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(h)                       If the Administrative Agent or any Lender determines,
in its sole discretion, that it has received a refund including a refund that
such Administrative Agent or Lender decided to apply to future Taxes, a refund
of any indemnified Taxes or Other Taxes as to which it has been indemnified by
any party or with respect to which such party has paid additional amounts
pursuant to this Section 8.04, it shall pay over such refund to such party (but
only to the extent of indemnity payments made, or additional amounts paid, by
such party under this Section 8.04 with respect to the indemnified Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent or such Lender (including any Taxes imposed with
respect to such refund), and without interest (other than any interest paid by
the relevant governmental authority with respect to such refund); provided that
such party, upon the request of the Administrative Agent or such Lender agrees
to repay the amount paid over to such party (plus any penalties, interest or
other charges imposed by the relevant governmental authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such governmental authority. 
Notwithstanding anything to the contrary in this paragraph (h), in no event will
the Administrative Agent or any Lender be required to pay any amount to any
party pursuant to this paragraph (h) to the extent that the payment thereof
would place the Administrative Agent or Lender in a less favorable net after-Tax
position than the Administrative Agent or such Lender would have been in if the
Tax subject to indemnification had not been deducted, withheld or otherwise
imposed and the indemnification payments or additional amounts giving rise to
such refund had never been paid.  This Section shall not be construed to require
the Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its Taxes which it deems confidential) to the
relevant party or any other Person.

 

Section 8.05.  Base Rate Loans Substituted for Affected Fixed Rate Loans.  If
(i) the obligation of any Lender to make, or to convert or continue outstanding
Loans to, Euro-Currency Loans in any currency has been suspended pursuant to
Section 8.02 or (ii) any Lender has demanded compensation under Section 8.03 or
8.04 with respect to its Euro-Currency Loans in any currency and the Company
shall, by at least five Euro-Dollar Business Days’ prior notice to such Lender
through the Administrative Agent, have elected that the provisions of this
Section shall apply to such Lender, then, unless and until such Lender notifies
the Company that the circumstances giving rise to such suspension or demand for
compensation no longer exist:

 

93

--------------------------------------------------------------------------------



 

(a)                       all Loans which would otherwise be made by such Lender
as (or continued as or converted into) Euro-Currency Loans in such currency
shall be made instead as Base Rate Loans (in the case of Committed Alternative
Currency Loans, in the same Dollar Amount as the Euro-Currency Loan that such
Lender would otherwise have made in the Alternative Currency (on which interest
and principal shall be payable contemporaneously with the related Fixed Rate
Loans of the other Lenders); and

 

(b)                       after each of its Euro-Currency Loans in such currency
has been repaid (or converted to a Base Rate Loan), all payments of principal
which would otherwise be applied to repay such Fixed Rate Loans shall be applied
to repay its Base Rate Loans instead.

 

If such Lender notifies the Company that the circumstances giving rise to such
notice no longer apply, the principal amount of each such Base Rate Loan shall
be converted into a Euro-Currency Loan denominated in the relevant currency, as
the case may be, on the first day of the next succeeding Interest Period
applicable to the related Euro-Currency Loans of the other Lenders. If such Loan
is converted into an Committed Alternative Currency Loan, such Lender, the
Administrative Agent and the relevant Borrower shall make such arrangements as
shall be required (including increasing or decreasing the amount of such
Committed Alternative Currency Loan) so that such Committed Alternative Currency
Loan shall be in the same amount as it would have been if the provisions of this
Section had never applied thereto.

 

Section 8.06.  Substitution of Lenders.  If (i) the obligation of any Lenders to
make Euro Currency Loans has been suspended pursuant to Section 8.02, (ii) any
Lender has demanded compensation under Section 8.03 or 8.04, (iii) any Lender is
a Defaulting Lender, (iv) any Lender fails to give its consent for any amendment
or waiver requiring the consent of 100% of the Lenders or all affected Lenders
(and such Lender is an affected Lender) and for which the Required Lenders have
consented or (v) fails to give its consent to an extension of any Termination
Date to which the Required Lenders have consented, the Company shall have the
right, with the assistance of the Administrative Agent and the Issuing Lenders,
at the Company’s sole expense, to seek a substitute lender or lenders (which may
be one or more of the Lenders), satisfactory to the Company, the Administrative
Agent and the Issuing Lenders, without recourse to the applicable Lender, to
purchase the Loans and assume the Commitments and Letter of Credit Liabilities
of such Lender, for a purchase price equal to the aggregate outstanding
principal of such Loans and any funded and outstanding participations in Letter
of Credit Disbursements (together with any accrued and unpaid interest thereon
and breakage costs, if any) or such other purchase price as such Lender and
substitute lender or lenders shall agree upon provided that (a) such Lender
shall have received from the Company (or assignee Lender, if agreed) payment of
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents not otherwise contemplated in the purchase

 

94

--------------------------------------------------------------------------------



 

price referred to above, (b) such assignment does not conflict with applicable
law and (c) in the case of any assignment resulting from a Lender becoming a
non-consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

ARTICLE 9
REPRESENTATIONS AND WARRANTIES OF ELIGIBLE SUBSIDIARIES

 

Each Eligible Subsidiary shall be deemed by the execution and delivery of its
Election to Participate to have represented and warranted as of the date thereof
that:

 

Section 9.01.  Corporate Existence and Power.  It is an organization duly
organized or formed, validly existing and in good standing under the laws of its
jurisdiction of organization or formation and is a Wholly-Owned Consolidated
Subsidiary.

 

Section 9.02.  Corporate Governmental Authorization; No Contravention.  The
execution and delivery by it of its Election to Participate and its Notes (if
any), and the performance by it of this Agreement and its Notes (if any),
(A) are within its corporate or other organizational powers, (B) have been duly
authorized by all necessary company or other organizational action, (C) require
no action by or in respect of, or filing with, any governmental body, agency or
official (other than those already obtained or made and in full force and
effect), (D) do not contravene, or constitute a default under, (i) any provision
of applicable law or regulation, (ii) its certificate of incorporation, articles
of incorporation (or the equivalent organizational documents) or by-laws (or the
equivalent governing documents), (iii) any agreement evidencing or governing
Debt or of any other agreement or instrument, or (iv) any judgment, injunction,
order or decree binding upon the Company or such Eligible Subsidiary, except, in
the case of clauses (i), (iii) and (iv), as would not reasonably be expected to
result in a Material Adverse Effect, and (E) will not result in the creation or
imposition of any Lien on any asset of the Company or any of its Subsidiaries.

 

Section 9.03.  Binding Effect.  This Agreement constitutes a valid and binding
agreement of such Eligible Subsidiary and its Notes, when and if executed and
delivered in accordance with this Agreement, will constitute valid and binding
obligations of such Eligible Subsidiary, in each case enforceable in accordance
with its terms except as the same may be limited by bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and by general principles of
equity, regardless of whether considered in a proceeding in equity or law.

 

95

--------------------------------------------------------------------------------



 

ARTICLE 10
MISCELLANEOUS

 

Section 10.01.  Notices.  All notices, requests and other communications to any
party hereunder shall be in writing (including bank wire, facsimile transmission
or similar writing) and shall be given to such party: (a) in the case of the
Company or the Administrative Agent, at its address or facsimile number set
forth on the signature pages hereof, (b) in the case of any Lender, at its
address or facsimile number set forth in its Administrative Questionnaire,
(c) in the case of any Eligible Subsidiary, to it in care of the Company or
(d) in the case of any party, such other address or facsimile number as such
party may hereafter specify for the purpose by notice to the Administrative
Agent and the Company.  Each such notice, request or other communication shall
be effective (i) if given by facsimile transmission, when transmitted to the
facsimile number specified in this Section and confirmation of receipt is
received, (ii) if given by mail, 72 hours after such communication is deposited
in the mails with first class postage prepaid, addressed as aforesaid or
(iii) if given by any other means, when delivered at the address specified in
this Section; provided that notices to the Administrative Agent or the Issuing
Lenders under Article 2 or Article 8 shall not be effective until received.

 

Section 10.02.  No Waivers.  No failure or delay by the Administrative Agent or
any Lender in exercising any right, power or privilege hereunder or under any
Note shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.  The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law.

 

Section 10.03.  Expenses; Indemnification.  (a)  The Company shall pay (i) all
reasonable out-of-pocket expenses of the Administrative Agent and the Joint
Arrangers, including reasonable fees and disbursements of special counsel for
the Administrative Agent (which in the absence of a conflict of interest shall
be limited to one primary counsel for the Administrative Agent and the Joint
Arrangers, collectively, plus, if advisable in the judgment of the
Administrative Agent, one local counsel per jurisdiction for the Administrative
Agent and the Joint Arrangers, collectively), in connection with the preparation
and administration of this Agreement, any waiver or consent hereunder or any
amendment hereof and (ii) all out of pocket expenses incurred by the
Administrative Agent, each Issuing Lender and each Lender including (without
duplication) the fees and disbursements of outside counsel, in connection with
any collection, bankruptcy, insolvency and other enforcement proceedings
resulting from any Event of Default.

 

(b)                       The Company agrees to indemnify the Administrative
Agent, each Issuing Lender, each Joint Arranger and each Lender, their
respective affiliates and the respective directors, officers, agents and
employees of the foregoing (each

 

96

--------------------------------------------------------------------------------



 

an “Indemnitee”) and hold each Indemnitee harmless from and against any and all
liabilities, losses, damages, costs and expenses of any kind, including, without
limitation, the reasonable fees and disbursements of counsel (which, in the
absence of a conflict of interest, shall be limited to one primary counsel for
the Indemnitees, collectively, plus, if advisable in the judgment of such
Indemnitees, one local counsel per jurisdiction for all such Indemnitees,
collectively), which may be incurred by such Indemnitee in connection with any
investigative, administrative or judicial proceeding (whether or not such
Indemnitee shall be designated a party thereto) brought or overtly threatened
relating to or arising out of this Agreement or any actual or proposed use of
proceeds of Loans hereunder; provided that no Indemnitee shall have the right to
be indemnified hereunder for such Indemnitee’s own gross negligence or willful
misconduct as determined by a final, non-appealable judgment of a court of
competent jurisdiction.  Each Indemnitee agrees to notify the Company promptly
of any proceeding in respect of which it will seek indemnification hereunder;
provided, however, that the failure of any Indemnitee so to notify the Company
shall not affect the rights of such Indemnitee hereunder; but provided, further,
that the Company shall be entitled to assert by separate action against such
Indemnitee any claim for actual damages incurred by the Company as a consequence
of such failure by such Indemnitee to give such notice.  In the event any
action, suit or proceeding is brought against any Indemnitee by any Person other
than a Lender, the Administrative Agent, an Issuing Lender or any of their
respective affiliates (a “third party action”), (i) the Company shall be
entitled, upon written notice to such Indemnitee, to assume the investigation
and defense thereof with counsel reasonably satisfactory to such Indemnitee
unless (x) the employment by such Indemnitee of separate counsel has been
specifically approved by the Company in writing or (y) the designated parties to
the proceeding in which such claim, demand, action or cause of action has been
asserted include (or are reasonably likely to include) both such Indemnitee and
any of the Obligor, or any Affiliate (each, a “designated related party”) and in
the opinion of counsel for such Indemnitee there exist one or more defenses that
may be available to such Indemnitee which are in conflict with those available
to any designated related party, (ii) such Indemnitee shall be entitled to
employ separate counsel and to participate in the investigation and defense of
any such third party action (whether or not the Company has elected to assume
such investigation and defense as contemplated by clause (i) above) and
(iii) the fees and expenses of any separate counsel employed by any Indemnitee
in connection with any such third party action shall be borne by such Indemnitee
except (x) under the circumstances contemplated by subclauses (x) and (y) of
clause (i) above or (y) if such Indemnitee has reasonably concluded that the
Company is failing actively and diligently to defend such third party action
(whether or not the Company has elected to assume such investigation and defense
as contemplated by clause (i) above).  The Company shall not settle or
compromise any action or claim without the relevant Indemnitee’s consent if the
settlement or compromise involves any performance by, or adverse admission of,
such Indemnitee.  To the extent

 

97

--------------------------------------------------------------------------------



 

permitted by applicable law, no party hereto shall assert, and each such party
hereby waives, any claim against any other party hereto, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, any Loan Document or any agreement or instrument contemplated thereby, any
Loan or Letter of Credit or the use of the proceeds thereof; provided that,
nothing in this sentence shall relieve the Company of any obligation it may have
to indemnify an Indemnitee against special, indirect, consequential or punitive
damages asserted against such Indemnitee by a third party.  The obligations of
the Company pursuant to this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

Section 10.04.  Sharing of Set-Offs.  Each Lender agrees that if it shall, by
exercising any right of set-off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount of principal and interest due with respect
to any Loan and Letter of Credit Liabilities held by it which is greater than
the proportion received by any other Lender in respect of the aggregate amount
of principal and interest due with respect to any Loan and Letter of Credit
Liability held by such other Lender, the Lender receiving such proportionately
greater payment shall purchase such participations in the Loans and Letter of
Credit Liabilities held by the other Lenders, and such other adjustments shall
be made, as may be required so that all such payments of principal and interest
with respect to the Loans and Letter of Credit Liabilities held by the Lenders
shall be shared by the Lenders pro rata; provided that nothing in this
Section shall impair the right of any Lender to exercise any right of set-off or
counterclaim it may have and to apply the amount subject to such exercise to the
payment of indebtedness of the Obligors other than its indebtedness hereunder. 
Each Obligor agrees, to the fullest extent it may effectively do so under
applicable law, that any holder of a participation in a Loan and Letter of
Credit Liability, whether or not acquired pursuant to the foregoing
arrangements, may exercise rights of set-off or counterclaim and other rights
with respect to such participation as fully as if such holder of a participation
were a direct creditor of such Obligor in the amount of such participation.

 

Section 10.05.  Amendments and Waivers.

 

(a)                       Except as explicitly set forth in Section 2.12(b),
Section 8.01(b) or Section 10.05(c), any provision of this Agreement or the
Notes (if any) may be amended or waived if, but only if, such amendment or
waiver is in writing and is signed by each Obligor and the Required Lenders
(and, if the rights or duties of the Administrative Agent or the Issuing Lenders
are affected thereby, by the Administrative Agent and the Issuing Lenders,
respectively); provided that, except as explicitly set forth in
Section 2.12(b) and subject to Section 2.20 with respect to any Defaulting
Lender, no such amendment or waiver shall, (x) (i) increase or decrease the
Commitment of any Lender (except for a ratable decrease in the Commitments of
all Lenders) or subject any Lender to any additional

 

98

--------------------------------------------------------------------------------



 

obligation unless signed by such Lender, (ii) reduce the principal of or rate of
interest on any Loan or the amount to be reimbursed in respect of any Letter of
Credit or any interest thereon or any fees hereunder unless signed by each
Lender directly affected thereby or (iii) postpone the date fixed for any
payment of principal of or interest on any Loan or for reimbursement in respect
of any Letter of Credit or any fees hereunder or for any scheduled reduction or
termination of any Commitment unless signed by each Lender directly affected
thereby or (y) unless signed by all the Lenders (i) release the Company from any
of its obligations under Article 11, (ii) change the percentage of the
Commitments or of the aggregate unpaid principal amount of the Loans or the
aggregate amount of the Letter of Credit Liabilities, or the number of Lenders,
which shall be required for the Lenders or any of them to take any action under
this Section or any other provision of this Agreement, (iii) change the payment
waterfall provisions of Section 2.20(a)(iv) or Section 6.03 or (iv) amend or
waive the provisions of Section 10.04, this Section 10.05, Section 10.06(a) or
the definition of Required Lenders.

 

(b)                       Increases in Commitments and related modifications
pursuant to Section 2.21 and extension of Commitments and related modifications
pursuant to Section 2.22 are not amendments subject to the provisions of this
Section.

 

(c)                        If the Administrative Agent and the Company acting
together identify any ambiguity, omission, mistake, typographical error or other
defect in any provision of this Agreement or any other Loan Document, then the
Administrative Agent and the Company shall be permitted to amend, modify or
supplement such provision to cure such ambiguity, omission, mistake,
typographical error or other defect, and such amendment shall become effective
without any further action or consent of any other party to this Agreement;
provided that the Lenders shall be deemed to have consented to such amendment
unless they shall have objected thereto by written notice to the Administrative
Agent within five Domestic Business Days after having received notice thereof.

 

Section 10.06.  Successors and Assigns.  (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns, except that (i) none of the
Obligors may assign or otherwise transfer any of its rights under this Agreement
without the prior written consent of all Lenders and (ii) no Lender may assign
or otherwise transfer its rights or obligations hereunder except in accordance
with this Section.

 

(b)                       Any Lender may at any time grant to one or more banks
or other institutions (each a “Participant”) participating interests in its
Commitments or any or all of its Loans and Letter of Credit Liabilities.  In the
event of any such grant by a Lender of a participating interest to a
Participant, whether or not upon notice to each Obligor and the Administrative
Agent, such Lender shall remain responsible for the performance of its
obligations hereunder, and each Obligor

 

99

--------------------------------------------------------------------------------



 

and the Administrative Agent shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement pursuant to which any Lender may grant such a
participating interest shall provide that such Lender shall retain the sole
right and responsibility to enforce the obligations of the Borrowers hereunder
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Agreement; provided that such participation
agreement may provide that such Lender will not agree to any modification,
amendment or waiver of this Agreement described in the proviso in Section 10.05
without the consent of the Participant.  Each Obligor agrees that each
Participant shall, to the extent provided in its participation agreement, be
entitled to the benefits of Section 2.18 and Article 8 with respect to its
participating interest as if it were a Lender.  An assignment or other transfer
which is not permitted by subsection (c) or (d) below shall be given effect for
purposes of this Agreement only to the extent of and as a participating interest
granted in accordance with this subsection (b).  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under this Agreement) except to the extent that such disclosure is
necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Treasury Regulations
Section 5f.103-1(c) of the United States Treasury Regulations.  The entries in
the Participant Register shall be conclusive absent manifest error.

 

(c)                        With the prior written consent of the Administrative
Agent, the Issuing Lenders and, so long as no Event of Default has occurred and
is continuing, the Company, which consents shall not be unreasonably withheld or
delayed (provided that the Company shall be deemed to have consented to any
assignment unless the Company shall object thereto by written notice to the
Administrative Agent within fifteen (15) Domestic Business Days after having
received a request for such consent) (provided, further, that if an Assignee (as
defined below) is an affiliate of any Lender, was a Lender immediately prior to
such assignment or is an Approved Fund, no such consent from the Administrative
Agent, Issuing Lenders or Company shall be required and no minimum assignment
amount shall apply to any such assignment), any Lender may at any time assign to
one or more banks or other institutions (each an “Assignee”; provided that none
of the Company or its Affiliates nor any natural person shall be an “Assignee”)
all, or a proportionate part (equivalent to an initial Commitment in an amount
of not less than $10,000,000) of all, of its rights and obligations under this
Agreement and the Notes (if any), and such Assignee shall

 

100

--------------------------------------------------------------------------------



 

assume such rights and obligations, pursuant to an Assignment and Assumption
Agreement in substantially the form of Exhibit F hereto; provided that (i) such
assignment may, but need not, include rights of the transferor Lender in respect
of outstanding Competitive Bid Loans; (ii) each partial assignment shall be made
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations under this Agreement with respect to the Loans and the
Commitment assigned; (iii) the Assignee, if not already a Lender hereunder,
shall deliver to the Administrative Agent an Administrative Questionnaire in
which the Assignee designates one or more Credit Contacts to whom all
syndicate-level information (which may contain material non-public information
about the Obligors and their related parties or their respective securities)
will be made available; and (iv) no assignment shall be made to a Defaulting
Lender.  Upon execution and delivery of such instrument and payment by such
Assignee to such transferor Lender of an amount equal to the purchase price
agreed between such transferor Lender and such Assignee, such Assignee shall be
a Lender party to this Agreement and shall have all the rights and obligations
of a Lender with Commitments as set forth in such instrument of assumption, and
the transferor Lender shall be released from its obligations hereunder to a
corresponding extent, and no further consent or action by any party shall be
required.  Upon the consummation of any assignment pursuant to this subsection
(c), the transferor Lender, the Administrative Agent and the Borrowers shall
make appropriate arrangements so that, if required, a new Note is issued to the
Assignee.  In connection with any such assignment, the transferor Lender shall
pay to the Administrative Agent an administrative fee for processing such
assignment in the amount of $3,500.  The Assignee, if not already a Lender
hereunder, shall deliver to the Company and the Administrative Agent
certification as to exemption from deduction or withholding of any United States
federal income taxes in accordance with Section 8.04.

 

(d)                       Any Lender may at any time assign all or any portion
of its rights under this Agreement and its Note (if any) to a Federal Reserve
Bank.  No such assignment shall release the transferor Lender from its
obligations hereunder.

 

(e)                        No Assignee, Participant or other transferee of any
Lender’s rights shall be entitled to receive any greater payment under
Section 8.03 or 8.04 than such Lender would have been entitled to receive with
respect to the rights transferred, unless such transfer is made with the
Company’s prior written consent or by reason of the provisions of Section 8.02,
8.03 or 8.04 requiring such Lender to designate a different Applicable Lending
Office under certain circumstances or at a time when the circumstances giving
rise to such greater payment did not exist.  A Participant that would be a
Non-U.S. Lender if it were a Lender shall not be entitled to the benefits of
Section 8.04 unless such Participant agrees to comply with Section 8.04(d) as
though it were a Lender (it being understood that the documentation required
under Section 8.04(d) shall be delivered to the Participating Lender).

 

101

--------------------------------------------------------------------------------



 

(f)                         The Administrative Agent, acting for this purpose as
a non-fiduciary agent of the Borrower, shall maintain at one of its offices a
copy of each Assignment and Assumption Agreement delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount of the Loans and Letter of Credit
Liabilities owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent, the Issuing Lenders
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower, any Issuing Lender and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(g)                        Upon its receipt of a duly completed Assignment and
Assumption Agreement executed by an assigning Lender and an Assignee, the
Assignee’s completed Administrative Questionnaire (unless the Assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (c) of this Section and any written consent to such assignment
required by paragraph (c) of this Section, the Administrative Agent shall accept
such Assignment and Assumption Agreement and record the information contained
therein in the Register; provided that if either the assigning Lender or the
Assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.04(b), Section 2.14(b), Section 2.19(a) or
Section 2.19(d), the Administrative Agent shall have no obligation to accept
such Assignment and Assumption Agreement and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon.  No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph (including a Note as defined in Section 2.05(d)).

 

(h)                       Notwithstanding anything to the contrary contained
herein, any Lender (a “Granting Lender”) may grant to a special purpose funding
vehicle (an “SPC”) sponsored by a Granting Lender and identified as such in
writing from time to time by the Granting Lender to the Administrative Agent and
the Company, the option to provide to the Company all or any part of any Loan
that such Granting Lender would otherwise be obligated to make to the Borrower
pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to make any Loan and (ii) if an SPC elects not to exercise
such option or otherwise fails to provide all or any part of such Loan, the
Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof.  The making of a Loan by an SPC hereunder shall utilize the Commitments
of the Granting Lender to the same extent, and as if, such Loan were made by
such Granting Lender.  Each party hereto hereby agrees that no SPC shall be
liable for any indemnity or similar payment obligation under this

 

102

--------------------------------------------------------------------------------



 

Agreement (all liability for which shall remain with the Granting Lender).  In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior indebtedness of any SPC, it will not institute against, or
join any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings under the
laws of the United States or any State thereof.  In addition, notwithstanding
anything to the contrary in this Section 10.06, any SPC may (i) with notice to,
but without the prior written consent of, the Company and the Administrative
Agent and without paying any processing fee therefor, assign all or a portion of
its interests in any Loans to the Granting Lender or to any financial
institution providing liquidity and/or credit support to or for the account of
such SPC to support the funding or maintenance of Loans; provided that any such
assignment to a financial institution other than to the Granting Lender shall
require the consent of the Company and the Administrative Agent, which consent
shall be provided in the sole and absolute discretion of the Company or the
Administrative Agent, as the case may be, and (ii) disclose any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC; provided that any such Person (other than a rating agency) signs a
confidentiality agreement which contains substantially the same provisions as
set forth in Section 10.12.  As this Section 10.06(f) applies to any particular
SPC, this Section 10.06(f) may not be amended without the written consent of
such SPC.  Additionally, the Company shall not be subject to any increased costs
pursuant to Section 8.03, indemnity claims pursuant to Section 10.03(b) or
increased taxes pursuant to Section 8.04 (collectively, “Increased Costs”) with
respect to an SPC if the Company would not have been subjected to such Increased
Costs had the Loan not been funded (directly or indirectly) by the SPC and any
payment for any such Increased Costs shall be limited to the amounts that the
Company would have been required to pay to the Granting Lender if such Loan had
not been so funded by the SPC; provided, however, that the SPC shall be entitled
to the benefits of Article 8 and Section 10.03 with respect to the interest
granted to it by the Granting Lender to the extent that the Granting Lender was
entitled to such benefits pursuant to this Agreement.

 

Section 10.07.  Collateral.  Each of the Lenders represents to the
Administrative Agent and each of the other Lenders that it in good faith is not
relying upon any “margin stock” (as defined in Regulation U) as collateral in
the extension or maintenance of the credit provided for in this Agreement.

 

Section 10.08.  Governing Law, Submission to Jurisdiction .  This Agreement and
each Note (if any) shall be governed by and construed in accordance with the
laws of the State of New York.  Each Obligor hereby submits to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York sitting in the Borough of Manhattan (or, if such court lacks

 

103

--------------------------------------------------------------------------------



 

subject matter jurisdiction, the Supreme Court of the State of New York sitting
in the Borough of Manhattan), and any appellate court from any thereof, for
purposes of all legal proceedings arising out of or relating to this Agreement
or the transactions contemplated hereby.  Each Obligor irrevocably waives, to
the fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such proceeding brought in such a court
and any claim that any such proceeding brought in such a court has been brought
in an inconvenient forum.

 

Section 10.09.  Service of Process.  Without limiting the foregoing, each
Eligible Subsidiary hereby irrevocably designates The Estée Lauder Companies
Inc., 767 Fifth Avenue, New York, New York 10153, as the designee, appointee and
agent of such Eligible Subsidiary to receive, for and on behalf of such Eligible
Subsidiary, service of process in such respective jurisdictions in any legal
action or proceeding with respect to this Agreement or any Note.  It is
understood that a copy of such process served on such agent will be promptly
forwarded by mail to such Eligible Subsidiary at its address set forth opposite
its signature below, but the failure of such Eligible Subsidiary to receive such
copy shall not affect in any way the service of such process.

 

Section 10.10.  Counterparts; Integration; Effectiveness.  This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument.  This Agreement constitutes the entire agreement and understanding
among the parties hereto and supersedes any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof.  This
Agreement shall become effective upon receipt by the Administrative Agent of
counterparts hereof signed by each of the parties hereto (or, in the case of any
party as to which an executed counterpart shall not have been received, receipt
by the Administrative Agent in form satisfactory to it of telegraphic,
facsimile, electronic mail or other written confirmation from such party of
execution of a counterpart hereof by such party).

 

Section 10.11.  WAIVER OF JURY TRIAL.  EACH OBLIGOR, THE AGENTS AND THE LENDERS
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

Section 10.12.  Confidentiality.  Each of the Administrative Agent and each
Lender agrees to keep any information delivered or made available by any Obligor
pursuant to this Agreement confidential from anyone other than persons employed
or retained by the Administrative Agent or such Lender who are engaged in
evaluating, approving, structuring or administering the credit facility
contemplated hereby; provided that nothing herein shall prevent the
Administrative Agent or any Lender from disclosing such information (a) to any

 

104

--------------------------------------------------------------------------------



 

persons employed or retained by the Administrative Agent or any other Lender who
are engaged in evaluating, approving, structuring or administering the credit
facility contemplated hereby, (b) to any other Person if reasonably incidental
to the administration of the credit facility contemplated hereby so long as such
Person agrees to keep such information confidential in accordance with the
provisions of this Section 10.12, (c) upon the order of any court or
administrative agency, (d) upon the request or demand of any regulatory agency
or authority, including any self-regulating authority, (e) which had been
publicly disclosed other than as a result of a disclosure by the Administrative
Agent or any Lender prohibited by this Agreement or, to the knowledge of the
Administrative Agent or such Lender, by any other Person as a result of a
disclosure by such Person in violation of an obligation of confidentiality,
(f) to the extent necessary, in connection with any litigation to which the
Administrative Agent, any Lender or its subsidiaries or Parent may be a party,
(g) to the extent necessary in connection with the exercise of any remedy
hereunder, (h) to such Lender’s or the Administrative Agent’s legal counsel and
independent auditors, (i) to its Affiliates and to its and its Affiliates’
respective partners, directors, officers, employees, agents, trustees, advisors
and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential), (j) on a
confidential basis to (i) any rating agency in connection with rating the
Company or its Subsidiaries or the credit facility provided hereunder or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
application, issuance, publishing and monitoring of CUSIP numbers or other
market identifiers with respect to the credit facility provided hereunder,
(k) with the consent of the Company or (l) subject to an agreement containing
provisions substantially similar to those contained in this Section, to (i) any
actual or proposed Participant or Assignee or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction or any
credit insurance provider, in each case, relating to any Borrower and its
obligations.  Each Lender and the Administrative Agent shall give the Company
prompt notice of any disclosure made by such Lender or the Administrative Agent,
as the case may be, as permitted pursuant to clauses (c), (d) (other than any
such disclosure made by any Lender to bank examiners during any examination of
such Lender conducted in the ordinary course by such examiners) or (f) of this
Section, but solely to the extent permitted by law and, in the case of any
disclosure permitted pursuant to clause (f), solely to the extent that the
interests of such Lender or the Administrative Agent, as the case may be, and
the applicable Obligor in the relevant litigation are not adverse in any
material respect.  In addition, the Administrative Agent and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry and
service providers to the Administrative Agent and the Lenders in connection with
the administration of this Agreement, the other Loan Documents and the
Commitments.  Additionally, the Company agrees to maintain the confidentiality
of any information relating to

 

105

--------------------------------------------------------------------------------



 

a rate provided by the Administrative Agent or any Reference Bank pursuant to
the definition of “Australian Bill Rate”, “CDOR Rate” or “London Interbank
Offered Rate”, except (a) to its directors, officers, employees, advisors or
Affiliates on a confidential and need-to-know basis in connection herewith,
(b) as consented to by the Administrative Agent or such Reference Lender, as
applicable or (c) as required by law (including securities laws and GAAP),
regulation, judicial or governmental order, subpoena or other legal process or
is requested or required by any governmental or regulatory authority or exchange
(in which case the Company agrees to inform the Administrative Agent or such
Reference Bank, as applicable, promptly thereof prior to such disclosure, unless
the Company is prohibited from giving such notice).

 

Section 10.13.  Conversion of Currencies.  (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto (including any Eligible
Subsidiary) agrees, to the fullest extent that it may effectively do so, that
the rate of exchange used shall be that at which in accordance with normal
banking procedures in the relevant jurisdiction the first currency could be
purchased with such other currency on the Euro-Currency Business Day immediately
preceding the day on which final judgment is given.

 

(b)                       The obligations of each Borrower in respect of any sum
due to any party hereto or any holder of the obligations owing hereunder (the
“Applicable Creditor”) shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than the currency in which such sum is stated to be
due hereunder (the “Agreement Currency”), be discharged only to the extent that,
on the Euro-Currency Business Day following receipt by the Applicable Creditor
of any sum adjudged to be so due in the Judgment Currency, the Applicable
Creditor may in accordance with normal banking procedures in the relevant
jurisdiction purchase the Agreement Currency with the Judgment Currency; if the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Applicable Creditor in the Agreement Currency, such Borrower agrees,
as a separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss.  The obligations of the Borrowers
contained in this Section 10.13 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.

 

Section 10.14.  European Economic and Monetary Union.  (a) Definitions.  In this
Section 10.14 and in each other provision of this Agreement to which reference
is made in this Section 10.14 expressly or impliedly, the following terms have
the meanings given to them in this Section 10.14:

 

“Euro Unit” means the currency unit of the Euro;

 

“National Currency Unit” means the unit of currency (other than a Euro Unit) of
a Participating Member State;

 

106

--------------------------------------------------------------------------------



 

(b)                       Redenomination and Eligible Currencies.  On the date
on which any state that is not a Participating Member State on the date hereof
becomes a Participating Member State, each obligation under this Agreement of a
party to this Agreement which has been denominated in the National Currency Unit
of such Participating Member State shall be redenominated into the Euro Unit in
accordance with EMU Legislation.

 

(c)                        Loans.  Any Loan in the currency of a state that
becomes a Participating Member State after the date hereof shall be made in the
Euro Unit after the date on which such state becomes a Participating Member
State.

 

(d)                       Payments by the Administrative Agent to the Lenders. 
Any amount payable by the Administrative Agent to the Lenders under this
Agreement in the currency of a state that becomes a Participating Member State
after the date hereof shall be paid in the Euro Unit after the date on which
such state becomes a Participating Member State.

 

Section 10.15.  USA Patriot Act.  Each Lender subject to the Act hereby notifies
the Borrowers that pursuant to the requirements of the USA PATRIOT Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is
required to obtain, verify and record information that identifies each Borrower,
which information includes the names and addresses of each Borrower and other
information that will allow such Lender to identify each Borrower in accordance
with the Act.

 

Section 10.16.  Acknowledgement and Consent to Bail-in of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)                       the application of any Write-Down and Conversion
Powers by an EEA Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any party hereto that is an EEA Financial
Institution; and

 

(b)                       the effects of any Bail-In Action on any such
liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent entity, or a bridge institution that may be issued to it
or otherwise

 

107

--------------------------------------------------------------------------------



 

conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

Section 10.17.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured.  The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

 

Section 10.18.  No Fiduciary Duty.  The Company agrees that in connection with
all aspects of the Loans and Letters of Credit contemplated by this Agreement
and any communications in connection therewith, the Company and its
Subsidiaries, on the one hand, and the Administrative Agent, the Issuing
Lenders, the Lenders and their Affiliates, on the other hand, will have a
business relationship that does not create, by implication or otherwise, any
fiduciary duty on the part of the Administrative Agent, the Issuing Lenders, the
Lenders or their Affiliates, and no such duty will be deemed to have arisen in
connection with any such transactions or communications.  The Company
acknowledges and agrees that the Administrative Agent, each Issuing Lender, each
Lender and their Affiliates may have economic interests that conflict with those
of the Company and its Subsidiaries, their stockholders and/or their affiliates.

 

ARTICLE 11
GUARANTY

 

Section 11.01.  The Guaranty.  The Company hereby unconditionally and
irrevocably guarantees the full and punctual payment (whether at stated
maturity, upon acceleration or otherwise) of the principal of and interest on
each Loan made to each Borrower (other than the Company) pursuant to this
Agreement, and the full and punctual payment of all other amounts payable by
each such Borrower under this Agreement (including any interest, fees, costs,
expenses and other obligations that accrue after the commencement of any
bankruptcy, insolvency, reorganization or similar case or proceeding, or which
would have accrued but for such case, proceeding or other action and whether or
not such interest, fees, costs, expenses or other obligations are allowed or
allowable as a

 

108

--------------------------------------------------------------------------------



 

claim in such case, proceeding or other action).  Upon failure by any Borrower
(other than the Company) to pay punctually any such amount, the Company shall
forthwith on demand pay the amount not so paid at the place and in the manner
and currency specified in this Agreement.

 

Section 11.02.  Guaranty Unconditional.  The obligations of the Company under
this Article 11 shall be irrevocable, unconditional and absolute and, without
limiting the generality of the foregoing, shall not be released, discharged or
otherwise affected by:

 

(i)                                     any extension, renewal, settlement,
compromise, waiver or release in respect of any obligation of any other Borrower
under this Agreement or any Note, by operation of law or otherwise;

 

(ii)                                  any modification or amendment of or
supplement to this Agreement or any Note;

 

(iii)                               any release, impairment, non-perfection or
invalidity of any direct or indirect security for any obligation of any other
Borrower under this Agreement or any Note;

 

(iv)                              any change in the corporate existence,
structure or ownership of any other Borrower, or any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any other Borrower or its
assets or any resulting release or discharge of any obligation of any other
Borrower contained in this Agreement or any Note;

 

(v)                                 the existence of any claim, set-off or other
rights which the Company may have at any time against any other Borrower, the
Administrative Agent, any Issuing Lender, any Lender or any other Person,
whether in connection herewith or any unrelated transactions, provided that
nothing herein shall prevent the assertion of any such claim by separate suit or
compulsory counterclaim;

 

(vi)                              any invalidity or unenforceability relating to
or against any Borrower for any reason of this Agreement or any Note, or any
provision of applicable law or regulation affecting any term of the obligations
guaranteed under this Article 11 or purporting to prohibit the payment by any
Borrower of the principal of or interest on any Note or any other amount payable
by any Borrower under this Agreement; or

 

(vii)                           any other act or omission to act or delay of any
kind by any Borrower, the Administrative Agent, any Issuing Lender, any Lender
or any other Person or any other circumstance whatsoever which might, but for
the provisions of this paragraph, constitute a legal or equitable

 

109

--------------------------------------------------------------------------------



 

discharge of or defense to the Company’s obligations under this Article 11.

 

Section 11.03.  Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances.  The Company’s obligations under this Guaranty shall remain in
full force and effect until the Commitments shall have terminated, the principal
of and interest on the Loans and all other amounts payable by the Borrowers
under this Agreement shall have been paid in full and no Letter of Credit
Liabilities remain outstanding.  If at any time any payment of the principal of
or interest on any Loan, any reimbursement obligation or any other amount
payable by any Borrower under this Agreement is rescinded or must be otherwise
restored or returned upon the insolvency, bankruptcy or reorganization of such
Borrower or otherwise, the Company’s obligations under this Guaranty with
respect to such payment shall be reinstated as though such payment had been due
but not made at such time.

 

Section 11.04.  Waiver by the Company.  The Company irrevocably waives
acceptance hereof, presentment, demand, protest and any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
Person against any Borrower or any other Person.

 

Section 11.05.  Subrogation.  Upon making any payment with respect to any other
Borrower under this Guaranty, the Company shall be subrogated to the rights of
the payee against such Borrower with respect to such payment; provided that the
Company shall not enforce any payment by way of subrogation until all amounts of
principal of and interest on the Loans and all other amounts payable by such
Borrower under this Agreement have been paid in full and no Letter of Credit
Liabilities remain outstanding.

 

Section 11.06.  Stay of Acceleration.  If acceleration of the time for payment
of any amount payable by any other Borrower under this Agreement or the Notes
(if any) is stayed upon the insolvency, bankruptcy or reorganization of such
Borrower, all such amounts otherwise subject to acceleration under the terms of
this Agreement shall nonetheless be payable by the Company forthwith on demand
by the Agent made at the request of the requisite proportion of the Lenders
specified in Section 6.01 of this Agreement.

 

Section 11.07.  Limitation of Liability.  Notwithstanding the other provisions
of this Article 11, the obligations of the Company hereunder shall be limited to
an aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance under Section 548 of the United
States Bankruptcy Code or any comparable provisions of applicable law of any
State of the United States of America.

 

110

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

THE ESTÉE LAUDER COMPANIES INC., as the Company and Guarantor

 

 

 

 

 

 

 

By:

/s/ Adil Mistry

 

 

Name:

Adil Mistry

 

 

Title:

Senior Vice President and Corporate Treasurer

 

 

 

 

 

ESTÉE LAUDER NV, as Eligible Subsidiary

 

 

 

 

 

 

 

By:

/s/ Adil Mistry

 

 

Name:

Adil Mistry

 

 

Title:

Senior Vice President and Corporate Treasurer

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent, a Lender and an Issuing
Lender

 

 

 

 

 

 

By:

/s/ Alicia T. Schreibstein

 

 

Name:

Alicia T. Schreibstein

 

 

Title:

Executive Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

JPMORGAN CHASE BANK, N.A., Toronto Branch, as a Lender

 

 

 

 

 

 

By:

/s/ Michael N. Tam

 

 

Name:

Michael N. Tam

 

 

Title:

Senior Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

BNP PARIBAS, as a Lender and an Issuing Lender

 

 

 

 

 

 

By:

/s/ Nicole Rodriguez

 

 

Name:

Nicole Rodriguez

 

 

Title:

Director

 

 

 

 

 

 

 

 

By:

/s/ Ade Adedeji

 

 

Name:

Ade Adedeji

 

 

Title:

Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

CITIBANK, N.A., as a Lender and an Issuing Lender

 

 

 

 

 

 

By:

/s/ Carolyn Kee

 

 

Name:

Carolyn Kee

 

 

Title:

Managing Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

BANK OF AMERICA, N.A., as a Lender and an Issuing Lender

 

 

 

 

 

 

By:

/s/ Anthony Hoye

 

 

Name:

Anthony Hoye

 

 

Title:

Director

 

 

 

 

 

BANK OF AMERICA, N.A., Canada Branch, as a Lender

 

 

 

 

 

 

By:

/s/ Medina Sales De Andrade

 

 

Name:

Medina Sales De Andrade

 

 

Title:

Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

MUFG BANK, LTD., as a Lender and Issuing Lender

 

 

 

 

 

 

By:

/s/ Liwei Liu

 

 

Name:

Liwei Liu

 

 

Title:

Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

 

 

 

By:

/s/ Annie Carr

 

 

Name:

Annie Carr

 

 

Title:

Authorized Signatory

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

HSBC Bank USA, National Association, as a Lender

 

 

 

 

 

 

By:

/s/ Thomas A. Foley

 

 

Name:

Thomas A. Foley

 

 

Title:

Managing Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

U.S. Bank National Association, as a Lender

 

 

 

 

 

 

By:

/s/ Joyce P. Dorsett

 

 

Name:

Joyce P. Dorsett

 

 

Title:

Senior Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

Industrial & Commercial Bank of China Ltd., New York Branch, as a Lender

 

 

 

 

 

By:

/s/ Pinyen Shih

 

 

Name:

Pinyen Shih

 

 

Title:

Executive Director

 

 

 

 

 

 

By:

/s/ Xiaoyu Yang

 

 

Name:

Xiaoyu Yang

 

 

Title:

Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

 

By:

/s/ Jason Clay

 

 

Name:

Jason Clay

 

 

Title:

Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

Société Générale, as a Lender

 

 

 

 

 

 

 

By:

/s/ John Hogan

 

 

Name:

John Hogan

 

 

Title:

Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH, as a Lender

 

 

 

 

 

 

By:

/s/ Brian Crowley

 

 

Name:

Brian Crowley

 

 

Title:

Managing Director

 

 

 

 

 

 

By:

/s/ Miriam Trautmann

 

 

Name:

Miriam Trautmann

 

 

Title:

Senior Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

The Northern Trust Company, as a Lender

 

 

 

 

 

 

By:

/s/ Eric Siebert

 

 

Name:

Eric Siebert

 

 

Title:

Senior Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

COMMITMENT SCHEDULE

 

LENDER

 

COMMITMENT

 

JPMorgan Chase Bank, N.A.

 

$

160,000,000.00

 

Citibank, N.A.

 

$

160,000,000.00

 

BNP Paribas

 

$

160,000,000.00

 

Bank of America, N.A.

 

$

160,000,000.00

 

MUFG Bank, Ltd.

 

$

160,000,000.00

 

Goldman Sachs Bank USA

 

$

100,000,000.00

 

HSBC Bank USA, National Association

 

$

100,000,000.00

 

U.S. Bank National Association

 

$

100,000,000.00

 

Industrial and Commercial Bank of China Limited, New York Branch

 

$

100,000,000.00

 

Royal Bank of Canada

 

$

100,000,000.00

 

Societe Generale

 

$

100,000,000.00

 

Banco Bilbao Vizcaya Argentaria, S.A. New York Branch

 

$

50,000,000.00

 

The Northern Trust Company

 

$

50,000,000.00

 

TOTAL

 

$

1,500,000,000

 

 

--------------------------------------------------------------------------------



 

PRICING SCHEDULE

 

Each of “Facility Fee Rate”, “Letter of Credit Fee Rate”, “Base Rate and
Canadian Prime Rate Margin” and “Euro-Currency, Australian Bill Rate, CDOR Rate,
and HIBOR Rate Margin” means, for any day, the rate per annum set forth below in
the row opposite such term and in the column corresponding to the Pricing Level
that applies on such day (each, an “Applicable Rate”):

 

Pricing

 

Level I

 

Level II

 

Level III

 

Level IV

 

Level V

 

Facility Fee Rate:

 

0.040

%

0.045

%

0.055

%

0.070

%

0.090

%

 

 

 

 

 

 

 

 

 

 

 

 

Base Rate and Canadian Prime Rate Margin:

 

0.000

%

0.000

%

0.000

%

0.000

%

0.000

%

 

 

 

 

 

 

 

 

 

 

 

 

Euro-Currency Rate, Australian Bill Rate, CDOR Rate, and HIBOR Rate Margin:

 

0.460

%

0.580

%

0.695

%

0.805

%

0.910

%

 

 

 

 

 

 

 

 

 

 

 

 

Letter of Credit Fee Rate:

 

0.460

%

0.580

%

0.695

%

0.805

%

0.910

%

 

For purposes of this Schedule, the following terms have the following meanings:

 

“Level I Status” exists at any date if, at such date, the Company’s Unsecured
Long-Term Debt is rated AA or higher by S&P or Aa2 or higher by Moody’s.

 

“Level II Status” exists at any date if, at such date, (i) the Company’s
Unsecured Long-Term Debt is rated AA- or higher by S&P or Aa3 or higher by
Moody’s, and (ii) Level I Status does not exist.

 

“Level III Status” exists at any date if, at such date, (i)  the Company’s
Unsecured Long-Term Debt is rated A+ or higher by S&P or A1 or higher by
Moody’s, and (ii) neither Level I Status nor Level II Status exists.

 

“Level IV Status” exists at any date if, at such date, (i) the Company’s
Unsecured Long-Term Debt is rated A or higher by S&P or A2 or higher by Moody’s,
and (ii) neither Level I Status, Level II Status nor Level III Status exists.

 

--------------------------------------------------------------------------------



 

“Level V Status” exists at any date if, at such date, no other Status applies.

 

“Moody’s” means Moody’s Investors Services, Inc. (or any successor thereto).

 

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business (or any successor thereto).

 

“Status” refers to the determination of which of Level I Status, Level II
Status, Level III Status, Level IV Status or Level V Status exists at any date.

 

The credit ratings to be utilized for purposes of this Schedule are those
assigned to the senior unsecured long-term debt securities of the Company
without third-party credit enhancement (the “Company’s Unsecured Long-Term
Debt”), and any ratings assigned to any other debt security of the Company shall
be disregarded.  The ratings in effect for any day are those in effect at the
close of business on such day. In the case of split ratings from S&P and
Moody’s, the rating to be used to determine the applicable Status is the higher
of the two (e.g., AA/Aa3 results in Level I Status); provided that if the split
is more than one full rating category, the rating one rating category below the
higher rating shall be used (e.g., AA-/A2 results in Level III Status and AA/B2
results in Level II Status).

 

--------------------------------------------------------------------------------



 

SCHEDULE 2.19

 

ISSUING LENDER

 

LETTER OF CREDIT
COMMITMENT

 

JPMorgan Chase Bank, N.A.

 

$

20,000,000

 

BNP Paribas

 

$

20,000,000

 

Citibank, N.A.

 

$

20,000,000

 

Bank of America, N.A.

 

$

20,000,000

 

MUFG Bank, Ltd.

 

$

20,000,000

 

TOTAL

 

$

100,000,000

 

 

--------------------------------------------------------------------------------



 

SCHEDULE 4.05

 

None.

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

FORM OF NOTE

 

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW.  TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

New York, New York

 

, 201  

 

For value received,                         , a             corporation (the
“Borrower”), promises to pay to the order of                        (the
“Lender”), for the account of its Applicable Lending Office, the unpaid
principal amount of each Loan made by the Lender to the Borrower pursuant to the
Credit Agreement referred to below on the maturity date provided for in the
Credit Agreement.  The Borrower promises to pay interest on the unpaid principal
amount of each such Loan on the dates and at the rate or rates and in the
currency provided for in the Credit Agreement.  All such payments of principal
and interest shall be made (i) if in dollars, in lawful money of the United
States in Federal or other immediately available funds at the office of JPMorgan
Chase Bank, N.A., 10 S Dearborn, Chicago, IL 60603, or (ii) if in Australian
Dollars, Canadian Dollars, HK Dollars or in an Alternative Currency, in such
funds as may then be customary for the settlement of international transactions
in such currency at the place specified for payment thereof pursuant to the
Credit Agreement.

 

All Loans made by the Lender, the respective types and maturities and currencies
thereof and all repayments of the principal thereof shall be recorded by the
Lender and, if the Lender so elects in connection with any transfer or
enforcement hereof, appropriate notations to evidence the foregoing information
with respect to each such Loan then outstanding may be endorsed by the Lender on
the schedule attached hereto, or on a continuation of such schedule attached to
and made a part hereof; provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Credit Agreement.

 

This note is one of the Notes referred to in the Credit Agreement, dated as of
October 26, 2018 (as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among The Estée Lauder Companies Inc., the Eligible Subsidiaries from time to
time party thereto, the lenders from time to time party thereto,

 

--------------------------------------------------------------------------------



 

JPMorgan Chase Bank, N.A., as Administrative Agent, and the Issuing Lenders from
time to time party thereto.  Terms defined in the Credit Agreement are used
herein with the same meanings.  Reference is made to the Credit Agreement for
provisions for the prepayment hereof and the acceleration of the maturity
hereof.

 

[Pursuant to the terms of the Credit Agreement, the Company has unconditionally
guaranteed the full and punctual payment of all amounts payable under this
Note.]

 

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.06 OF THE CREDIT
AGREEMENT.

 

This note shall be governed by, and construed in accordance with, the laws of
the State of New York.

 

 

 

[THE BORROWER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------



 

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of
Loan

 

Type of
Loan

 

Amount of
Principal
Repaid

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

EXHIBIT B

 

FORM OF COMPETITIVE BID QUOTE REQUEST

 

[Date]

 

To:                                                                            
JPMorgan Chase Bank, N.A. (the “Administrative Agent”)

 

From:                                                             [BORROWER]

 

Re:                                                                            
The Credit Agreement, dated as of October 26, 2018 (as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among The Estée Lauder Companies Inc., the
Eligible Subsidiaries from time to time party thereto, the lenders from time to
time party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the
Issuing Lenders from time to time party thereto

 

We hereby give notice pursuant to Section 2.03 of the Credit Agreement that we
request Competitive Bid Quotes for the following proposed Competitive Bid
Borrowing(s):

 

Date of Borrowing:

 

Principal Amount(1)

 

Interest Period(2)

 

Currency

$

 

 

 

 

 

 

Such Competitive Bid Quotes should offer a Competitive Bid [Margin] [Absolute
Rate]. [The applicable base rate is the London Interbank Offered Rate.]

 

Terms used herein have the meanings assigned to them in the Credit Agreement.

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------

(1)  Amount must be, (x) in the case of a Dollar-Denominated Borrowing, in a
minimum aggregate Dollar Amount of $20,000,000 and any larger multiple of
$1,000,000 and (y) in the case of an Alternative Currency Borrowing, in a
minimum aggregate Dollar Amount of $5,000,000 and in integral multiples of
500,000 units of the applicable Alternative Currency.

 

(2)  Not less than one month (LIBOR Auction) or not less than 7 days (Absolute
Rate Auction), subject to the provisions of the definition of Interest Period.

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Competitive Bid Quote
Request to be executed and delivered by as of the date set forth above.

 

 

 

[BORROWER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------



 

EXHIBIT C

 

FORM OF INVITATION FOR COMPETITIVE BID QUOTES

 

To:                                                                            
[Name of Lender]

 

Re:                             Invitation for Competitive Bid Quotes to
[BORROWER] (the “Borrower”)

 

Pursuant to Section 2.03 of the Credit Agreement, dated as of October 26, 2018,
among The Estée Lauder Companies Inc., the Eligible Subsidiaries from time to
time party thereto, the lenders from time to time party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, and the Issuing Lenders from time to time
party thereto, we are pleased on behalf of the Borrower to invite you to submit
Competitive Bid Quotes to the Borrower for the following proposed Competitive
Bid Borrowing(s):

 

Date of Borrowing:

 

Principal Amount(3)

 

Interest Period(4)

 

Currency

$

 

 

 

 

 

 

Such Competitive Bid Quotes should offer a Competitive Bid [Margin] [Absolute
Rate].  [The applicable base rate is the London Interbank Offered Rate.]

 

Please respond to this invitation by no later than 9:30 a.m. (New York City
time) on [date].

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

 

 

By:

 

 

 

Authorized Officer

 

--------------------------------------------------------------------------------

(3)  Amount must be (x) in the case of a Dollar-Denominated Borrowing, in a
minimum aggregate Dollar Amount of $20,000,000 and any larger multiple of
$1,000,000 and (y) in the case of an Alternative Currency Borrowing, in a
minimum aggregate Dollar Amount of $5,000,000 and in integral multiples of
500,000 units of the applicable Alternative Currency.

 

(4)  Not less than one month (LIBOR Auction) or not less than 7 days (Absolute
Rate Auction), subject to the provisions of the definition of Interest Period.

 

--------------------------------------------------------------------------------



 

EXHIBIT D

 

FORM OF COMPETITIVE BID QUOTE

 

To:                                                                            
JPMorgan Chase Bank, N.A., as Administrative Agent

 

Re:                                                                            
Competitive Bid Quote to [BORROWER] (the “Borrower”)

 

In response to your invitation on behalf of the Borrower dated               ,
20   , we hereby make the following Competitive Bid Quote on the following
terms:

 

1.                                      Quoting Lender:

2.                                      Person to contact at Quoting Lender:

3.                                      Date of Borrowing:
                    (5)

4.                                      We hereby offer to make Competitive Bid
Loan(s) in the following principal amounts, for the following Interest Periods
and at the following rates:

 

Principal
Amount(6)

 

Currency

 

Interest
Period(7)

 

Competitive Bid
[Margin](8)

 

[Absolute Rate](9)

$

 

 

 

 

 

 

 

 

 

$

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(5)  As specified in the related Invitation.

 

(6)  Principal amount bid for each Interest Period may not exceed principal
Dollar Amount requested.  Specify aggregate limitation if the sum of the
individual offers exceeds the amount the Lender is willing to lend.  Bids
(w) may be greater than or less than the Commitment of the Quoting Lender,
(x) must be (1) in the case of a Dollar-Denominated Borrowing, $5,000,000 or a
larger multiple of $1,000,000 and (2) in the case of an Alternative Currency
Borrowing, $500,000 or an integral multiple of 500,000 units of the applicable
Alternative Currency, (y) may not exceed the principal amount of Competitive Bid
Loans for which offers were requested and (z) may be subject to an aggregate
limitation as to the principal amount of Competitive Bid Loans for which offers
being made by such Quoting Lender may be accepted

 

(7)  Not less than one month or not less than 7 days, as specified in the
related Invitation.  No more than five bids are permitted for each Interest
Period specified herein.

 

(8)  Margin over or under the London Interbank Offered Rate determined for the
applicable Interest Period.  Specify percentage (to the nearest 1/10,000 of 1%)
and specify whether “PLUS” or “MINUS”.

 

(9)  Specify rate of interest per annum (to the nearest 1/10,000th of 1%).

 

--------------------------------------------------------------------------------



 

[provided, that the aggregate principal amount of Competitive Bid Loans for
which the above offers may be accepted shall not exceed $            .](10)

 

We understand and agree that the offer(s) set forth above are subject to the
satisfaction of the applicable conditions set forth in the Credit Agreement (as
the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), dated as of
October 26, 2018 among The Estée Lauder Companies Inc., the Eligible
Subsidiaries from time to time party thereto, the lenders from time to time
party thereto, yourselves, as Administrative Agent, and the Issuing Lenders from
time to time party thereto, irrevocably obligates us to make the Competitive Bid
Loan(s) for which any offer(s) are accepted, in whole or in part.

 

 

 

 

Very truly yours,

 

 

 

 

 

[NAME OF LENDER]

 

 

 

 

 

 

Dated:

 

 

By:

 

 

 

 

 

Authorized Officer

 

--------------------------------------------------------------------------------

(10)  See supra note 7.

 

--------------------------------------------------------------------------------



 

EXHIBIT E-1

 

OPINION OF
COUNSEL FOR THE OBLIGORS

 

Please see the final opinion.

 

--------------------------------------------------------------------------------



 

EXHIBIT E-2

 

OPINION OF
COUNSEL FOR ESTÉE LAUDER NV

 

Please see the final opinion.

 

--------------------------------------------------------------------------------



 

EXHIBIT F

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

AGREEMENT dated as of           , 20   among [NAME OF ASSIGNOR] (the
“Assignor”), [NAME OF ASSIGNEE] (the “Assignee”), [THE ESTÉE LAUDER COMPANIES
INC.,] JPMORGAN CHASE BANK, N.A., as Administrative Agent (the “Administrative
Agent”) and the [ISSUING LENDERS].

 

WHEREAS, this Assignment and Assumption Agreement (the “Agreement”) relates to
the Credit Agreement, dated as of October 26, 2018 (as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among The Estée Lauder Companies Inc., the
Eligible Subsidiaries from time to time party thereto, the lenders from time to
time party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the
Issuing Lenders from time to time party thereto;

 

WHEREAS, as provided under the Credit Agreement, the Assignor has a Commitment
to make Loans and participate in Letters of Credit in an aggregate principal
Dollar Amount at any time outstanding not to exceed $          ;

 

WHEREAS, Committed Dollar Loans made to the Borrowers by the Assignor under the
Credit Agreement in the aggregate principal amount of $           are
outstanding at the date hereof;

 

[WHEREAS, Committed Alternative Currency Loans denominated in [currency] made to
the Borrowers under the Credit Agreement in the aggregate principal Dollar
Amount of $           are outstanding on the date hereof;] [Repeat this whereas
clause for loans outstanding in more than one currency]

 

[WHEREAS, Committed Australian Dollar Loans made to the Borrowers under the
Credit Agreement in the aggregate principal Dollar Amount of $           are
outstanding on the date hereof;]

 

[WHEREAS, Committed Canadian Dollar Loans made to the Borrowers under the Credit
Agreement in the aggregate principal Dollar Amount of $           are
outstanding on the date hereof;]

 

[WHEREAS, Committed HK Dollar Loans made to the Borrowers under the Credit
Agreement in the aggregate principal Dollar Amount of $           are
outstanding on the date hereof;]

 

WHEREAS, Letters of Credit with a total Dollar Amount available for drawing
thereunder of $           are outstanding at the date hereof;

 

--------------------------------------------------------------------------------



 

WHEREAS, the Assignor proposes to assign to the Assignee all of the rights of
the Assignor under the Credit Agreement in respect of a portion of its
Commitment thereunder in a Dollars Amount equal to $           (the “Assigned
Amount”), together with a corresponding portion of its outstanding Committed
Dollar Loans [Committed Australian Dollar Loans] [Committed Canadian Dollar
Loans] [Committed HK Dollar Loans] [, Committed Alternative Currency Loans
denominated in such currency] and Letter of Credit Liabilities, and the Assignee
proposes to accept assignment of such rights and assume the corresponding
obligations from the Assignor on such terms;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

 

SECTION 1.  Definitions. All capitalized terms used herein but not otherwise
defined herein shall have the respective meanings set forth in the Credit
Agreement.

 

SECTION 2.  Assignment.  The Assignor hereby assigns and sells to the Assignee
all of the rights of the Assignor under the Credit Agreement to the extent of
the Assigned Amount, and the Assignee hereby accepts such assignment from the
Assignor and assumes all of the obligations of the Assignor under the Credit
Agreement to the extent of the Assigned Amount, including the purchase from the
Assignor of the corresponding portion of the principal amount of the Committed
Facility Loans [Committed Australian Dollar Loans] [Committed Canadian Dollar
Loans] [Committed HK Dollar Loans] [and Committed Alternative Currency Loans
denominated in [currency]] made by the Assignor outstanding at Assignment
Effective Date (as defined below).  Following (i) the execution of this
Agreement by the Assignor, the Assignee, [the Company,] the Administrative Agent
and [each Issuing Lender], (ii) the Assignee’s completed Administrative
Questionnaire (unless the Assignee is already a Lender under the Credit
Agreement) and (iii) the payment of the amounts specified in Section 10.06(c) of
the Credit Agreement and Section 3 hereof required to be paid, it will be
delivered to the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to Section 10.06 of the Credit Agreement, and be
effective as of such date (the “Assignment Effective Date”).  Upon such
acceptance and recording (i) the Assignee shall, as of the Assignment Effective
Date, succeed to the rights and be obligated to perform the obligations of a
Lender under the Credit Agreement with Commitments in an amount equal to the
Assigned Amount, and (ii) the Commitments of the Assignor shall, as of the
Assignment Effective Date, be reduced by a like amount and the Assignor released
from its obligations under the Credit Agreement to the extent such obligations
have been assumed by the Assignee.  The assignment provided for herein shall be
without recourse to the Assignor.

 

--------------------------------------------------------------------------------



 

SECTION 3.  Payments.  As consideration for the assignment and sale contemplated
in Section 2 hereof, the Assignee shall pay to the Assignor on the date hereof
in Federal funds the amount heretofore agreed between them.  It is understood
that facility and Letter of Credit fees accrued to the date hereof in respect of
the Assigned Amount are for the account of the Assignor and such fees accruing
from and including the date hereof are for the account of the Assignee.  Each of
the Assignor and the Assignee hereby agrees that if it receives any amount under
the Credit Agreement which is for the account of the other party hereto, it
shall receive the same for the account of such other party to the extent of such
other party’s interest therein and shall promptly pay the same to such other
party.

 

SECTION 4.  Consents.  This Agreement is conditioned upon the consent of [the
Issuing Lenders] and [the Administrative Agent], and [so long as no Event of
Default has occurred and is continuing, the Company (which consent of the
Company shall not be unreasonably withheld)] pursuant to Section 10.06(c) of the
Credit Agreement.  The execution of this Agreement by [the Company,] [the
Issuing Lenders] and [the Administrative Agent] is evidence of this consent. 
The Company agrees, and agrees to cause each other applicable Borrower, if
requested by the Assignee pursuant to Section 2.05 of the Credit Agreement, to
execute and deliver a Note payable to the order of the Assignee to evidence the
assignment and assumption provided for herein; provided that no assignment
pursuant to this Agreement shall be effective unless it has been recorded in the
Register as provided in Section 10.06(g) of the Credit Agreement (including any
Note).

 

SECTION 5.  Representations and Warranties of the Assignor.  The Assignor
(a) represents and warrants that (i) it is the legal and beneficial owner of the
Assigned Amount, (ii) the Assigned Amount is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Agreement and to
consummate the transactions contemplated hereby and (iv) it is not a Defaulting
Lender; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Company, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Company, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

SECTION 6.  Representations and Warranties of the Assignee.  The Assignee
(a) represents and warrants that (i) it has full power and authority, and has
taken all action necessary, to execute and deliver this Agreement and to
consummate the transactions contemplated hereby and to become a Lender under

 

--------------------------------------------------------------------------------



 

the Credit Agreement, (ii) it meets all the requirements to be an assignee under
Section 10.06 of the Credit Agreement (subject to such consents, if any, as may
be required thereunder), (iii) from and after the Assignment Effective Date, it
shall be bound by the provisions of the Credit Agreement as a Lender thereunder
and, to the extent of the Assigned Amount, shall have the obligations of a
Lender thereunder, (iv) it is sophisticated with respect to decisions to acquire
assets of the type represented by the Assigned Amount and either it, or the
Person exercising discretion in making its decision to acquire the Assigned
Amount, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 5.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Agreement and to purchase the Assigned Amount, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and to
purchase the Assigned Amount and (vii) if it is a Non-U.S. Lender attached to
this Agreement is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Assignor, the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

SECTION 7.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

SECTION 8.  Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.  Delivery of an
executed counterpart of a signature page of this Agreement by telecopier or
electronic image scan transmission (such as a “pdf” file) will be effective as
delivery of a manually executed counterpart of the Agreement.

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized officers as of the date first above written.

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------



 

 

[Consented to and](11) Accepted:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[Consented to:

 

 

 

 

 

THE ESTÉE LAUDER COMPANIES INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:](12)

 

 

 

 

 

 

 

[Consented to:

 

 

 

 

 

[ISSUING LENDER], as Issuing Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[ISSUING LENDER], as Issuing Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(11)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

(12)  To be added only if the consent of the Borrower is required by the terms
of the Credit Agreement.

 

--------------------------------------------------------------------------------



 

 

[ISSUING LENDER], as Issuing Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[ISSUING LENDER], as Issuing Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[ISSUING LENDER], as Issuing Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title: ](13)

 

--------------------------------------------------------------------------------

(13)  To be added only if the consent of the Issuing Lenders are required by the
terms of the Credit Agreement.

 

--------------------------------------------------------------------------------



 

EXHIBIT G

 

[RESERVED]

 

--------------------------------------------------------------------------------



 

EXHIBIT H

 

ELECTION TO PARTICIPATE

 

, 201  

 

JPMorgan Chase Bank, N.A., as
Administrative Agent for
the Lenders party to the Credit Agreement, dated as of October 26, 2018 (as the
same may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among The Estée Lauder
Companies Inc., the Eligible Subsidiaries from time to time party thereto, the
lenders from time to time party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the Issuing Lenders from time to time party thereto

 

Dear Sirs:

 

Reference is made to the Credit Agreement described above.  Terms not defined
herein which are defined in the Credit Agreement have for purposes hereof the
meanings provided therein.

 

The undersigned, [Name of Eligible Subsidiary], a [Jurisdiction of Formation]
[Organizational Form], hereby elects to be an Eligible Subsidiary for purposes
of the Credit Agreement, effective from the date hereof until an Election to
Terminate shall have been delivered on behalf of the undersigned in accordance
with the Credit Agreement.  The undersigned confirms that the representations
and warranties set forth in Article 9 of the Credit Agreement are true and
correct as to the undersigned as of the date hereof, and the undersigned agrees
to perform all the obligations of an Eligible Subsidiary under, and to be bound
in all respects by the terms of, the Credit Agreement, including without
limitation Section 10.08 thereof, as if the undersigned were a signatory party
thereto.

 

[Tax disclosure pursuant to Section 8.04.]

 

The address to which all notices to the undersigned under the Credit Agreement
should be directed is:

 

[Address]

 

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

 

--------------------------------------------------------------------------------



 

 

Very truly yours,

 

 

 

 

 

[NAME OF ELIGIBLE SUBSIDIARY]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

The undersigned represents and warrants that [Name of Eligible Subsidiary] is an
Eligible Subsidiary for purposes of the Credit Agreement described above. The
undersigned agrees that the Guaranty of the undersigned contained in the Credit
Agreement will apply to all obligations of [Name of Eligible Subsidiary] under
the Credit Agreement and any Note issued by [Name of Eligible Subsidiary].

 

 

 

 

 

THE ESTÉE LAUDER COMPANIES INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Receipt of the above Election to Participate is acknowledged on and as of the
date set forth above.

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------



 

EXHIBIT I

 

ELECTION TO TERMINATE

 

, 201  

 

JPMorgan Chase Bank, N.A., as
Administrative Agent for
the Lenders party to the Credit Agreement, dated as of October 26, 2018 (as the
same may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among The Estée Lauder
Companies Inc., the Eligible Subsidiaries from time to time party thereto, the
lenders from time to time party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the Issuing Lenders from time to time party thereto

 

Dear Sirs:

 

Reference is made to the Credit Agreement described above.  Terms not defined
herein which are defined in the Credit Agreement have for purposes hereof the
meanings provided therein.

 

The undersigned, [Name of Eligible Subsidiary], a [Jurisdiction of Formation]
[Organizational Form], hereby elects to terminate its status as an Eligible
Subsidiary for purposes of the Credit Agreement, effective as of the date
hereof.  The undersigned represents and warrants that all principal and interest
on all Loans made to the undersigned and all other amounts payable by the
undersigned pursuant to the Credit Agreement have been paid in full on or before
the date hereof.  Notwithstanding the foregoing, this Election to Terminate
shall not affect any obligation of the undersigned heretofore incurred under the
Credit Agreement or any Note.

 

--------------------------------------------------------------------------------



 

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

 

 

 

Very truly yours,

 

 

 

 

 

[NAME OF ELIGIBLE SUBSIDIARY]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

The undersigned hereby agrees that the status of [Name of Eligible Subsidiary]
as an Eligible Subsidiary for purposes of the Credit Agreement described above
is terminated as of the date hereof.

 

 

 

 

 

THE ESTÉE LAUDER COMPANIES INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Receipt of the above Election to Terminate is acknowledged on and as of the date
set forth above.

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------